Exhibit 10.2

 

EXECUTION VERSION

 

FIRST AMENDMENT TO

AMENDED AND RESTATED TERM LOAN AGREEMENT

AND OTHER LOAN DOCUMENTS

 

This First Amendment to Amended and Restated Term Loan Agreement and other Loan
Documents (this “Amendment”) is made as of this 19th day of April, 2018, among
CORESITE, L.P., a Delaware limited partnership (“Borrower”), ROYAL BANK OF
CANADA, as Administrative Agent (the “Agent”) for the certain lenders party to
the Loan Agreement (as defined below) (each a “Lender” and collectively, the
“Lenders”), the Lenders and the Guarantors (as defined below).  Unless otherwise
defined herein, terms defined in the Loan Agreement set forth below shall have
the same meaning herein.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the Agent and the Lenders have entered into a certain Amended
and Restated Term Loan Agreement dated as of April 19, 2017 (the “Loan
Agreement”);

 

WHEREAS, CoreSite Realty Corporation, a Maryland corporation, and certain other
parties (collectively, the “Guarantors”) have executed and delivered a certain
Second Amended and Restated Guaranty in favor of the Agent and the Lenders dated
as of April 19, 2017 (the “Guaranty”); and

 

WHEREAS, Borrower, the Agent, the Lenders and the Guarantors have agreed to
amend the Loan Agreement and the other Loan Documents (including the Guaranty)
as set forth herein.

 

NOW, THEREFORE, the Loan Agreement and the Guaranty are hereby amended as
follows:

 

1.             Amendments.

 

(a)                     The Loan Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the underlined text (indicated textually in the same
manner as the following example: underlined text) as set forth in the pages of
the Loan Agreement attached as Annex A (as so amended, the “Amended Loan
Agreement”).

 

(b)                     The Guaranty is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the underlined text (indicated textually in the same manner as
the following example: underlined text) as set forth in the pages of the
Guaranty attached as Annex B (as so amended, the “Amended Guaranty”).

 

2.             Additional Guarantor.  CoreSite Real Estate 3032 Coronado, L.P.,
a Delaware limited partnership (the “Additional Subsidiary Guarantor”), hereby
confirms, represents and warrants to the Agent and the Lenders that the
Additional Subsidiary Guarantor is a Subsidiary of Borrower.  By executing and
delivering this Amendment, the Additional Subsidiary Guarantor hereby becomes a
party to the Guaranty as a Guarantor thereunder with the same force and effect
as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder.  Effective as of the date of this
Amendment, the Additional Subsidiary Guarantor confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Guaranty.  The Additional Subsidiary Guarantor hereby
represents and warrants that each of the representations and warranties
contained in

 

1

--------------------------------------------------------------------------------


 

Section 5 of the Guaranty is true and correct on and as the date hereof as if
made on and as of such date, except to the extent any such representation or
warranty (including any such representation or warranty contained in the Loan
Agreement) was expressly made as of an earlier date, in which case such
representation or warranty was true and correct as of such earlier date.

 

3.             Representations and Warranties.  Each of Borrower and the
Guarantors hereby represents, warrants and covenants with the Agent and the
Lenders that, as of the date hereof (i) all representations and warranties made
in the Loan Agreement and other Loan Documents remain and continue to be true
and correct in all material respects, except to the extent that such
representations and warranties expressly refer to an earlier date, and (ii) to
the knowledge of Borrower and each Guarantor, there exists no Default or Event
of Default under any of the Loan Documents.

 

4.             Reference to and Effect on the Loan Agreement and the Loan
Documents.

 

(a)                     This Amendment is a Loan Document.  On and after the
effectiveness of this Amendment, each reference in the Loan Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the Loan
Agreement, and each reference in the other Loan Documents to “the Loan
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Loan Agreement, shall mean and be a reference to the Loan Agreement, as amended
and modified by this Amendment to read in the form of the Amended Loan
Agreement.

 

(b)                     On and after the effectiveness of this Amendment, each
reference in the Guaranty to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to the Guaranty, and each reference in the other Loan
Documents to “the Guaranty”, “thereunder”, “thereof” or words of like import
referring to the Guaranty, shall mean and be a reference to the Guaranty, as
amended and modified by this Amendment to read in the form of the Amended
Guaranty.

 

5.             Miscellaneous.  This Amendment, which may be executed in multiple
counterparts, constitutes the entire agreement of the parties regarding the
matters contained herein and shall not be modified by any prior oral or written
discussions.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging transmission (e.g. PDF by
email) shall be effective as delivery of a manually executed counterpart of this
Amendment.  Each of Borrower and each Guarantor hereby ratifies, confirms and
reaffirms all of the terms and conditions of the Loan Agreement, and each of the
other Loan Documents to which it is a party, and further acknowledges and agrees
that all of the terms and conditions of the Loan Agreement and other Loan
Documents to which it is a party shall remain in full force and effect, except
as expressly provided in this Amendment.  Any determination that any provision
of this Amendment or any application hereof is invalid, illegal or unenforceable
in any respect and in any instance shall not affect the validity, legality or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Amendment.

 

6.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

 

[SIGNATURES ON FOLLOWING PAGE]

 

2

--------------------------------------------------------------------------------


 

It is intended that this Amendment take effect as an instrument under seal as of
the date first written above.

 

 

BORROWER:

 

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

/s/ Jeffrey S. Finnin

 

 

Name:

Jeffrey S. Finnin

 

 

Title:

Chief Financial Officer

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

GUARANTORS

 

 

 

CORESITE REALTY CORPORATION, a

 

Maryland Corporation

 

 

 

 

 

By:

/s/ Jeffrey S. Finnin

 

 

Name:

Jeffrey S. Finnin

 

 

Title:

Chief Financial Officer

 

 

 

 

 

CORESITE REAL ESTATE 70 INNERBELT, L.L.C., a Delaware limited liability company

 

 

 

CORESITE REAL ESTATE 900 N. ALAMEDA, L.P., a Delaware limited partnership

 

 

 

 

 

By:

CORESITE REAL ESTATE 900 N. Alameda GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

CORESITE REAL ESTATE 2901 CORONADO, L.P., a Delaware limited partnership

 

 

 

 

 

By:

CORESITE REAL ESTATE 2901 CORONADO GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

CORESITE REAL ESTATE 1656 MCCARTHY, L.P., a Delaware limited partnership

 

 

 

 

 

By:

CORESITE REAL ESTATE 1656 MCCARTHY GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

CORESITE REAL ESTATE 427 S. LASALLE, L.L.C., a Delaware limited liability
company

 

 

 

 

 

CORESITE REAL ESTATE 2972 STENDER, L.P., a Delaware limited partnership,

 

 

 

 

 

By

CORESITE REAL ESTATE 2972 STENDER GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

CORESITE REAL ESTATE 12100 SUNRISE VALLEY DRIVE L.L.C., a Delaware limited
liability company

 

 

 

 

 

CORESITE REAL ESTATE 2115 NW 22ND STREET, L.L.C., a Delaware limited liability
company

 

 

 

 

 

CORESITE ONE WILSHIRE, L.L.C., a Delaware limited liability company

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

CORESITE REAL ESTATE 55 S. MARKET STREET, L.L.C., a Delaware limited liability
company

 

 

 

CORESITE REAL ESTATE 3032 CORONADO, L.P., a Delaware limited partnership

 

 

 

 

 

By:

/s/ Jeffrey S. Finnin

 

 

Name:

Jeffrey S. Finnin

 

 

Title:

Chief Financial Officer

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

 

 

CoreSite, L.P.

 

1001 17th Street, Suite 500

 

Denver, CO 80202

 

Attn: General Counsel

 

Telecopy No.: (855) 232-0594

 

 

 

With a copy to:

 

 

 

Latham & Watkins LLP

 

885 Third Avenue

 

New York, NY 10022

 

Attn: Dara Denberg, Esquire

 

Telecopy No.: (212) 751-4864

 

 

 

With a copy to:

 

 

 

Latham & Watkins LLP

 

555 Eleventh Street, NW, Suite 1000

 

Washington, DC 20004-1304

 

Attn: Jeffrey R. Chenard, Esquire

 

Telecopy No.: (202) 637-2201

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

 

 

ROYAL BANK OF CANADA, as Agent

 

 

 

 

 

By:

/s/ Susan Khokher

 

 

Name:

Susan Khokher

 

 

Title:

Manager, Agency

 

 

 

 

 

Royal Bank of Canada

 

20 King Street West, 4th Floor

 

Toronto, Ontario M5H 1C4

 

Attention: Manager, Agency Services

 

Facsimile: 416-842-4023

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Brian Gross

 

 

Name:

Brian Gross

 

 

Title:

Authorized Signatory

 

 

 

 

Royal Bank of Canada

 

Brookfield Place

 

200 Vesey Street

 

New York, NY 10281-8098

 

Attn:  Manager, Loans Administration

 

Telephone:  877-332-7455

 

Facsimile:  212-428-2372

 

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ Lee Surtees

 

 

Name:

Lee Surtees

 

 

Title:

Senior Vice President

 

 

 

 

Regions Bank

 

 

 

6805 Morrison Boulevard, Suite 100

 

 

 

Charlotte, NC 28211

 

 

 

Attention: Kerri Raines

 

 

 

Telephone: 704-362-3564

 

 

 

Facsimile: 704-362-3594

 

 

 

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Wallace Wong

 

 

Name:

Wallace Wong

 

 

Title:

Authorized Signatory

 

 

 

 

The Toronto-Dominion Bank, New York Branch

 

 

 

c/o TD Securities

 

 

 

222 Bay Street, E&Y Tower 15th Floor

 

 

 

Toronto, Ontario M5K 1A2

 

 

 

Attention: Maria Macchiaroli

 

 

 

Telephone: 416-308-3619

 

 

 

Facsimile: 416-982-8619

 

 

 

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Ricky Nahal

 

 

Name:

Ricky Nahal

 

 

Title:

Vice President

 

 

 

 

Wells Fargo Bank, National Association

 

1800 Century Park East, 12th Floor

 

Los Angeles, California 90067

 

Attention: Ricky S. Nahal

 

Telephone: (310) 789-3768

 

Facsimile: (310) 789-3733

 

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB, as a Lender

 

 

 

 

 

By:

/s/ Jacqueline Bove

 

 

Name:

Jacqueline Bove

 

 

Title:

Managing Director

 

 

 

 

CoBank, ACB

 

 

 

6340 S. Fiddlers Green Circle

 

 

 

Greenwood Village, CO 80111

 

 

 

Attention:

Jacqueline Bove

 

 

 

Telephone:

303-740-4037

 

 

 

Facsimile:

303-224-2654

 

 

 

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

 

 

 

Citibank, N.A.

 

 

 

388 Greenwich Street, 6th Floor

 

 

 

New York, New York 10013

 

 

 

Attention:

John C. Rowland

 

 

 

Telephone:

212-816-4947

 

 

 

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

By:

Francine Glandt

 

 

Name:

Francine Glandt

 

 

Title:

Senior Vice President

 

 

 

 

SunTrust Bank

 

 

 

33 Peachtree St. NE, 22nd Floor

 

 

 

Atlanta, GA 30308

 

 

 

Attention:

Alexander H. Rownd

 

 

 

Telephone:

404-813-0510

 

 

 

Facsimile:

404-813-2000

 

 

 

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Dennis Kwan

 

 

Name:

Dennis Kwan

 

 

Title:

Vice President

 

 

Bank of America, N.A.

 

555 California Street, 6th Floor

 

San Francisco, CA 04104

 

Attention: Dennis Kwan

 

Telephone: 415-913-4697

 

Facsimile: 415-503-5055

 

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Brandon K. Fiddler

 

 

Name:

Brandon K. Fiddler

 

 

Title:

Senior Vice President

 

 

PNC Bank, National Association

 

1075 Peachtree St. NE, Suite 1800

 

Atlanta, GA 30309

 

Attention: Brandon Fiddler

 

Telephone: 404-495-6367

 

Facsimile: 404-495-6099

 

 

Signature Page to First Amendment to Amended and Restated Term Loan Agreement
and Other Loan Documents

 

--------------------------------------------------------------------------------


 

ANNEX A

 

[Attached.]

 

EXECUTION VERSIONCONFORMED COPY REFLECTING

FIRST AMENDMENT DATED AS OF APRIL 19, 2018

 

AMENDED AND RESTATED TERM LOAN AGREEMENT

 

DATED AS OF APRIL 19, 2017

 

As amended by FIRST AMENDMENT TO
AMENDED AND RESTATED TERM LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

 

dated as of April 19, 2018

 

by and among

 

CORESITE, L.P., AS BORROWER,

 

ROYAL BANK OF CANADA,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT,

 

OTHER LENDERS THAT MAY BECOME

 

PARTIES TO THIS AGREEMENT,

 

AND

 

ROYAL BANK OF CANADA, AS ADMINISTRATIVE AGENT,

 

WITH

 

REGIONS BANK, AS SYNDICATION AGENT

 

RBC CAPITAL MARKETS,(1) REGIONS CAPITAL MARKETS,

TD SECURITIES (USA) LLC AND WELLS FARGO SECURITIES, LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is the global brand name for the corporate and
investment banking business of Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1 DEFINITIONS AND RULES OF INTERPRETATION

1

 

 

 

 

§ 1.1

Definitions

1

§ 1.2

Rules of Interpretation

22

SECTION 2 MAKING OF THE LOAN

2326

 

 

 

 

§ 2.1

The Loan

2326

§ 2.2

[Intentionally Omitted]

2326

§ 2.3

[Intentionally Omitted]

2326

§ 2.4

[Intentionally Omitted]

2326

§ 2.5

[Intentionally Omitted]

2326

§ 2.6

[Intentionally Omitted]

26

§ 2.62.7

Interest

2326

§ 2.72.8

Requests for Advance

2427

§ 2.82.9

Funds for Advances

2427

§ 2.92.10

Use of Proceeds

2528

§ 2.102.11

Reallocation of Lender Commitment Percentages; No Novation

2528

§ 2.112.12

Increase in Total Commitment

2629

SECTION 3 REPAYMENT OF THE ADVANCES

2730

 

 

 

 

§ 3.1

Stated Maturity

2730

§ 3.2

Mandatory Prepayments

2730

§ 3.3

Optional Prepayments

2830

§ 3.4

Partial Prepayments

2831

§ 3.5

Effect of Prepayments

2831

SECTION 4 CERTAIN GENERAL PROVISIONS

2831

 

 

 

 

§ 4.1

Conversion Options

2831

§ 4.2

Fees

2932

§ 4.3

[Intentionally Omitted]

2932

§ 4.4

Funds for Payments

2932

§ 4.5

Computations

3136

§ 4.6

Suspension of LIBOR Rate Advances

3136

§ 4.7

Illegality

3236

§ 4.8

Additional Interest

3237

§ 4.9

Additional Costs, Etc.

3237

§ 4.10

Capital Adequacy

3338

§ 4.11

Breakage Costs

3438

§ 4.12

Default Interest; Late Charge

3438

§ 4.13

Certificate

3438

§ 4.14

Limitation on Interest

3439

§ 4.15

Certain Provisions Relating to Increased Costs and Defaulting Lenders

3439

SECTION 5 UNENCUMBERED ASSET POOL

3540

 

 

 

 

§ 5.1

Addition of Eligible Real Estate Assets

3540

§ 5.2

Release of Eligible Real Estate Assets

3641

§ 5.3

Additional Subsidiary Guarantors

3641

§ 5.4

Release of Certain Subsidiary Guarantors

3741

SECTION 6 REPRESENTATIONS AND WARRANTIES

3742

 

ii

--------------------------------------------------------------------------------


 

§ 6.1

Corporate Authority, Etc.

3742

§ 6.2

Governmental Approvals

3843

§ 6.3

Title to Eligible Real Estate Assets

3843

§ 6.4

Financial Statements

3843

§ 6.5

No Material Changes

3943

§ 6.6

Franchises, Patents, Copyrights, Etc.

3944

§ 6.7

Litigation

3944

§ 6.8

No Material Adverse Contracts, Etc.

3944

§ 6.9

Compliance with Other Instruments, Laws, Etc.

3944

§ 6.10

Tax Status

4044

§ 6.11

No Event of Default

4044

§ 6.12

Investment Company Act

40; EEA Financial Institution

45

§ 6.13

Absence of UCC Financing Statements, Etc.

4045

§ 6.14

Setoff, Etc.

4045

§ 6.15

Certain Transactions

4045

§ 6.16

Employee Benefit Plans

4045

§ 6.17

Disclosure

4145

§ 6.18

Trade Name; Place of Business

4146

§ 6.19

Regulations T, U and X

4146

§ 6.20

Environmental Compliance

4146

§ 6.21

Subsidiaries; Organizational Structure

4247

§ 6.22

Leases

4347

§ 6.23

Property

4348

§ 6.24

Brokers

4449

§ 6.25

Other Debt

4449

§ 6.26

Solvency

4449

§ 6.27

No Bankruptcy Filing

4449

§ 6.28

No Fraudulent Intent

4449

§ 6.29

Transaction in Best Interests of Loan Parties; Consideration

4549

§ 6.30

OFAC

 

4550

SECTION 7 AFFIRMATIVE COVENANTS

4550

 

 

 

 

§ 7.1

Punctual Payment

4550

§ 7.2

Maintenance of Office

4550

§ 7.3

Records and Accounts

4550

§ 7.4

Financial Statements, Certificates and Information

4550

§ 7.5

Notices

4753

§ 7.6

Existence; Maintenance of Properties

4954

§ 7.7

Insurance

4954

§ 7.8

Taxes

4954

§ 7.9

Inspection of Properties and Books

4955

§ 7.10

Compliance with Laws, Contracts, Licenses, and Permits

5055

§ 7.11

Further Assurances

5055

§ 7.12

Management

5055

§ 7.13

Intentionally Omitted

5055

§ 7.14

Business Operations

5055

§ 7.15

Registered Servicemark

5056

§ 7.16

Ownership of Real Estate

5056

§ 7.17

Intentionally Omitted

5056

§ 7.18

Ownership RestrictionsRestriction

5156

§ 7.19

Plan Assets

5156

§ 7.20

Intentionally Omitted

5156

§ 7.21

Intentionally Omitted

5156

 

iii

--------------------------------------------------------------------------------


 

§ 7.22

REIT Covenants

5156

SECTION 8 NEGATIVE COVENANTS

5157

 

 

 

 

§ 8.1

Restrictions on Indebtedness

5157

§ 8.2

Restrictions on Liens, Etc.

5258

§ 8.3

Restrictions on Investments

5459

§ 8.4

Merger, Consolidation

5560

§ 8.5

Sale and Leaseback

5560

§ 8.6

Compliance with Environmental Laws

5561

§ 8.7

Distributions

5661

§ 8.8

Asset Sales

5762

§ 8.9

Intentionally Omitted

5762

§ 8.10

Restriction on Prepayment of Indebtedness

5762

§ 8.11

Zoning and Contract Changes and Compliance

5762

§ 8.12

Derivatives Contracts

5762

§ 8.13

Transactions with Affiliates

5762

§ 8.14

Management Fees

5762

§ 8.15

§8.15 Sanctions; Anti-Corruption Laws

62

SECTION 9 FINANCIAL COVENANTS

5863

 

 

 

 

§ 9.1

Unencumbered Asset Pool

5863

§ 9.2

Consolidated Total Indebtedness to Gross Asset Value

5863

§ 9.3

Secured Debt to Gross Asset Value

5863

§ 9.4

Secured Recourse Indebtedness to Gross Asset Value

5863

§ 9.5

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

5863

§ 9.6

Minimum Consolidated Tangible Net Worth

5863

§ 9.7

Unhedged Variable Rate Debt

58

§ 9.8

Unencumbered Asset Pool

58

SECTION 10 CLOSING CONDITIONS

5963

 

 

 

 

§ 10.1

Loan Documents

5963

§ 10.2

Certified Copies of Organizational Documents

5964

§ 10.3

Resolutions

5964

§ 10.4

Incumbency Certificate; Authorized Signers

5964

§ 10.5

Opinion of Counsel

5964

§ 10.6

Payment of Fees

5964

§ 10.7

Insurance

5964

§ 10.8

Performance; No Default

5964

§ 10.9

Representations and Warranties

5964

§ 10.10

Proceedings and Documents

6064

§ 10.11

Eligible Real Estate Qualification Documents

6064

§ 10.12

Compliance Certificate

6065

§ 10.13

[Reserved]

6065

§ 10.14

Consents

6065

§ 10.15

Other

6065

SECTION 11 CONDITIONS TO ALL ADVANCES

6065

 

 

 

 

§ 11.1

Prior Conditions Satisfied

6065

§ 11.2

Representations True; No Default

6065

§ 11.3

Borrowing Documents

6065

SECTION 12 EVENTS OF DEFAULT; ACCELERATION; ETC.

6166

 

 

 

 

§ 12.1

Events of Default and Acceleration

6166

 

iv

--------------------------------------------------------------------------------


 

§ 12.2

Certain Cure Periods; Limitation of Cure Periods

6368

§ 12.3

Termination of Commitments

6368

§ 12.4

Remedies

6469

§ 12.5

Distribution of Collateral Proceeds

6469

SECTION 13 SETOFF

6570

 

 

SECTION 14 THE AGENT

6570

 

 

 

 

§ 14.1

Authorization

6570

§ 14.2

Employees and Agents

6671

§ 14.3

No Liability

6671

§ 14.4

No Representations

6671

§ 14.5

Payments

6671

§ 14.6

Holders of Notes

6772

§ 14.7

Indemnity

6772

§ 14.8

The Agent as Lender

6772

§ 14.9

Resignation

6772

§ 14.10

Duties in the Case of Enforcement

6873

§ 14.11

Bankruptcy

6873

§ 14.12

Intentionally Omitted

6873

§ 14.13

Reliance by Agent

6873

§ 14.14

Approvals

6974

§ 14.15

Loan Parties Not Beneficiary

6974

§ 14.16

Defaulting Lenders

6974

§ 14.17

Defaulting Lender Cure

75

§ 14.18

Certain ERISA Matters

76

SECTION 15 EXPENSES

7077

 

 

SECTION 16 INDEMNIFICATION

7178

 

 

SECTION 17 SURVIVAL OF COVENANTS, ETC.

7278

 

 

SECTION 18 ASSIGNMENT AND PARTICIPATION

7279

 

 

 

 

§ 18.1

Conditions to Assignment by Lenders

7279

§ 18.2

Register

7379

§ 18.3

New Notes

7380

§ 18.4

Participations

7380

§ 18.5

Pledge by Lender

7480

§ 18.6

No Assignment by Borrower

7481

§ 18.7

Disclosure

7481

§ 18.8

Titled Agents

7582

§ 18.9

Mandatory Assignment

7582

SECTION 19 NOTICES

7683

 

 

SECTION 20 RELATIONSHIP

7784

 

 

SECTION 21 GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

7784

 

 

SECTION 22 HEADINGS

7885

 

 

SECTION 23 COUNTERPARTS

7885

 

v

--------------------------------------------------------------------------------


 

SECTION 24 ENTIRE AGREEMENT, ETC.

7885

 

 

SECTION 25 WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

7885

 

 

SECTION 26 DEALINGS WITH LOAN PARTIES

7986

 

 

SECTION 27 CONSENTS, AMENDMENTS, WAIVERS, ETC.

7986

 

 

 

§ 27.1

Amendments Generally

86

§ 27.2

Technical Amendments

87

§ 27.3

Revolver Provisions

87

SECTION 28 SEVERABILITY

8087

 

 

SECTION 29 TIME OF THE ESSENCE

8188

 

 

SECTION 30 NO UNWRITTEN AGREEMENTS

8188

 

 

SECTION 31 REPLACEMENT NOTES

8188

 

 

SECTION 32 NO THIRD PARTIES BENEFITED

8188

 

 

SECTION 33 PATRIOT ACT

8289

 

 

SECTION 34 [INTENTIONALLY OMITTED.]

8289

 

 

SECTION 35 [INTENTIONALLY OMITTED]

8289

 

 

SECTION 36 [INTENTIONALLY OMITTED]

8289

 

 

SECTION 37 [INTENTIONALLY OMITTED]

8289

 

 

SECTION 38 ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

8289

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

FORM OF NOTE

 

 

Exhibit B

FORM OF JOINDER AGREEMENT

 

 

Exhibit C

FORM OF REQUEST FOR ADVANCE

 

 

Exhibit D

FORM OF UNENCUMBERED ASSET POOL CERTIFICATE

 

 

Exhibit E

FORM OF COMPLIANCE CERTIFICATE

 

 

Exhibit F

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

Exhibit G

FORM OF CONVERSION/CONTINUATION REQUEST

 

 

Exhibit J

FORM OF TAX COMPLIANCE CERTIFICATES

 

 

Schedule 1.1

LENDERS AND COMMITMENTS

 

 

Schedule 1.2

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

 

 

Schedule 1.3

CLOSING DATE ELIGIBLE REAL ESTATE ASSETS

 

 

Schedule 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

 

 

Schedule 6.5

NO MATERIAL CHANGES

 

 

Schedule 6.7

PENDING LITIGATION

 

 

Schedule 6.15

CERTAIN TRANSACTIONS

 

 

Schedule 6.20(d)

REQUIRED ENVIRONMENTAL ACTIONS

 

 

Schedule 6.21(a)

BORROWER SUBSIDIARIES

 

 

Schedule 6.21(b)

UNCONSOLIDATED AFFILIATES OF BORROWER AND ITS SUBSIDIARIES

 

 

Schedule 6.22

EXCEPTIONS TO RENT ROLL

 

 

Schedule 6.23

PROPERTY AND MANAGEMENT AGREEMENTS

 

 

Schedule 6.25

MATERIAL LOAN AGREEMENTS

 

 

Schedule 8.8

ASSET SALES

 

vii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TERM LOAN AGREEMENT

 

THIS AMENDED AND RESTATED TERM LOAN AGREEMENT is made as of the 19th day of
April, 2017, by and among CORESITE, L.P., a Delaware limited partnership
(“Borrower”), ROYAL BANK OF CANADA (“RBC”), the other lending institutions which
are parties to this Agreement as “Lenders”, and the other lending institutions
that may become parties hereto pursuant to § 18, and ROYAL BANK OF CANADA, as
Administrative Agent for the Lenders (the “Agent”), with REGIONS BANK as
Syndication Agent, and RBC CAPITAL MARKETS, REGIONS CAPITAL MARKETS, TD
SECURITIES (USA) LLC and WELLS FARGO SECURITIES, LLC, as Joint Lead Arrangers
and Joint Book Managers.

 

R E C I T A L S

 

WHEREAS, pursuant to that certain Term Loan Agreement dated as of January 31,
2014 by and among Borrower, certain subsidiaries of Borrower named therein, the
Agent and the lenders party thereto, as amended by the First Amendment to Term
Loan Agreement dated as of June 25, 2015 and as further amended by the Second
Amendment to Term Loan Agreement dated as of June 15, 2016 (as so amended, the
“Existing Loan Agreement”), the lenders party thereto agreed to make certain
loans to Borrower; and

 

WHEREAS, Borrower, the Agent and the lenders party to the Existing Loan
Agreement desire to amend and restate the Existing Loan Agreement to make
certain amendments thereto; and

 

NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into the operative provisions of this Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and subject to the terms and conditions hereof and on
the basis of the representations and warranties herein set forth, the parties
hereby agree to amend and restate the Existing Loan Agreement to read in its
entirety as herein set forth.

 

SECTION 1

 

DEFINITIONS AND RULES OF INTERPRETATION

 

§ 1.1       Definitions.  The following terms shall have the meanings set forth
in this § l or elsewhere in the provisions of this Agreement referred to below:

 

“Additional Subsidiary Guarantor”:  Each additional Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to § 5.3.

 

“Adjusted Consolidated EBITDA”:  On any date of determination, the sum of
(a) the Consolidated EBITDA for the prior fiscal quarter most recently ended,
multiplied by four (4), less (b) the Capital Reserve.

 

“Adjusted Net Operating Income”:  On any date of determination, the sum of
(a) the Net Operating Income for the prior fiscal quarter most recently ended,
multiplied by four (4), less (b) the Capital Reserve.

 

“Advances”:  Each advance of the Loan as provided herein.

 

“Affiliate”:  An Affiliate, as applied to any Person, shall mean any other
Person directly or indirectly controlling, controlled by, or under common
control with, that Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means (a) the
possession, directly or indirectly, of the power to vote fifty percent (50%) or
more of the stock, shares, voting trust certificates, beneficial interest,
partnership interests, member interests or other interests having voting power
for the election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise, or (b) the ownership
of (i) a general partnership

 

8

--------------------------------------------------------------------------------


 

interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing fifty percent (50%) or more of the outstanding
limited partnership interests, preferred stock or other ownership interests of
such Person.

 

“Agent”:  Royal Bank of Canada, acting as administrative agent for the Lenders,
and its successors and assigns.

 

“Agent’s Head Office”:  The Agent’s head office located at 20 King Street West,
4th Floor, Toronto, Ontario M5H 1C4, or at such other location as the Agent may
designate from time to time by notice to Borrower and the Lenders.

 

“Agent’s Special Counsel”:  Shearman & Sterling LLP or such other counsel as
selected by the Agent.

 

“Agreement”:  This Amended and Restated Term Loan Agreement, as the same may be
amended, modified, supplemented and/or extended from time to time, including the
Schedules and Exhibits hereto.

 

“Agreement Regarding Fees”:  Individually and collectively, any fee letter
executed and delivered by Borrower to which any Arranger or the Agent is a
party.

 

“Anti-Corruption Laws”:  All laws, rules, and regulations of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Anti-Money Laundering Laws”:  All Legal Requirements related to the financing
of terrorism or money laundering, including without limitation, any applicable
provision of the Patriot Act and The Currency and Foreign Transactions Reporting
Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C.
§§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Margin”:  The(a) Prior to the Investment Grade Pricing Date, the
Applicable Margin for LIBOR Rate Advances and Base Rate Advances shall be as set
forth below based on the ratio of the Consolidated Total Indebtedness of
Borrower to the Gross Asset Value of Borrower:

 

Pricing Level

 

Ratio

 

LIBOR Rate
Advances

 

Base Rate

Advances

 

Pricing Level 1

 

Less than or equal to 35%

 

1.501.40

%

0.500.40

%

Pricing Level 2

 

Greater than 35% but less than or equal to 40%

 

1.601.50

%

0.600.50

%

Pricing Level 3

 

Greater than 40% but less than or equal to 45%

 

1.751.65

%

0.750.65

%

Pricing Level 4

 

Greater than 45% but less than or equal to 50%

 

1.901.80

%

0.900.80

%

Pricing Level 5

 

Greater than 50%

 

2.102.00

%

1.101.00

%

 

The Applicable Margin shall not be adjusted based upon such ratio, if at all,
until the first (1st) day of the first (1st) month following the delivery by
Borrower to the Agent of the Compliance Certificate at the end of a calendar
quarter.  In the event that Borrower shall fail to deliver to the Agent a
quarterly Compliance Certificate on or before the date required by § 7.4(c),
then without limiting any other rights of the Agent and the Lenders under this
Agreement, the Applicable Margin for the Advances shall be at Pricing Level 5
until such failure is cured within any applicable cure period, in which event
the Applicable Margin shall adjust, if necessary, on the first (1st) day of the
first (1st) month following receipt of such Compliance Certificate.  The
provisions of this definition shall be subject to § 2.6(f).

 

(b)           If REIT or Borrower obtains an Investment Grade Rating, Borrower
may, upon written notice to the Agent, make an irrevocable one time election  to
exclusively use the below table based on the applicable rate per annum set forth
therein:

 

9

--------------------------------------------------------------------------------


 

Level

 

Credit Rating

 

LIBOR Rate
Advances

 

Base Rate
Advances

 

I

 

> A- or A3

 

0.90

%

0.00

%

II

 

> BBB+ or Baa1

 

0.95

%

0.00

%

III

 

> BBB or Baa2

 

1.10

%

0.10

%

IV

 

> BBB- or Baa3

 

1.35

%

0.35

%

V

 

< BBB- and Baa3 or unrated

 

1.75

%

0.75

%

 

Any change in REIT’s or Borrower’s Credit Rating which would cause it to move to
a different Level in such table shall effect a change in the Applicable Margin
on the Business Day on which such change occurs.  During any period for which
Borrower or REIT has received a Credit Rating from only one Rating Agency, then
the Applicable Margin shall be determined based on such Credit Rating.  During
any period that Borrower or REIT has received more than one Credit Rating and
such Credit Ratings are not equivalent, the Applicable Margin shall be
determined by the highest of the Credit Ratings provided that the next highest
Credit Rating is only one Level below that of the highest Credit Rating.  If the
next highest Credit Rating is more than one Level below that of the highest
Credit Rating, pricing will be determined utilizing the Credit Rating one Level
higher than the next highest of the Credit Ratings.  During any period after the
Investment Grade Pricing Date for which Parent Borrower or REIT does not have a
Credit Rating from any Rating Agency, the Applicable Margin shall be determined
based on Level V.

 

“Approved Derivatives Contract”:  A Derivatives Contract between the Borrower
and/or any Subsidiary Guarantor, on the one hand, and a Lender or Affiliate of a
Lender hereunder.

 

“Approved Fund”:  Any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers”:  Collectively, RBC Capital Markets, Regions Capital Markets, TD
Securities (USA) LLC and Wells Fargo Securities LLC or any successors thereto.

 

“Assignment and Acceptance Agreement”:  See § 18.1.

 

“Authorized Officer”:  Any of the following Persons:  Paul E. Szurek, Jeffrey S.
Finnin, Derek S. McCandless and such other Persons as Borrower shall designate
in a written notice to the Agent.

 

“Bail-In Action”:  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”:  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Balance Sheet Date”:  December 31, 20162017.

 

“Bankruptcy Code”:  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

10

--------------------------------------------------------------------------------


 

“Base Rate”:  The greater of (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent’s Head Office as its
“prime rate”, (b) the then applicable LIBOR for a one month Interest Period plus
one percent (1.00%), or (c) one half of one percent (0.5%) above the Federal
Funds Effective Rate.  The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. 
Any change in the rate of interest payable hereunder resulting from a change in
the Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

 

“Base Rate Advances”:  Advances bearing interest calculated by reference to the
Base Rate.

 

“Benefit Plan”:  Any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Breakage Costs”:  The commercially reasonable cost to any Lender of
re-employing funds bearing interest at LIBOR incurred (or reasonably expected to
be incurred) in connection with (i) any payment of any portion of the Loan
bearing interest at LIBOR prior to the termination of any applicable Interest
Period, (ii) the conversion of  LIBOR Rate Advances to any other applicable
interest rate on a date other than the last day of the relevant Interest Period,
or (iii) the failure of Borrower to draw down, on the first day of the
applicable Interest Period, any amount as to which Borrower has elected LIBOR
Rate Advances.

 

“Building”:  With respect to each Eligible Real Estate Asset or parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

“Business Day”  Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York, and if such day relates to any interest rate
settings as to a LIBOR Rate Advance, which is also a LIBOR Business Day.

 

“Capital Reserve”:  For any period and with respect to any improved Real Estate,
an amount equal to $0.25 multiplied by the total square footage of the Buildings
in such Real Estate.  If the term Capital Reserve is used without reference to
any specific Real Estate, then the amount shall be determined on an aggregate
basis with respect to all Real Estate of Borrower and its Subsidiaries and a
proportionate share of all Real Estate of all Unconsolidated Affiliates.  The
Capital Reserve shall be calculated based on the total square footage of the
Buildings owned (or ground leased) at the end of each fiscal quarter, less the
square footage of unoccupied space held for development or redevelopment.

 

“Capitalization Rate”:  EightSeven and one halfthree fourths percent
(8.507.75%).

 

“Capitalized Lease”:  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

“Capitalized Value”:  The Adjusted Net Operating Income for any Stabilized
Property divided by the Capitalization Rate.

 

“Cash Equivalents”:  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A- or the equivalent
thereof by S&P or A3 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000; (iii) commercial paper rated at least A-2 or
the equivalent thereof by S&P or P-2 or the equivalent thereof by Moody’s and in
either case maturing within one hundred twenty (120) days

 

11

--------------------------------------------------------------------------------


 

from such date, and (iv) shares of any money market mutual fund rated at least
AA- or the equivalent thereof by S&P or at least Aa3 or the equivalent thereof
by Moody’s.

 

“CERCLA”:  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. 9601 et seq.

 

“Change in Law”:  The occurrence, after the First Amendment Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control”:  A Change of Control shall exist upon the occurrence of any
of the following:

 

(a)           Any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), other than The Carlyle Group, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of a
percentage (based on voting power, in the event different classes of stock or
voting interests shall have different voting powers) of the voting stock or
voting interests of REIT or Borrower equal to at least fifty percent (50%);

 

(b)           As of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT or Borrower consists of individuals who were
not either (i) directors or trustees of REIT or Borrower as of the corresponding
date of the previous year, or (ii) selected or nominated to become directors or
trustees by the Board of REIT or Borrower of which a majority consisted of
individuals described in clause (b)(i) above, or (iii) selected or nominated to
become directors or trustees by the Board of REIT or Borrower, which majority
consisted of individuals described in clause (b)(i) above and individuals
described in clause (b)(ii), above; or

 

(c)           REIT shall fail to be the sole general partner of Borrower, shall
fail to own such general partnership interest in Borrower free of any lien,
encumbrance or other adverse claim, or shall fail to control the management and
policies of Borrower; or

 

(d)           Borrower fails to own directly or indirectly, free of any lien,
encumbrance or other adverse claim, at least one hundred percent (100%) of the
economic, voting and beneficial interest of each Subsidiary GuarantorPool Owner.

 

“Closing Date”:  The first date on which all of the conditions set forth in § 10
and § 11 have been satisfied with respect to the Advances to be made pursuant to
§2.1(a).

 

“Code”:  The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

 

“Commitment”:  With respect to each Lender, the amount set forth on Schedule 1.1
as such Lender’s Commitment to make the Loan to Borrower in one or more Advances
as provided herein, subject to increase in accordance with § 2.11.

 

12

--------------------------------------------------------------------------------


 

“Commitment Increase”:  An increase in the Total Commitment to not more than ONE
HUNDRED MILLION DOLLARS ($100,000,000) more than the Total Commitment as of the
Closing Date pursuant to § 2.11.

 

“Commitment Increase Date”:  See § 2.11(a).

 

“Commitment Percentage”:  With respect to each Lender, the percentage set forth
on Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments
of all of the Lenders, as the same may be changed from time to time in
accordance with the terms of this Agreement.

 

“Commodity Exchange Act”:  The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Compliance Certificate”:  See § 7.4(c).

 

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated”:  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated EBITDA”:  With respect to any period, an amount equal to the
EBITDA of Borrower and its Subsidiaries for such period determined on a
Consolidated basis.

 

“Consolidated Fixed Charges”:  For any fiscal quarter, annualized, the sum of
(a) Consolidated Interest Expense for such period, plus (b) all regularly
scheduled principal payments made with respect to Indebtedness of Borrower and
its Subsidiaries during such period, other than any balloon, bullet or similar
principal payment which repays such Indebtedness in full, plus (c) all Preferred
Distributions paid during such period.  Such Person’s Equity Percentage in the
Consolidated Fixed Charges of its Unconsolidated Affiliates shall be included in
the determination of Consolidated Fixed Charges; any Preferred Distributions
constituting the repurchase or redemption of Preferred Securities (other than
regularly scheduled mandatory repurchases or redemptions not constituting
balloon, bullet or similar redemptions in full) shall not be included in the
calculation of Consolidated Fixed Charges.

 

“Consolidated Interest Expense”:  For any period, without duplication, (a) total
Interest Expense of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP for such period, plus (b) such Person’s Equity
Percentage of Interest Expense of its Unconsolidated Affiliates for such period.

 

“Consolidated Tangible Net Worth”:  The amount by which Gross Asset Value
exceeds Consolidated Total Indebtedness.

 

“Consolidated Total Indebtedness”:  All Indebtedness of Borrower and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

 

“Consolidated Unsecured Debt Yield”:  The quotient (expressed as a percentage)
of Adjusted Net Operating Income from the Unencumbered Asset Pool (excluding any
Leased Assets) divided by Unsecured Debt.

 

“Construction In Process”:  Costs incurred for any build-outs, redevelopment,
construction, or tenant improvements of a Data Center Property that is not a
Development Property.

 

13

--------------------------------------------------------------------------------


 

“Conversion/Continuation Request”:  A notice given by Borrower to the Agent in
the form of Exhibit G hereto of its election to convert or continue an Advance
in accordance with § 4.1.

 

“Credit Rating”:  The rating assigned by a Rating Agency to the corporate family
of a Person.

 

“Data Center Property”:  Any asset that operates or is intended to operate, at
least in part, as a telecommunications infrastructure building or an information
technology infrastructure building.

 

“Debtor Relief Laws”:  The Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default”:  See § 12.1.

 

“Default Rate”:  See § 4.12.

 

“Defaulting Lender”:  Subject to § 14.16(b), any Lender that (a) has failed to
(i) fund all or any Advance (or portion thereof) within two (2) Business Days of
the date such Advance was required to be funded hereunder unless such Lender
notifies the Agent and Borrower in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent or any Lender any other amount required to be paid by it hereunder
within two (2) Business Days of the date when due, (b) has notified Borrower or
the Agent in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Agent or Borrower, to confirm in
writing to the Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and Borrower), (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (e) has become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Agent, in consultation with Borrower, that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to § 14.16(b)) upon delivery of written notice
of such determination to Borrower and each Lender.

 

“Derivatives Contract”:  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any

 

14

--------------------------------------------------------------------------------


 

combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

 

“Derivatives Termination Value”:  In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement applicable to such Derivatives Contract(s), (a) for any date
on or after the date such Derivatives Contracts have been closed out or
terminated and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a) the amount(s) determined as the mark-to-market value(s) for such
Derivatives Contracts, as determined based upon one or more mid-market
quotations or other valuations provided by any recognized dealer in, or the
counterparty to, such Derivatives Contract(s) (which, in either case, may
include the Agent or any Lender).

 

“Designated Jurisdiction”:  At any time, a country, territory or region which
is, or whose government is, the subject or target of country-wide or
territory-wide Sanctions (currently, Cuba, Iran, Syria, North Korea, and the
Crimea region of Ukraine).

 

“Development Property”:  Real Estate currently under development that has not
become a Stabilized Property or on which the improvements related to the
development have not been completed, provided that such a Development Property
on which all improvements related to the development of such Real Estate have
been substantially completed (excluding tenant improvements) for at least
eighteen (18) months shall cease to constitute a Development Property
notwithstanding the fact that such Property has not become a Stabilized
Property, and shall be considered a Stabilized Property for the purposes of the
calculation of Gross Asset Value.

 

“Distribution”:  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower or a Subsidiary GuarantorPool Owner,
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of
Borrower or a Subsidiary GuarantorPool Owner now or hereafter outstanding; and
(c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of Borrower or
a Subsidiary GuarantorPool Owner now or hereafter outstanding.

 

“Dollars” or “$”:  Dollars in lawful currency of the United States of America.

 

“Domestic Lending Office”:  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Advances.

 

“Drawdown Date”:  The date on which any Advance is made or is to be made, and
the date on which any Advance which is made prior to the Maturity Date, is
converted in accordance with § 4.1.

 

“EBITDA”:  With respect to a Person for any period (without duplication):  The
net income (or loss), excluding the effects of straight lining of rents and
acquisition lease accounting,  before (i) interest, income taxes, depreciation,
and amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP and (ii) any other non-cash expense
to the extent not actually paid as a cash expense (including any expense
associated with asset retirement obligation under GAAP).  EBITDA shall exclude
extraordinary gains and losses (including but not limited to gains (and loss) on
the sale of assets) and distributions to minority owners.  EBITDA attributable
to equity interests shall be excluded but

 

15

--------------------------------------------------------------------------------


 

EBITDA shall include a Person’s Equity Percentage of net income (or loss) from
Unconsolidated Affiliates plus its Equity Percentage of interest, depreciation
and amortization expense from Unconsolidated Affiliates.

 

“EEA Financial Institution”:  (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”:  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”:  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Signature(s)”:  An electronic sound, symbol, or process attached to,
or associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.

 

“Eligible Assignee”:  (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by, unless an Event of Default has occurred and is continuing, Borrower (such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, (i) neither Borrower nor any affiliate of
Borrower or REIT shall be an Eligible Assignee and (ii) no Defaulting Lender or
any of its Affiliates shall be an Eligible Assignee.

 

“Eligible Real Estate”:  Real Estate:

 

(a)           which is (i) wholly-owned (directly or indirectly) in fee,
(ii) leased under a ground lease acceptable to the Required Lenders in
theirAgent in its reasonable discretion, or (iii) a Leased Asset with a
remaining term (including of right tenant extensions) of at least twentyfifteen
(15) years as of the date hereofFirst Amendment Effective Date and is otherwise
acceptable to the Required Lenders in theirAgent in its sole reasonable
discretion, in each instance with such easements, rights-of-way, and other
similar appurtenances required for the operation of the fee or leasehold
property, by Borrower or a Subsidiary GuarantorPool Owner;

 

(b)           which is located within the 50 States of the United States or the
District of Columbia;

 

(c)           which is improved by an income-producing Data Center Property and
designated as a Stabilized Property;

 

(d)           as to which all of the representations set forth in § 6 of this
Agreement concerning Eligible Real Estate Assets are true and correct except as
would not reasonably be expected to result in a Material Adverse Effect; and

 

(e)           as to which the Agent has received all Eligible Real Estate
Qualification Documents, or will receive them prior to inclusion of such Real
Estate in the Unencumbered Asset Pool; and.

 

(f)            [Reserved].

 

“Eligible Real Estate Asset”:  (i) On the Closing Date, the Existing
Unencumbered Assets and (ii) any Real Estate that is included in the
Unencumbered Asset Pool from time to time pursuant to Article V of

 

16

--------------------------------------------------------------------------------


 

this Agreement.  For purposes of this definition, it is acknowledged and agreed
that the Wilshire Property which is a Leased Asset shall be deemed an “Eligible
Real Estate Asset”.

 

“Eligible Real Estate Qualification Documents”:  See Schedule 1.2 attached
hereto.

 

“Employee Benefit Plan”:  Any employee benefit plan within the meaning of
§ 3(3) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate,
other than a Multiemployer Plan.

 

“Environmental Laws”:  All applicable past (which have current effect), present
or future federal, state, county and local laws, by-laws, rules, regulations,
codes and ordinances, or any legally binding judicial or administrative
interpretations thereof, and the legally binding requirements of any
governmental agency or authority having jurisdiction with respect thereto,
applicable to pollution, the regulation or protection of the environment, the
health and safety of persons and property (with respect to exposure to Hazardous
Substances) and shall include, but not be limited to, all orders, decrees,
judgments and rulings imposed through any public or private enforcement
proceedings, relating to the existence, use, discharge, release, containment,
transportation, generation, storage, management or disposal of Hazardous
Substances.  Environmental Laws presently include, but are not limited to, the
following laws:  Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. Section 9601 et seq.), the Hazardous Substances Transportation
Act (49 U.S.C. Section 1801 et seq.), the Public Health Service Act (42 U.S.C.
Section 300(f) et seq.), the Pollution Prevention Act (42 U.S.C. Section 13101
et seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
Section 136 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
Section 6901 et seq.), the Federal Clean Water Act (33 U.S.C. Section 1251 et
seq.), Thethe Federal Clean Air Act (42 U.S.C. Section 7401 et seq.), and the
applicable laws and regulations of the State in which the PropertyReal Estate is
located.

 

“Equity Interests”:  With respect to any Person, any share of capital stock of
(or other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

“Equity Offering”:  The issuance and sale after January 3, 2013 by Borrower or
any of its Subsidiaries or REIT of any equity securities of such Person.

 

“Equity Percentage”:  The aggregate ownership percentage of Loan Parties or
their respective Subsidiaries in each Unconsolidated Affiliate.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

“ERISA Affiliate”:  Any Person which is treated as a single employer with
Borrower or its Subsidiaries under Section 414 of the Code.

 

“ERISA Reportable Event”:  A reportable event with respect to a Guaranteed
Pension Plan within the meaning of Section 4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.

 

“EU Bail-In Legislation Schedule”:  The EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

17

--------------------------------------------------------------------------------


 

“Event of Default”:  See § 12.1.

 

“Excluded Swap Obligation”:  With respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Loan Party
of, or the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes”:  Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to Legal Requirements in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by Borrower under § 4.15 as a result of costs sought to be
reimbursed pursuant to §4.4) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with § 4.4(g) and (d) any Taxes imposed under FATCA.

 

“Existing Commitment Percentage”:  As of the Closing Date with respect to any
Lender, the “Commitment Percentage” of such Lender as defined in the Existing
Loan Agreement.

 

“Existing Credit Agreement”:  That certain ThirdFourth Amended and Restated
Credit Agreement dated as of June 24, 2015April 19, 2018 by and among CoreSite,
L.P., as parent borrower, CoreSite Real Estate 70 Innerbelt, L.L.C., CoreSite
Real Estate 900 N. Alameda, L.L.CP., CoreSite Real Estate 2901 Coronado,
L.L.CP., CoreSite Real Estate 1656 McCarthy, L.L.CP., CoreSite Real Estate 427
S. LaSalle, L.L.C., CoreSite Real Estate 2972 Stender, L.P., CoreSite Real
Estate 12100 Sunrise Valley Drive L.L.C., CoreSite Real Estate 2115 NW 22nd,
Street, L.L.C., CoreSite One Wilshire, L.L.C. and, Coresite Real Estate 55 S.
Market Street, L.L.C. and CoreSite Real Estate 3032 Coronado, L.P., as
subsidiary borrowers, Keybank National Association, as agent, and the lenders
named therein, as amended, restated, extended, supplemented and otherwise
modified from time to time and as refinanced and replaced from time to time, to
the extent such refinancing or replacement is designated by Borrower in writing
to the Agent as a refinancing or replacement of the Existing Credit Agreement.

 

“Existing Loan Agreement”:  See recitals hereto.

 

“Existing Unencumbered Assets”:  The Eligible Real Estate set forth on
Schedule 1.3.

 

“Facility Assigned Rights and Obligations”:  See §2.10.

 

“Facility Availability”:  From time to time, the lesser of (a) the Total
Commitment, or (b) the Unencumbered Asset Pool Availability.

 

“Facility Purchasing Lender”:  See §2.10.

 

18

--------------------------------------------------------------------------------


 

“Facility Selling Lender”:  See §2.10.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b) of the Code
and any legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the foregoing.

 

“Federal Funds Effective Rate”:  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of New York on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”  Notwithstanding the foregoing, if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed zero for the purposes of
this Agreement.

 

“Financing Lease”:  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

“First Amendment Effective Date”:  April 19, 2018.

 

“Fitch”:  Fitch Ratings, Inc.

 

“Foreign Lender”:  A Lender that is not a U.S. Person.

 

“Fund”:  Any Person (other than a natural Person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“Funds from Operations”:  With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with NAREIT guidelines, excluding losses from sales of property, plus
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures.  Adjustments for unconsolidated partnerships
and joint ventures will be recalculated to reflect funds from operations on the
same basis.

 

“GAAP”:  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied.

 

“Governmental Authority”:  The government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Gross Asset Value”:  On a consolidated basis for Borrower and its Subsidiaries,
Gross Asset Value shall mean the sum of (without duplication with respect to any
Real Estate):

 

(i)                                     the Capitalized Value of any Stabilized
Properties (other than the Leased Assets) owned by Borrower or any of its
Subsidiaries; plus

 

19

--------------------------------------------------------------------------------


 

(ii)                                  for the Leased Assets, the Adjusted Net
Operating Income of the Leased Assets multiplied by eightten (810);

 

(iii)                               the book value determined in accordance with
GAAP of all Development Properties and Construction In Process with respect to
Real Estate owned or leased by Borrower or any of its Subsidiaries; plus

 

(iv)                              the aggregate amount of:  (x) all Unrestricted
Cash and Cash Equivalents of Borrower and its Subsidiaries and (y) Specified
Restricted Cash and Cash Equivalents of Borrower and its Subsidiaries, as of the
date of determination; plus

 

(v)                                 the book value determined in accordance with
GAAP of Land Assets of Borrower and its Subsidiaries.

 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  In Borrower’s discretion, any
Development Property which becomes a Stabilized Property and all newly acquired
properties may be valued at GAAP book value for up to ninety (90) days, with
such properties thereafter being included in the calculation of Gross Asset
Value in accordance with subsections (i)—(iv) above.  All income, expense and
value associated with assets included in Gross Asset Value disposed of during
the calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations.  Additionally, without limiting or
affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Data Center Property.  Gross Asset Value will be
adjusted to include an amount equal to Borrower’s or any of its Subsidiaries’
pro rata share (based upon such Person’s Equity Percentage in such
Unconsolidated Affiliate) of the Gross Asset Value attributable to any of the
items listed above in this definition owned by such Unconsolidated Affiliate.

 

“Guaranteed Pension Plan”:  Any employee pension benefit plan within the meaning
of Section 3(2) of ERISA maintained or contributed to by Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

“Guarantors”:  Collectively, REIT and the Subsidiary Guarantors.

 

“Guaranty”:  That certain Amended and Restated Guaranty dated as of the date
hereof executed by the Guarantors in favor of the Agent and the Lenders.

 

“Hazardous Substances”:  Mean and include (i) asbestos, flammable materials,
explosives, radioactive substances, polychlorinated biphenyls, other
carcinogens, oil and other petroleum products, radon gas, urea formaldehyde;
(ii) chemicals, gases, solvents, pollutants or contaminants that could be a
detriment or pose a danger to the environment or to the health or safety of any
person; and (iii) any other hazardous or toxic materials, wastes and substances
which are defined, determined or identified as such in any past, present or
future federal, state or local laws, by-laws, rules, regulations, codes or
ordinances or any legally binding judicial or administrative interpretation
thereof in concentrations which violate Environmental Laws.

 

“Increase Notice”:  See § 2.11(a).

 

“Indebtedness”:  With respect to a Person, at the time of computation thereof,
all of the following (without duplication):  (a) all obligations of such Person
in respect of money borrowed (other than trade debt incurred in the ordinary
course of business which is not more than one hundred eighty (180) days past
due); (b) all obligations of such Person for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments,

 

20

--------------------------------------------------------------------------------


 

 or (iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation of such Person
as a lessee or obligor under a CapitalizedFinancing Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests) (g) net obligations under any Derivatives Contract not entered
into as a hedge against existing Indebtedness, in an amount not in excess of the
Derivatives Termination Value thereof; (h) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants, and
other similar exceptions to recourse liability, and except for completion
guaranties, until in any case a claim is made and an action is commenced with
respect thereto, and then shall be included only to the extent of the amount of
such claim), including liability of a general partner in respect of liabilities
of a partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise; (i) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s pro rata
share of the Indebtedness (based upon its Equity Percentage in such
Unconsolidated Affiliates) of any Unconsolidated Affiliate of such Person. 
“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
ASC 805, as codified by the Financial Accounting Standards Board in June of
2009, and shall be adjusted to remove (a) the impact from Asset Retirement
Obligations pursuant to ASC 410, as codified by the Financial Accounting
Standards Board in June of 2009, and (b) any potential impact from the exposure
draft issued by the Financial Accounting Standards Board in August of 2010
related to Leases (Topic 840). and (c) any impact or effect as a result of
changes related to the accounting of operating lease liabilities pursuant to
Accounting Standards Update No. 2016-02, Leases (Topic 842), as issued by the
Financial Accounting Standards Board on February 25, 2016.

 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower or
any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

 

“Information”:  See § 18.7

 

“Interest Expense”:  For any period with respect to Borrower and its
Subsidiaries, without duplication, (a) interest (whether accrued or paid)
actually payable (without duplication), excluding non-cash interest expense but
including capitalized interest not funded under a construction loan, together
with the interest portion of payments actually payable on CapitalizedFinancing
Leases, plus (b) Borrower’s and its Subsidiaries’ Equity Percentage of Interest
Expense of their Unconsolidated Affiliates for such period.

 

“Interest Payment Date”:  As to each Base Rate Advance, the fifth (5th) day of
each calendar month and as to each LIBOR Rate Advance, the last day of the
Interest Period with respect thereto.

 

“Interest Period”:  With respect to each LIBOR Rate Advance (a) initially, the
period commencing on the Drawdown Date of such LIBOR Rate Advance and ending
one, two, three or six months thereafter (subject to availability from each
Lender), and (b) thereafter, each period commencing on the day following the
last day of the next preceding Interest Period applicable to such Advance and
ending on the last day of one of the

 

21

--------------------------------------------------------------------------------


 

periods set forth above, as selected by Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)                                     if any Interest Period with respect to a
LIBOR Rate Advance would otherwise end on a day that is not a LIBOR Business
Day, such Interest Period shall end on the next succeeding LIBOR Business Day,
unless such next succeeding LIBOR Business Day occurs in the next calendar
month, in which case such Interest Period shall end on the next preceding LIBOR
Business Day, as determined conclusively by the Agent in accordance with the
then current bank practice in London, England;

 

(ii)                                  if Borrower shall fail to give notice as
provided in § 4.1, Borrower shall be deemed to have requested a continuation of
the affected LIBOR Rate Advance as a LIBOR Rate Advance on the last day of the
then current Interest Period with respect thereto as provided in and subject to
the terms of § 4.1(c);

 

(iii)                               any Interest Period pertaining to a LIBOR
Rate Advance that begins on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period) shall end on the last Business Day of the
applicable calendar month; and

 

(iv)                              no Interest Period relating to any LIBOR Rate
Advance shall extend beyond the Maturity Date.

 

“Investment Grade Pricing Date”:  At any time after REIT or Borrower has
received an Investment Grade Rating, the date specified by Borrower in a written
notice to the Agent and the Lenders as the date on which it irrevocably elects
to have the Applicable Margin determined based on REIT’s or Borrower’s Credit
Rating; provided that no Default or Event of Default shall exist on the date of
such notice or the specified Investment Grade Pricing Date.

 

“Investment Grade Rating”:  A Credit Rating of BBB-/Baa3/BBB- (or the
equivalent) or higher from a Rating Agency.

 

“Investments”:  With respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
commitments and options to make such purchases, all interests in real property,
and all other investments; provided, however, that the term “Investment” shall
not include (i) equipment, inventory and other tangible personal property
acquired in the ordinary course of business, or (ii) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms.  In determining the aggregate
amount of Investments outstanding at any particular time:  (a) there shall be
included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (b) there
shall be deducted in respect of each Investment any amount received as a return
of capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

 

“Joinder Agreement”:  The Joinder Agreement with respect to this Agreement, the
Guaranty, and the Notesother Loan Documents to be executed and delivered
pursuant to § 5.3 by any Additional Subsidiary Guarantor, such Joinder Agreement
to be substantially in the form of Exhibit C hereto.

 

22

--------------------------------------------------------------------------------


 

“Land Assets”:  Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

 

“Leased Assets”:  Real Estate (or a portion thereof) leased by Borrower or a
Subsidiary under a lease which does not constitute a ground lease.

 

“Leased Asset NOI Amount”:  The Adjusted Net Operating Income of each Leased
Asset in the Unencumbered Asset Pool multiplied by fourfive (45).

 

“Leased Rate”:  With respect to Real Estate at any time, the ratio, expressed as
a percentage, of (a) the Net Rentable Area of such Real Estate actually leased
by tenants that are not affiliated with Borrower and paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no default has occurred
and has continued unremedied for thirty (30) or more days to (b) the aggregate
Net Rentable Area of such Real Estate.

 

“Leases”:  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

 

“Legal Requirements”:  All applicable federal, state, county and local laws,
by-laws, rules, regulations, codes and ordinances, and the requirements of any
governmental agency or authority having or claiming jurisdiction with respect
thereto, including, but not limited to, those applicable to zoning, subdivision,
building, health, fire, safety, sanitation, the protection of the handicapped,
and environmental matters and shall also include all orders and directives of
any court, governmental agency or authority having or claiming jurisdiction with
respect thereto.

 

“Lender Offer Notice”:  See § 18.9.

 

“Lenders”:  RBC, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to
§ 18 (but not including any participant as described in § 18).

 

“Letter of Credit Liabilities”:  As defined in the Existing Credit Agreement.

 

“LIBOR”:  For any LIBOR Rate Advance for any Interest Period, the rate published
on Reuters LIBOR01 page (or on any successor or substitute page of such service,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to Dollar deposits in the London interbank market)
at approximately 11:00 a.m. (London time), two LIBOR Business Days prior to the
commencement of such Interest Period, with a term equivalent to such Interest
Period or, provided that if LIBOR shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement and provided, further, that if
such published rate is not available at such time for any reason, then LIBOR for
such Interest Period shall be the rate per annum determined by the Agent to be
the rate at which deposits for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the LIBOR Advance or Advances
being made, continued or converted by RBC and with a term equivalent to such
Interest Period would be offered by RBC’s London Branch to major banks in the
London interbank LIBOR market at their request at approximately
11:00 a.m. (London time), two LIBOR Business Days prior to the commencement of
such Interest Period.  For any period during which a Reserve Percentage shall
apply, LIBOR with respect to LIBOR Rate Advances shall be equal to the amount
determined above divided by an amount equal to 1 minus the Reserve Percentage.

 

23

--------------------------------------------------------------------------------


 

“LIBOR Business Day”:  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

“LIBOR Lending Office”:  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Advances.

 

“LIBOR Rate Advances”:  All Advances bearing interest at a rate based on LIBOR.

 

“Lien”:  See § 8.2.

 

“Loan Documents”:  This Agreement, the Notes, the Guaranty, and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of Loan Parties in connection with the Loan (excluding, for the
avoidance of doubt, any Derivatives Contract).

 

“Loan Parties”:  Collectively, Borrower and the Subsidiary Guarantors, and
individually any of them.

 

“Loan Request”:  See § 2.7.

 

“Loan”:  The loan to be made by the Lenders hereunder comprised of the
Advances.  The Loan shall be made in Dollars.

 

“Majority Lenders”:  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50.0%) of the Total
Commitment; provided that in determining said percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders.

 

“Management Agreements”:  Written agreements providing for the management of the
Eligible Real Estate Assets or any of them.

 

“Material Acquisition”:  An acquisition that is (i) any single transaction for
the purpose of, or resulting, directly or indirectly, in, the acquisition
(including, without limitation, a merger or consolidation or any other
combination with another Person) of a Person or assets by Borrower (directly or
indirectly) that has a gross purchase price equal to or greater than ten percent
(10.0%) of the then Gross Asset Value (without giving effect to such
transaction), or (ii) one or more transactions for the purpose of, or resulting,
directly or indirectly, in, the acquisition (including, without limitation, a
merger or consolidation or any other combination with another Person) of one or
more Persons or assets by Borrower (directly or indirectly) in any two
(2) consecutive calendar quarters, which in the aggregate have a gross purchase
price equal to or greater than ten percent (10.0%) of the then Gross Asset Value
(without giving effect to such transactions).

 

“Material Acquisition Leased NOI Amount”:  The Adjusted Net Operating Income of
each Leased Asset in the Unencumbered Asset Pool multiplied by six and one half
(6.5).

 

“Material Adverse Effect”:  A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of Borrower and
its Subsidiaries considered as a whole; (b) the ability of Borrower or any
Subsidiary Guarantor to perform any of its material obligations under the Loan
Documents; or (c) the validity or enforceability of any of the Loan Documents or
the material rights or remedies of the Agent or the Lenders thereunder.

 

“Maturity Date”:  April 19, 2022 or such earlier date on which the Loan shall
become due and payable pursuant to the terms hereof.

 

24

--------------------------------------------------------------------------------


 

“Moody’s”:  Moody’s Investor Service, Inc.

 

“Multiemployer Plan”:  Any multiemployer plan within the meaning of
Section 3(37) of ERISA maintained or contributed to by Borrower or any ERISA
Affiliate.

 

“Net Income (or Loss)”:  With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

“Net Offering Proceeds”:  The gross cash proceeds received by Borrower or any of
its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by Borrower or such Subsidiary
or REIT in connection therewith.

 

“Net Operating Income”:  For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements and other income
for such Real Estate for such period received in the ordinary course of business
from tenants in occupancy (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid or accrued and related to the ownership,
operation or maintenance of such Real Estate for such period, including, but not
limited to, taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (excluding general overhead expenses of
Borrower and its Subsidiaries and any asset management fees), minus (c) 
management expenses of such Real Estate equal to three percent (3.0%) of the
gross revenues from such Real Estate, minus (d) all rents, common area
reimbursements and other income for such Real Estate received from tenants in
default of obligations under their lease or with respect to leases as to which
the tenant or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief  proceeding unless such tenant has
expressly assumed its obligations under the applicable lease in such proceeding;
provided that Net Operating Income shall exclude, without duplication, the
effect of extraordinary, unusual or non-recurring charges, expenses, losses or
gains.

 

“Net Rentable Area”:  With respect to any Real Estate, the “Net Rentable
Operating Square Footage” as defined in REIT’s most recent Form 10-K.

 

“Non-Consenting Lender”:  See § 18.9.

 

“Non-Excluded Taxes”:  See § 4.4(b).

 

“Non-Recourse Exclusions”:  With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct, (ii) result from intentional mismanagement of or waste at the Real
Estate securing such Non-Recourse Indebtedness, or (iii) arise from the presence
of Hazardous Substances on the Real Estate securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), or (iv) are the result of any unpaid real estate
taxes and assessments (whether contained in a loan agreement, promissory note,
indemnity agreement or other document), or (v) result from such Person and/or
its assets becoming the subject of a voluntary or involuntary bankruptcy,
insolvency or similar proceeding.

 

“Non-Recourse Indebtedness”:  Indebtedness of Borrower, its Subsidiaries or an
Unconsolidated Affiliate which is secured by one or more parcels of Real Estate
(other than an Eligible Real Estate Asset) or interests therein or equipment and
which is not a general obligation of Borrower or such Subsidiary or
Unconsolidated Affiliate, the holder of such Indebtedness having recourse solely
to the parcels of Real Estate, or interests therein, securing such Indebtedness,
the leases thereon and the rents, profits and equity thereof or equipment, as
applicable (except for recourse against the general credit of Borrower or its
Subsidiaries or an Unconsolidated Affiliate for any Non-Recourse Exclusions),
provided that in calculating the amount of Non-

 

25

--------------------------------------------------------------------------------


 

Recourse Indebtedness at any time, the amount of any Non-Recourse Exclusions
which are the subject of a claim and action shall not be included in the
Non-Recourse Indebtedness but shall constitute recourse Indebtedness. 
Non-Recourse Indebtedness shall also include Indebtedness of a Subsidiary of
Borrower that is not a Subsidiary Guarantor or of an Unconsolidated Affiliate
which is a special purpose entity that is recourse solely to such Subsidiary or
Unconsolidated Affiliate, which is not cross-defaulted to other Indebtedness of
any Loan Party and which does not constitute Indebtedness of any other Person
(other than such Subsidiary or Unconsolidated Affiliate which is the borrower
thereunder).

 

“Note”:  A promissory note made by Borrower in favor of a Lender evidencing the
Advances made by such Lender, substantially in the form of Exhibit A hereto.

 

“Notice”:  See § 19.

 

“Obligations”:  The term “Obligations” shall mean and include:

 

A.                                    The payment of the principal sum, interest
at variable rates, charges and indebtedness with respect to the Loans (whether
or not evidenced by the Notes) including any extensions, renewals, replacements,
increases, modifications and amendments thereof, in the original aggregate
amount of up to TWO HUNDRED MILLION DOLLARS ($200,000,000) given by Borrower to
the order of the respective Lenders, as such amount may be increased in
accordance with the provisions of § 2.11 hereof;

 

B.                                    The payment, performance, discharge and
satisfaction of each covenant, warranty, representation, undertaking and
condition to be paid, performed, satisfied and complied with by Borrower under
and pursuant to this Agreement or the other Loan Documents;

 

C.                                    The payment of all costs, expenses, legal
fees and liabilities incurred by the Agent and the Lenders in connection with
the enforcement of any of the Agent’s or any Lender’s rights or remedies under
this Agreement or the other Loan Documents, or any other instrument, agreement
or document which evidences any other obligations therefor, whether now in
effect or hereafter executed;

 

D.                                    The payment, performance, discharge and
satisfaction of all other liabilities and obligations of any Loan Party to the
Agent or any Lender, whether now existing or hereafter arising, direct or
indirect, absolute or contingent, and including, without limitation express or
implied upon the generality of the foregoing, each liability and obligation of
any Loan Party under any one or more of the Loan Documents and any amendment,
extension, modification, replacement or recasting of any one or more of the
instruments, agreements and documents referred to in this Agreement or any other
Loan Document or executed in connection with the transactions contemplated by
this Agreement or any other Loan Document; and

 

E.                                     Any Approved Derivatives Contract.;
provided, however, that under no circumstances shall any of the Obligations
under any Approved Derivatives Contracts secured or guaranteed by any Loan
Document as to a surety or guarantor thereof include any obligation that
constitutes Excluded Swap Obligations of such Person.

 

“OFAC”:  Office of Foreign Assets Control of the Department of the Treasury of
the United States of America.

 

“Off-Balance Sheet Obligations”:  Liabilities and obligations of Borrower, any
Subsidiary or any other Person in respect of “off-balance sheet arrangements”
(as defined in the SEC Off-Balance Sheet Rules) which Borrower would be required
to disclose in the “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” section of Borrower’s report on Form 10-Q or
Form 10-K (or their

 

26

--------------------------------------------------------------------------------


 

equivalents) which Borrower is required to file with the SEC or would be
required to file if it were subject to the jurisdiction of the SEC (or any
Governmental Authority substituted therefore having jurisdiction over
Borrower).  As used in this definition, the term “SEC Off-Balance Sheet Rules”
means the Disclosure in Management’s Discussion and Analysis About Off-Balance
Sheet Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified at 17 C.F.R. pts. 228, 229 and 249).

 

“Other Connection Taxes”:  With respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes”:  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.15 as a result of costs sought to be reimbursed pursuant to §4.4).

 

“Outstanding”:  With respect to the Advances, the aggregate unpaid principal
thereof as of any date of determination.

 

“Borrower”:  As defined in the preamble hereto.

 

“Participant Register”:  See §18.4.

 

“Patriot Act”:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

“PBGC”:  The Pension Benefit Guaranty Corporation created by Section 4002 of
ERISA and any successor entity or entities having similar responsibilities.

 

“Permitted Liens”:  Liens, security interests and other encumbrances permitted
by § 8.2.

 

“Person”:  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

 

“Plan Assets”:  Assets of any employee benefit plan subject to Part 4, Subtitle
B, Title I of ERISA.

 

“Pool Owner”:  From time to time with respect to any Eligible Real Estate, a
Wholly Owned Subsidiary of Borrower which is the owner of the fee simple
interest in, or the approved ground lessee of, such Eligible Real Estate.

 

“Potential Unencumbered Asset”:  Any property of Borrower or a Subsidiary
GuarantorPool Owner which is not at the time included in the Unencumbered Asset
Pool and which consists of (i) Eligible Real Estate, or (ii) Real Estate which
is capable of becoming Eligible Real Estate in accordance with § 5.1.

 

“Preferred Distributions”:  For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Borrower or any of its
Subsidiaries or REIT.  Preferred Distributions shall not include dividends or
distributions (a) paid or

 

27

--------------------------------------------------------------------------------


 

payable solely in Equity Interests of identical class payable to holders of such
class of Equity Interests; or (b) paid or payable to Borrower or any of its
Subsidiaries.

 

“Preferred Securities”:  With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

“Pricing Level”:  Such term shall have the meaning established within the
definition of Applicable Margin.

 

“Proposed Modification”:  See § 27.

 

“PTE”:  A prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.

 

“RBC”:  As defined in the preamble hereto.

 

“Rating Agency”:  Each of (i) S&P, (ii) Moody’s, or (iii) Fitch, together with
their respective successors; provided that if Borrower utilizes a Credit Rating
by Fitch for purposes of determining an Investment Grade Rating as set forth in
this Agreement, Borrower must also obtain and maintain an Investment Grade
Rating from either S&P or Moody’s for purposes of determining such Investment
Grade Rating.

 

“Real Estate”:  All real property at any time owned or leased (as lessee or
sublessee) by Borrower or any of its Subsidiaries, including, without
limitation, the Eligible Real Estate Assets.

 

“Recipient”:  The Agent and any Lender.

 

“Register”:  See § 18.2.

 

“REIT”:  CoreSite Realty Corporation, a Maryland corporation, general partner of
Borrower and guarantor of the Obligations pursuant to the Guaranty.

 

“REIT Status”:  With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.

 

“Release”:  See § 6.20(c)(iii).

 

“Rent Roll”:  A report prepared by Loan Parties showing for each Eligible Real
Estate Asset owned or leased by LoanTransaction Parties, its occupancy, tenants,
lease expiration dates, lease rent and other information in substantially the
form presented to the Agent on or prior to the date hereof.

 

“Replacement Lender”:  See § 18.9.

 

“Required Lenders”:  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty six and 7/10 percent
(66.7%) of the Total Commitment; provided that (a) in determining said
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Commitment Percentages of the Lenders shall be
redetermined for voting purposes only to exclude the Commitment Percentages of
such Defaulting Lenders, and (b) at all times when there are two (2) or more
Lenders under this Agreement, Required Lenders shall also require at least two
(2) Lenders.

 

“Reserve Percentage”:  For any Interest Period, that percentage which is
specified three (3) Business Days before the first day of such Interest Period
by the Board of Governors of the Federal Reserve System (or

 

28

--------------------------------------------------------------------------------


 

any successor) or any other governmental or quasi-governmental authority with
jurisdiction over the Agent or any Lender for determining the maximum reserve
requirement (including, but not limited to, any marginal reserve requirement)
for the Agent or any Lender with respect to liabilities constituting of or
including (among other liabilities) Eurocurrency liabilities in an amount equal
to that portion of the Loan affected by such Interest Period and with a maturity
equal to such Interest Period.

 

“Revolver Facility Availability”:  The “Facility Availability” as defined in the
Existing Credit Agreement.

 

“Revolver Loans”:  The “Loans” as defined in the Existing Credit Agreement.

 

“Revolver Provisions”:  See § 27.

 

“Revolver Unencumbered Asset Pool”:  The “Unencumbered Asset Pool” as defined in
the Existing Credit Agreement.

 

“Sanctioned Entity”:  Means (a) an agency, political subdivision, or
instrumentality of the government of, (b) an organization directly or indirectly
controlled by or (c) a Person or group resident in, in each case, a country that
is itself subject to Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person”:  AAny Person or group named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time orthat is (i) any Person listed in any Sanctions-related list of
designated Persons maintained by any Governmental Authority of the United States
of America, including without limitation, OFAC or the U.S. Department of State,
or by the United Nations Security Council, Her Majesty’s Treasury, or the
European Union, or any EU member state.(ii) any Person located, operating,
organized or resident in a Designated Jurisdiction, (iii) an agency of the
government of a Designated Jurisdiction, or (iv) any Person owned or controlled
by any Person or agency described in any of the preceding clauses (i) through
(iii).

 

“Sanctions”:  Economic or financial sanctionsAny economic or trade embargoes
imposed,sanction administered or enforced from time to time by (a) the U.S.
government,United States Government (including those administered bywithout
limitation, OFAC or), the U.S. Department of State or (b) the United Nations
Security Council, the European Union, or Her Majesty’s Treasury of the United
Kingdom, in each case, solely to the extent applicable to REIT or any of its
Subsidiaries.

 

“SEC”:  The federal Securities and Exchange Commission.

 

“Secured Debt”:  With respect to Borrower or any of its Subsidiaries as of any
given date, the aggregate principal amount of all Indebtedness of such Persons
on a Consolidated basis outstanding at such date and that is secured in any
manner by any Lien.

 

“Secured Recourse Indebtedness”:  As of any date of determination, any secured
Indebtedness which is recourse to Borrower or any of its Subsidiaries.  Secured
Recourse Indebtedness shall not include Non-Recourse Indebtedness.

 

“Senior Notes”:  Borrower’s $150,000,000 aggregate principal amount of 4.19%
Senior Notes due 2023 and Borrower’s $175,000,000 aggregate principal amount of
3.91% Senior Notes due 2024, each guaranteed on a senior unsecured basis by REIT
and the Subsidiary Guarantors.  For the avoidance of doubt, the Senior Notes
shall rank pari passu with the Obligations under this Agreement so long as all
remain unsecured indebtedness.

 

“S&P”:  Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc.

 

29

--------------------------------------------------------------------------------


 

“Specified Restricted Cash and Cash Equivalents”:  As of any date of
determination, the sum of (a) the aggregate amount of cash and (b) the aggregate
amount of Cash Equivalents (valued at fair market value), where the specified
asset is subject to an escrow, reserve, Lien or claim in favor of a Person
solely with respect to, and associated with, Indebtedness not prohibited
hereunder.

 

“Stabilized Property”:  A completed project that has achieved a Leased Rate of
at least seventy-five percent (75%), provided that a Development Property on
which all improvements related to the development of such Real Estate have been
substantially completed (excluding tenant improvements) for at least eighteen
(18) months shall constitute a Stabilized Property.  Additionally, any
Development Property which has a Capitalized Value exceeding or equal to its
undepreciated GAAP book value shall constitute a Stabilized Property.  Once a
project becomes a Stabilized Property under this Agreement, it shall remain a
Stabilized Property.

 

“State”:  A state of the United States of America and the District of Columbia.

 

“Subsidiary”:  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Subsidiary Guarantor Unencumbered Assets”:  See § 5.1(a).

 

“Subsidiary Guarantors”:  Subject to §§ 5.3 and § 5.4 hereof, CoreSite Real
Estate 70 Innerbelt, L.L.C., a Delaware limited liability company,; CoreSite
Real Estate 900 N. Alameda, L.P.,; a Delaware limited partnership,; CoreSite
Real Estate 2901 Coronado, L.P., a Delaware limited partnership,; CoreSite Real
Estate 1656 McCarthy, L.P., a Delaware limited partnership,; CoreSite Real
Estate 427 S. LaSalle, L.L.C., a Delaware limited liability company,; CoreSite
Real Estate 2972 Stender, L.P., a Delaware limited partnership,; CoreSite Real
Estate 12100 Sunrise Valley Drive L.L.C., a Delaware limited liability company,;
CoreSite Real Estate 2115 NW 22nd Street, L.L.C., a Delaware limited liability
company,; CoreSite One Wilshire, L.L.C., a Delaware limited liability company,;
CoreSite Real Estate 55 S. Market Street, L.L.C., a Delaware limited liability
company; and CoreSite Real Estate 3032 Coronado, L.P., a Delaware limited
partnership.

 

“Survey”:  An instrument survey of each parcel of Eligible Real Estate Asset
prepared by a registered land surveyor which shall show the location of all
buildings, structures, easements and utility lines on such property, shall show
that all buildings and structures are within the lot lines of the Eligible Real
Estate Asset and shall not show any encroachments by others (or to the extent
any encroachments are shown, such encroachments shall be Permitted Liens or
otherwise acceptable to the Agent in its reasonable discretion), and shall show
rights of way, adjoining sites, establish building lines and street lines, the
distance to and names of the nearest intersecting streets.

 

“Swap Obligation”:  With respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Taxes”:  Any present or future taxes, levies, imposts, duties, charges, fees,
or similar deductions or withholdings that are imposed by any Governmental
Authority.

 

“The Carlyle Group”:  Collectively, Carlyle Realty Partners III, L.P., Carlyle
Realty Partners IV, L.P. and Carlyle Realty Partners V, L.P., and each of their
respective Affiliates (other than their respective portfolio companies).

 

30

--------------------------------------------------------------------------------


 

“Titled Agents”:  The Arrangers and the Syndication Agent.

 

“Title Insurance Company”:  Any nationally-recognized title insurance company or
companies selected by Borrower or any other title insurance company or companies
selected by Borrower and reasonably approved by the Agent.

 

“Title Policy”:  An ALTA standard form owner’s title insurance policy (or, if
such form is not available, an equivalent form of owner’s title insurance
policy), or a title report as of a recent date, in each case, issued by a
Title Insurance Company showing that the applicable LoanTransaction Party holds
marketable fee simple title or a valid and subsisting leasehold interest to such
parcel, subject only to Permitted Liens and any other encumbrances acceptable to
the Agent in its reasonable discretion.

 

“Total Commitment”:  The sum of the Commitments of the Lenders, as in effect
from time to time as set forth on Schedule 1.1.  The Total Commitment may
increase in accordance with § 2.11.

 

“Transaction Party”:  Each Loan Party and each Pool Owner.

 

“Transferred Interest”:  See § 18.9.

 

“Type”:  As to any Advance, its nature as a Base Rate Advance or a LIBOR Rate
Advance.

 

“U.S. Person”:  Any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”:  See §4.4(g)(ii)(B)(III).

 

“Unconsolidated Affiliate”:  In respect of any Person, any other Person in whom
such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, or (b) which is not a
Subsidiary of such first Person.

 

“Unconsolidated Subsidiary”:  In respect of any Person, any other Person in whom
such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

 

“Unencumbered Assets”:  See §5.1(a).

 

“Unencumbered Asset Pool”:  All of the Eligible Real Estate Assets.

 

“Unencumbered Asset Pool Availability”:  The Unencumbered Asset Pool
Availability shall be the amount which is the least of (a) the maximum principal
amount which would not cause the Unsecured Debt to be greater than the
Unencumbered Asset Pool Value, and (b) the aggregate of (i) the maximum
principal amount which would not cause the Consolidated Unsecured Debt Yield to
be less than fourteen percent (14(x) twelve percent (12%), or (y) for a period
of up to two (2) fiscal quarters following a Material Acquisition, eleven and
one half percent (11.5%), plus (ii) (x) the Leased Asset NOI Amount or (y) for a
period of up to two (2) fiscal quarters following a Material Acquisition, the
Material Acquisition Leased Asset NOI Amount; provided further that the
Unencumbered Asset Pool Availability resulting from Eligible Real Estate Assets
which are ground leases and/or Leased Assets shall not at any time exceed thirty
percent (30%) of the Unencumbered Asset Pool Availability.

 

“Unencumbered Asset Pool Value”:  The aggregate of (a) .60 multiplied by the
Capitalized Value of the Unencumbered Asset Pool (excluding the Leased Assets),
plus (b) the Leased Asset NOI Amount.; provided, however, that for a period of
up to two (2) fiscal quarters following a Material Acquisition the

 

31

--------------------------------------------------------------------------------


 

Unencumbered Asset Pool Value shall be permitted to increase to a maximum
aggregate of (i) .65 multiplied by the Capitalized Value of the Unencumbered
Asset Pool (excluding the Leased Assets), plus (ii) the Material Acquisition
Leased Asset NOI Amount.

 

“Unhedged Variable Rate Debt”:  Any Indebtedness with respect to which the
interest is not fixed (or hedged to a fixed rate) or capped for the entire term
of such Indebtedness to maturity.

 

“Unrestricted Cash and Cash Equivalents”:  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserves or Liens or claims of any kind in favor of any Person.

 

“Unsecured Debt”:  Indebtedness of REIT, Borrower, the Subsidiary Guarantors or
any of their respective Subsidiaries outstanding at any time which is not
Secured Debt, including, without limitation, the Revolver Loans and the Senior
Notes.

 

“Wholly Owned Subsidiary”:  As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.

 

“Wilshire Property”:  The premises leased by CoreSite One Wilshire, L.L.C.
(f/k/a CRG West One Wilshire, L.L.C.) in the building located at 624 S. Grand
Avenue, Los Angeles, California pursuant to that certain lease dated August 1,
2007 entered into between CRG West One Wilshire, L.L.C. as tenant and Hines Reit
One Wilshire LP as landlord and its permitted successors and assigns.

 

“Withholding Agent”:  Any Loan Party and the Agent.

 

“Write-Down and Conversion Powers”:  With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

§ 1.2                     Rules of Interpretation.

 

(a)                                 A reference to any document or agreement
shall include such document or agreement as amended, modified or supplemented
from time to time in accordance with its terms and the terms of this Agreement.

 

(b)                                 The singular includes the plural and the
plural includes the singular.

 

(c)                                  A reference to any law includes any
amendment or modification of such law.

 

(d)                                 A reference to any Person includes its
permitted successors and permitted assigns.

 

(e)                                  Accounting terms not otherwise defined
herein have the meanings assigned to them by GAAP applied on a consistent basis
by the accounting entity to which they refer.

 

(f)                                   The words “include”, “includes” and
“including” are not limiting.

 

(g)                                  The words “approval” and “approved”, as the
context requires, means an approval in writing given to the party seeking
approval after full and fair disclosure to the party giving approval of all
material facts necessary in order to determine whether approval should be
granted.

 

32

--------------------------------------------------------------------------------


 

(h)                                 All terms not specifically defined herein or
by GAAP, which terms are defined in the Uniform Commercial Code as in effect in
the State of New York, have the meanings assigned to them therein.

 

(i)                                     Reference to a particular “§”, refers to
that § of this Agreement unless otherwise indicated.

 

(j)                                    The words “herein”, “hereof”, “hereunder”
and words of like import shall refer to this Agreement as a whole and not to any
particular Section or subdivision of this Agreement.

 

(k)                                 In the event of any change in generally
accepted accounting principles after the date hereof or any other change in
accounting procedures pursuant to § 7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of Borrower or the Agent, Borrower, the Agent
and the Lenders shall negotiate promptly, diligently and in good faith in order
to amend the provisions of the Loan Documents such that such financial covenant,
ratio or other requirement shall continue to provide substantially the same
financial tests or restrictions of Borrower as in effect prior to such
accounting change, as determined by the Required Lenders in their good faith
judgment.  Until such time as such amendment shall have been executed and
delivered by Borrower, the Agent and the Required Lenders, such financial
covenants, ratio and other requirements, and all financial statements and other
documents required to be delivered under the Loan Documents, shall be calculated
and reported as if such change had not occurred.

 

SECTION 2

 

MAKING OF THE LOAN

 

§ 2.1                     The Loan.  (a) Subject to the terms and conditions set
forth in this Agreement, on the Closing Date each Lender severally and not
jointly agrees to make a single Advance to Borrower in an amount equal to its
Commitment Percentage of the Loan.

 

§ 2.2                     (b) [Intentionally Omitted].

 

§ 2.3                     § 2.2 [Intentionally Omitted].

 

§ 2.4                     § 2.3 [Intentionally Omitted].

 

§ 2.5                     § 2.4 [Intentionally Omitted].

 

§ 2.6                     § 2.5 [Intentionally Omitted].

 

§ 2.7                     § 2.6 Interest.

 

(a)                                 Each Base Rate Advance shall bear interest
for the period commencing with the Drawdown Date thereof and ending on the date
on which such Base Rate Advance is repaid or converted to a LIBOR Rate Advance
at the rate per annum equal to the sum of the Base Rate plus the Applicable
Margin for Base Rate Advances.

 

(b)                                 Each LIBOR Rate Advance shall bear interest
for the period commencing with the Drawdown Date thereof and ending on the last
day of each Interest Period with respect thereto at the rate per annum equal to
the sum of LIBOR determined for such Interest Period plus the Applicable Margin
for LIBOR Rate Advances.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Borrower promises to pay interest on each
Advance in arrears on each applicable Interest Payment Date with respect
thereto.

 

(d)                                 Base Rate Advances and LIBOR Rate Advances
may be converted to Advances of the other Type as provided in § 4.1.

 

(e)                                  [Intentionally Omitted].

 

(f)                                   If, as a result of any restatement of or
other adjustment to the financial statements of Borrower (excluding any
restatements or adjustments resulting from a change in GAAP or other accounting
methodology, legislation or standards) or other miscalculation verified by both
Borrower and the Lenders, acting reasonably and in good faith, Borrower or the
Lenders determine that (i) the Consolidated Total Indebtedness to Gross Asset
Value as calculated as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Total Indebtedness to Gross Asset Value would
have resulted in higher pricing for such period, Borrower shall immediately and
retroactively be obligated to pay to the Agent for the account of the applicable
Lenders, promptly on demand by the Agent (or, after the occurrence of an actual
or deemed entry of an order for relief with respect to Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Agent or any Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  Borrower’s obligations under
this paragraph shall survive until the termination of the aggregate Commitments
and the repayment of all other Obligations hereunder.

 

§ 2.8                     § 2.7 Requests for Advance.  Borrower shall give to
the Agent written notice executed by an Authorized Officer in the form of
Exhibit C hereto (or telephonic notice confirmed in writing in the form of
Exhibit C hereto) of each Advance requested hereunder (a “Loan Request”) by
1:00 p.m. (Eastern time) one (1) Business Day prior to the proposed Drawdown
Date with respect to Base Rate Advances and with respect to LIBOR Rate Advances
(a) in the case of the Advances to be made on the Closing Date, two (2) Business
Days prior to the Closing Date and (b) in the case of any other LIBOR Rate
Advances, three (3) Business Days prior to the proposed Drawdown Date, unless
the timing of such notice is waived or reduced by the Agent in its sole
discretion.  Each such notice shall specify with respect to the requested
Advance the proposed principal amount of such Advance, the Type of Advance, the
initial Interest Period (if applicable) for such Advance and the Drawdown Date. 
Promptly upon receipt of any such notice, the Agent shall notify each of the
Lenders thereof.  Each Loan Request shall be irrevocable and binding on Borrower
and shall obligate Borrower to accept the Advance requested from the Lenders on
the proposed Drawdown Date.  Nothing herein shall prevent Borrower from seeking
recourse against any Lender that fails to advance its proportionate share of a
requested Advance as required by this Agreement.  Each Loan Request shall be,
subject to § 2.1(b), (a) for Base Rate Advances in a minimum aggregate amount of
$1,000,000 or an integral multiple of $100,000 in excess thereof; or (b) for
LIBOR Rate Advances in a minimum aggregate amount of $1,000,000 or an integral
multiple of $250,000 in excess thereof; provided, however, that there shall be
no more than ten (10) LIBOR Rate Advances outstanding at any one time.

 

§ 2.9                     § 2.8 Funds for Advances.

 

(a)                                 Not later than 3:00 p.m. (Eastern time) on
the proposed Drawdown Date of any Advance, each of the Lenders will make
available to the Agent, at the Agent’s Head Office, in immediately available
funds, the amount of such Lender’s Commitment Percentage of the amount of the
requested Advance which may be disbursed pursuant to § 2.1.  Upon receipt from
each such Lender of such amount, and upon receipt of the documents required by
§ 10 and § 11 and the satisfaction of the other conditions set forth therein, to
the extent applicable, the Agent will make available to Borrower the aggregate
amount of such Advance made available to the Agent by the Lenders by crediting
such amount to the account of Borrower maintained at the Agent’s Head Office. 
The failure or refusal of any Lender to make available to the Agent at the
aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Advance

 

34

--------------------------------------------------------------------------------


 

shall not relieve any other Lender from its several obligation hereunder to make
available to the Agent the amount of such other Lender’s Commitment Percentage
of any requested Advance, including any additional Advance that may be requested
subject to the terms and conditions hereof to provide funds to replace those not
advanced by the Lender so failing or refusing.  In the event of any such failure
or refusal, the Lenders not so failing or refusing shall be entitled to a
priority secured position as against the Lender or Lenders so failing or
refusing to make available to Borrower the amount of its or their Commitment
Percentage for such Advances as provided in § 12.5.

 

(b)                                 Unless the Agent shall have been notified by
any Lender prior to the applicable Drawdown Date that such Lender will not make
available to the Agent such Lender’s Commitment Percentage of a proposed
Advance, the Agent may in its discretion assume that such Lender has made such
Advance available to the Agent in accordance with the provisions of this
Agreement and the Agent may, if it chooses, in reliance upon such assumption
make such portion of the applicable Advance available to Borrower, and such
Lender shall be liable to the Agent for the amount of such portion of the
applicable Advance.  If such Lender does not pay such corresponding amount upon
the Agent’s demand therefor, the Agent will promptly notify Borrower, and
Borrower shall promptly pay such corresponding amount to the Agent.  The Agent
shall also be entitled to recover from the Lender or Borrower (without
duplication), as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Agent to Borrower to the date such corresponding amount is recovered by
the Agent at a per annum rate equal to (i) from Borrower at the applicable rate
for such Advance or (ii) from a Lender at the Federal Funds Effective Rate.

 

§ 2.10              § 2.9 Use of Proceeds.  Borrower will use the proceeds of
the Loan solely for working capital and other general corporate purposes,
including real estate acquisitions, development, redevelopment, capital
expenditures and repayment of Indebtedness.

 

§ 2.11              § 2.10 Reallocation of Lender Commitment Percentages; No
Novation.  On the Closing Date, the Advances made under the Existing Loan
Agreement shall be deemed to have been made under this Agreement, without the
execution by the Borrower or the Lenders of any other documentation, and all
such Advances currently outstanding shall be deemed to have been simultaneously
reallocated among the Lenders as follows:

 

(a)                                 (a)                                 On the
Closing Date, each Lender that will have a greater Commitment Percentage of the
Facility upon the Closing Date than its Existing Commitment Percentage
immediately prior to the Closing Date (each, a “Facility Purchasing Lender”),
without executing an Assignment and Acceptance Agreement, shall be deemed to
have purchased assignments pro rata from each Lender that will have a smaller
Commitment Percentage of the Facility upon the Closing Date than its Existing
Commitment Percentage immediately prior to the Closing Date (each, a “Facility
Selling Lender”) in all such Facility Selling Lender’s rights and obligations
under this Agreement and the other Loan Documents as a Lender (collectively, the
“Facility Assigned Rights and Obligations”) so that, after giving effect to such
assignments, each Lender shall have its respective Commitment Percentage as set
forth in Schedule 1.1 hereto and a corresponding Commitment Percentage of all
Advances then outstanding under the Facility.  Each such purchase hereunder
shall be at par for a purchase price equal to the principal amount of the loans
and without recourse, representation or warranty, except that each Facility
Selling Lender shall be deemed to represent and warrant to each Facility
Purchasing Lender that the Facility Assigned Rights and Obligations of such
Facility Selling Lender are not subject to any Liens created by that Facility
Selling Lender.  For the avoidance of doubt, in no event shall the aggregate
amount of each Lender’s Advances outstanding at any time exceed its Commitment
Percentage as set forth in Schedule 1.1 hereto

 

(b)                                 (b)                                 Each
Lender hereunder hereby waives any loss, cost or expense incurred by it as a
result of the reallocations set forth in § 2.10(a) above in respect of LIBOR
Rate Advances to the extent such reallocations take place on a day other than
the last day of the Interest Period for such LIBOR Rate Advances.

 

35

--------------------------------------------------------------------------------


 

(c)                                  (c)                                  The
Agent shall calculate the net amount to be paid or received by each Lender in
connection with the assignments effected hereunder on the Closing Date.  Each
Lender required to make a payment pursuant to this § 2.10 shall make the net
amount of its required payment available to the Agent, in same day funds, at the
office of the Agent not later than 12:00 P.M. (Eastern time) on the Closing
Date.  The Agent shall distribute on the Closing Date the proceeds of such
amounts to the Lenders entitled to receive payments pursuant to this § 2.10, pro
rata in proportion to the amount each such Lender is entitled to receive at the
primary address set forth on its signature page hereto or at such other address
as such Lender may request in writing to the Agent.

 

(d)                                 (d)                                 Nothing
in this Agreement shall be construed as a discharge, extinguishment or novation
of the Obligations of the Loan Parties outstanding under the Existing Loan
Agreement or any instruments securing the same, which Obligations shall remain
outstanding under this Agreement after the date hereof as “Advances” except as
expressly modified hereby or by instruments executed concurrently with this
Agreement.

 

§ 2.12              § 2.11 Increase in Total Commitment.

 

(a)                                 Provided that no Default or Event of Default
has occurred and is continuing, subject to the terms and conditions set forth in
this § 2.11, Borrower shall have the option at any time and from time to time
before the date that is thirty (30) days prior to the Maturity Date to request
an increase in the Total Commitment to not more than ONE HUNDRED MILLION DOLLARS
($100,000,000) more than the Total Commitment as of the Closing Date by giving
written notice to the Agent (an “Increase Notice”; and the amount of such
requested increase is the “Commitment Increase”), provided that any such
individual increase must be in a minimum amount of $25,000,000 and incremental
amounts of $5,000,000 in excess thereof.  Upon receipt of any Increase Notice,
the Agent shall consult with Arrangers and shall notify Borrower of the amount
of upfront fees to be paid to any Lenders who provide an additional Commitment
in connection with such increase in the Total Commitment (which shall be in
addition to the fees to be paid to the Agent or Arrangers pursuant to the
Agreement Regarding Fees).  If Borrower agrees to pay the upfront fees so
determined, then the Agent, Arrangers or Borrower may, but shall not be
obligated to, invite one or more banks or lending institutions (which banks or
lending institutions shall be reasonably acceptable to the Agent, Arrangers and
Borrower) to become Lenders and provide additional Commitments and/or one or
more existing Lenders to increase their Commitments in an aggregate amount
consistent with the Increase Notice.  The Agent shall provide all Lenders with a
notice setting forth the amount, if any, of the additional Commitment to be
provided by each Lender and the revised Commitment Percentages which shall be
applicable after the effective date of the Commitment Increase specified therein
(the “Commitment Increase Date”).  In no event shall any Lender be obligated to
provide an additional Commitment.  Any Commitment Increase and the additional
Advance in respect of such Commitment Increase (which Advance shall be in such
principal amount as shall cause the outstanding Advances of each Lender to be
held consistent with its Commitment Percentage after giving effect to the
Commitment Increase) to be made by each Lender increasing its Commitment or
issuing a new Commitment shall be evidenced by a supplement to this Agreement
executed by the Agent, Borrower and any Lender increasing its Commitment or
issuing a new Commitment, which supplement may include such amendments to this
Agreement as the Agent deems reasonably necessary or appropriate to implement
the transactions contemplated by this § 2.11.

 

(b)                                 On the Commitment Increase Date, the
Advances then outstanding and such additional Advance shall be combined so that
all Lenders (including any Lender issuing a new Commitment) hold pro rata
amounts of the Loan (including such additional Advance) of each Type and
Interest Period in their respective Commitment Percentages as determined after
giving effect to such additional Advance.

 

(c)                                  Upon the effective date of each increase in
the Total Commitment pursuant to this § 2.11 the Agent may unilaterally revise
Schedule 1.1 and Borrower shall, if requested by such Lender, execute and
deliver to the Agent new Notes for each Lender whose Commitment has changed (or
any Lender issuing a new Commitment that has requested a Note) so that the
principal amount of such Lender’s Note shall equal its

 

36

--------------------------------------------------------------------------------


 

Commitment.  The Agent shall deliver such replacement Notes to the respective
Lenders in exchange for the Notes replaced thereby which shall be surrendered by
such Lenders.  Such new Notes shall provide that they are replacements for the
surrendered Notes and that they do not constitute a novation, shall be dated as
of the Commitment Increase Date and shall otherwise be in substantially the form
of the replaced Notes.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, the obligation of the Agent and the Lenders to increase the
Total Commitment pursuant to this § 2.11 shall be conditioned upon satisfaction
or waiver of the following conditions precedent which must be satisfied or
waived prior to the effectiveness of any increase of the Total Commitment:

 

(i)                                     Payment of Activation Fee.  Borrower
shall pay (A) to the Agent those fees described in and contemplated by the
Agreement Regarding Fees with respect to the applicable Commitment Increase, and
(B) to the Arrangers such upfront fees as the Lenders who are providing an
additional Commitment may require to increase the aggregate Total Commitment,
which fees shall, when paid, be fully earned and non-refundable under any
circumstances.  The Arrangers shall pay to the Lenders acquiring the increased
Commitment certain fees pursuant to their separate agreement; and

 

(ii)                                  No Default.  On the date any Increase
Notice is given and on the date such increase becomes effective, both
immediately before and after the Total Commitment is increased, there shall
exist no Default or Event of Default; and

 

(iii)                               Representations True.  The representations
and warranties made by Loan Parties in the Loan Documents or otherwise made by
or on behalf of Loan Parties in connection therewith or after the date thereof
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the date of such Increase
Notice and on the date the Total Commitment is increased, both immediately
before and after the Total Commitment is increased; and

 

(iv)                              Additional Documents and Expenses.  Loan
Parties shall execute and deliver to the Agent and the Lenders such additional
documents, instruments, certifications and opinions as the Agent may reasonably
require, including, without limitation, a Compliance Certificate, demonstrating
compliance with all covenants set forth in the Loan Documents after giving
effect to the increase, and Borrower shall pay the cost of any updated UCC
searches and any and all intangible taxes or other taxes, assessments or charges
or any similar fees, taxes or expenses which are demanded in connection with
such increase.

 

SECTION 3

 

REPAYMENT OF THE ADVANCES

 

§ 3.1                     Stated Maturity.  Borrower promises to pay on the
Maturity Date the full amount of the Loan outstanding on such date and all of
the Advances outstanding on such date shall become absolutely due and payable on
the Maturity Date, together with any and all accrued and unpaid interest
thereon.

 

§ 3.2                     Mandatory Prepayments.  If at any time the outstanding
principal balance of the Revolver Loans, the Loan, the Letter of Credit
Liabilities and all other Unsecured Debt exceeds the Unencumbered Asset Pool
Availability (including, without limitation, as a result of the termination of
any ground lease or any lease of a Leased Asset related to an Eligible Real
Estate Asset), then Borrower shall, within ten (10) Business Days after the
receipt of notice from the Agent of such occurrence, pay the amount of such
excess as a payment of principal to the holder or holders of any Unsecured Debt,
together with any additional amounts required to be paid to such holder or
holders in connection with such principal payments of Indebtedness.

 

37

--------------------------------------------------------------------------------


 

§ 3.3                     Optional Prepayments.

 

(a)                                 Borrower shall have the right, at its
election, to prepay the outstanding amount of the Loan, as a whole or in part,
at any time without penalty or premium; provided, that if any prepayment of the
outstanding amount of any LIBOR Rate Advances pursuant to this § 3.3 is made on
a date that is not the last day of the Interest Period relating thereto, such
prepayment shall be accompanied by the payment of any amounts due pursuant to
§ 4.8.

 

(b)                                 Borrower shall give the Agent, no later than
10:00 a.m. (Eastern time) at least threetwo (32) days prior written notice for
any LIBOR Rate Loans, and one (1) day prior written notice for any Base Rate
Loans, of any prepayment pursuant to this § 3.3, in each case specifying the
proposed date of prepayment of the Loan or portion thereof and the principal
amount to be prepaid (provided that (i) any such notice may be revoked or
modified upon one (1) day’s prior notice to the Agent) and (ii) any such notice
may be conditioned upon the consummation of a transaction.

 

§ 3.4                     Partial Prepayments.  Each partial prepayment of the
Loan or portion thereof under § 3.3 shall be in a minimum principal amount of
$1,000,000 or an integral multiple of $100,000 in excess thereof, shall be
accompanied by the payment of accrued interest on the principal prepaid to the
date of payment.  Each partial payment under § 3.2 and § 3.3 shall be applied
first to the principal of Base Rate Advances, and then to the principal of LIBOR
Rate Advances.

 

§ 3.5                     Effect of Prepayments.  Amounts of the Loan prepaid
under § 3.2 and § 3.3 prior to the Maturity Date may not be reborrowed.

 

SECTION 4

 

CERTAIN GENERAL PROVISIONS

 

§ 4.1                     Conversion Options.

 

(a)                                 Borrower may by notice to the Agent in the
form of Exhibit G hereto elect from time to time to convert any of the
outstanding Advances to Advances of another Type and such Advances shall
thereafter bear interest as a Base Rate Advance or a LIBOR Rate Advance, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Advance to a Base Rate Advance, Borrower shall give the Agent at least one
(1) Business Day’s prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Advance unless Borrower pays Breakage Costs as required under this
Agreement; (ii) with respect to any such conversion of a Base Rate Advance to a
LIBOR Rate Advance, Borrower shall give the Agent at least threetwo (32) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Advance, the principal amount of the Loan so converted shall
be in a minimum aggregate amount of $1,000,000 or an integral multiple of
$250,000 in excess thereof and, after giving effect to the making of such
Advance, there shall be no more than ten (10) LIBOR Rate Advances outstanding at
any one time; and (iii) no Advance may be converted into a LIBOR Rate Advance
when any Default or Event of Default has occurred and is continuing.  All or any
part of the outstanding Advances of any Type may be converted as provided
herein, provided that no partial conversion shall result in a Base Rate Advance
in a principal amount of less than $1,000,000 or an integral multiple of
$100,000 in excess thereof or a LIBOR Rate Advance in a principal amount of less
than $1,000,000 or an integral multiple of $250,000 in excess thereof.  On the
date on which such conversion is being made, each Lender shall take such action
as is necessary to transfer its Commitment Percentage of such Advances to its
Domestic Lending Office or its LIBOR Lending Office, as the case may be.  Each
Conversion/Continuation Request relating to the conversion of a Base Rate
Advance to a LIBOR Rate Advance shall be irrevocable by Borrower.  For purposes
of this §4.1(a), the words “executed,” “signed,” “signature,” “deliver,”
“delivery,” and words of like import in or relating to a Conversion/Continuation

 

38

--------------------------------------------------------------------------------


 

Request to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Agent to accept electronic signatures in any
form or format without its prior written consent.

 

(b)                                 Any LIBOR Rate Advance may be continued as
such Type upon the expiration of an Interest Period with respect thereto by
compliance by Borrower with the terms of § 4.1; provided that no LIBOR Rate
Advance may be continued as such when any Default or Event of Default has
occurred and is continuing, but shall be automatically converted to a Base Rate
Advance on the last day of the Interest Period relating thereto ending during
the continuance of any Default or Event of Default.

 

(c)                                  In the event that Borrower does not notify
the Agent of its election hereunder with respect to any LIBOR Rate Advance, such
Advance shall be automatically continued at the end of the applicable Interest
Period as a LIBOR Rate Advance for an Interest Period of one month unless such
Interest Period shall be greater than the time remaining until the Maturity
Date, in which case such Advance shall be automatically converted to Base Rate
Advances at the end of the applicable Interest Period.

 

§ 4.2                     Fees.  Borrower agrees to pay to RBC and the Arrangers
for their own account certain fees for services rendered or to be rendered in
connection with the Loan as provided pursuant to the Agreement Regarding Fees.

 

§ 4.3                     [Intentionally Omitted]].

 

§ 4.4                     Funds for Payments.

 

(a)                                 All payments of principal, interest, closing
fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
3:00 p.m. (Eastern time) on the day when due (or such later time as is
acceptable to the Agent in the event of a payment in full of all Advances and a
termination of Commitments hereunder), in each case in lawful money of the
United States in immediately available funds.  To the extent not already paid
pursuant to the preceding sentence, the Agent is hereby authorized to charge the
accounts of Borrower with RBC, on the dates when the amount thereof shall become
due and payable, with the amounts of the principal of and interest on the
Advances and all fees, charges, expenses and other amounts owing to the Agent
and/or the Lenders under the Loan Documents.  Subject to the foregoing, all
payments made to the Agent on behalf of the Lenders, and actually received by
the Agent, shall be deemed received by the Lenders on the date actually received
by the Agent.

 

(b)                                 All payments by Borrowerany Loan Party
hereunder and under any of the other Loan Documents shall be made without setoff
or counterclaim, and free and clear of and without deduction or withholding for
any Taxes  now or hereafter imposed or levied by the United States of America or
any political subdivision thereof or taxing or other authority therein or any
jurisdiction from or through which a payment is made by Borrower, excluding any
income Taxes, franchise Taxes imposed in lieu of income Taxes and any Taxes
imposed by a jurisdiction as a result of any connection between a Lender and
such jurisdiction other than any connection arising solely from executing,
delivering, performing its obligations under, or enforcing any Loan Document
(“Non-Excluded Taxes”), unless Borrower is compelled by law to make such
deduction or withholding.  If any such obligation is imposed upon Borrower with
respect to any amount payable by Borrower hereunder or under any of the other
Loan Documents, Borrower will pay to the Agent, for the account of the Lenders
or (as the case may be) the Agent, on the date on which such amount is due and
payable

 

39

--------------------------------------------------------------------------------


 

hereunder or under such other Loan Document, such additional amount in Dollars
as shall be necessary to enable the Lenders or the Agent to receive the same net
amount which the Lenders or the Agent would have received on such due date had
no such obligation been imposed upon Borrower; provided, however, that Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s or
Agent’s failure to comply with the requirements of § 4.4(c) or that are
withholding Taxes imposed under FATCA; (ii) that are branch profits taxes
imposed by the United States or any similar taxes imposed by any other
jurisdiction under the laws of which a Lender is organized or in which its
applicable lending office is located; or (iii) in the case of a Non-U.S. Lender,
that are imposed on amounts payable to such Lender at the time such Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment) to receive
additional amounts from Borrower with respect to such Non-Excluded Taxes
pursuant to this §4.4(b).  Borrower will deliver promptly to the Agent
certificates or other valid vouchers for all Taxes or other charges deducted
from or paid with respect to payments made by Borrower hereunder or under any
other Loan Document. In the event a Lender receives a refund or credit of any
Non-Excluded Taxes paid by Borrower pursuant to this section, such Lender will
pay to Borrower the amount of such refund or credit (and any interest received
with respect thereto) promptly upon receipt thereof; provided that if at any
time thereafter such Lender is required to return such refund or credit,
Borrower shall promptly repay to such Lender the amount of such refund or
credit, net of any reasonable incremental additional costs., except as required
by Legal Requirements. If any Legal Requirement (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Legal Requirements and, if
such Tax is an Indemnified Tax, then the sum payable by Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.4) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c) Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (a
“Non-U.S. Lender”), to the extent such Lender is lawfully able to do so, shall
provide Borrower on or prior to the Closing Date (in the case of each Lender
listed on the signature pages hereof on the Closing Date) or on or prior to the
date of the Assignment and Acceptance Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Borrower, with (x) two (2) original copies of
Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI and/or W-8IMY (or, in
each case, any successor forms), properly completed and duly executed by such
Lender, and any other such duly executed form(s) or statement(s) (including
whether such Lender has complied with the FATCA) which may, from time to time,
be prescribed by law and, which, pursuant to applicable provisions of (i) an
income tax treaty between the United States and the country of residence of such
Lender, (ii) the Code, or (iii) any applicable rules or regulations in effect
under (i) or (ii) above, establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of principal, interest, fees or other amounts payable under any
of the Loan Documents, or (y) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Code, a Certificate Regarding Non-Bank
Status together with two (2) original copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the Code
and requested by Borrower to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest payable under any of the Loan Documents. 
Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
(a “U.S. Lender”) and is not an exempt recipient within the meaning of Treasury
Regulations Section 1.6049-4(c) shall provide Borrower on or prior to the
Closing Date (or, if later, on or prior to the date on which such Lender becomes
a party to this Agreement) two (2) original copies of Internal Revenue Service
From W-9 (or any successor form), properly completed and duly executed by such
Lender, certifying that such U.S. Lender is entitled to an exemption from United
States backup withholding tax, or otherwise prove that it is

 

40

--------------------------------------------------------------------------------


 

entitled to such an exemption.  Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section hereby agrees, from time to time
after the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly provide Borrower two (2) new original
copies of  Internal Revenue Service Form W-9, W 8BEN, W 8ECI and/or W-8IMY (or,
in each case, any successor form), or a Certificate Regarding Non-Bank Status
and two (2) original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(or any successor form), as the case may be, properly completed and duly
executed by such Lender, and such other documentation required under the Code
and requested by Borrower to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents, or notify Borrower
of its inability to deliver any such forms, certificates or other evidence.  The
Agent shall deliver to Borrower (in such number of copies as shall be requested
by Borrower) on or prior to the date on which the Agent becomes the Agent under
this Agreement and, to the extent it remains legally entitled to do so, from
time to time thereafter upon the reasonable request of Borrower, a properly
completed and duly executed Internal Revenue Service Form W-9, W-8ECI and/or
W-8IMY, which certifies that payments by Borrower to the Agent are exempt from
U.S. withholding Tax. The Agent hereby assumes primary U.S. withholding, backup
withholding and information reporting obligations with respect to amounts paid
or payable to it by Borrower under the Loan Documents.

 

(d) In the event it is reasonably necessary to determine the fair market value
of the Commitments, Loans and/or other obligations under the Loan Documents for
purposes of Treasury Regulation Section 1.1273-2(f), the Agent shall assist
Borrower as reasonably requested in connection with making such determination
(including by using commercially reasonable efforts to obtain quotes and sales
prices for the Commitments, Loans and/or other obligations), and the Agent shall
promptly make any such determination by Borrower available to the Lenders in
accordance with Treasury Regulation Section 1.1273-2(f)(9).

 

(c)                                  The Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with Legal Requirements, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 The Loan Parties shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this §4.4) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender (with a copy to
the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

 

(e)                                  Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that Borrower or a Guarantor
has not already indemnified the Agent for such Indemnified Taxes and without
limiting the obligation of Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.

 

41

--------------------------------------------------------------------------------


 

(f)                                   As soon as practicable after any payment
of Taxes by Borrower or any Guarantor to a Governmental Authority pursuant to
this §4.4, Borrower or such Guarantor shall deliver to the Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

 

(g)                                  (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Borrower and the Agent, at the time or
times reasonably requested by Borrower or the Agent, such properly completed and
executed documentation reasonably requested by Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or the
Agent, shall deliver such other documentation prescribed by Legal Requirements
or reasonably requested by Borrower or the Agent as will enable Borrower or the
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to Borrower and the Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Agent), an electronic copy (or an original
if requested by Borrower or the Agent) of an executed IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and the Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Agent), whichever of
the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Parent Borrower or the Agent) of an
executed IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by Borrower or the Agent) of an executed IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit J-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) 

 

42

--------------------------------------------------------------------------------


 

of the Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by Borrower or
the Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and the Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the Agent), an
electronic copy (or an original if requested by Borrower or the Agent) of any
other form prescribed by Legal Requirements as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Legal Requirements
to permit Borrower or the Agent to determine the withholding or deduction
required to be made; and

 

(D)                               (e) Ifif a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding TaxesTax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Borrower and
the Agent at the time or times prescribed by lawLegal Requirements and at such
time or times reasonably requested by Borrower or the Agent such documentation
prescribed by applicable law (Legal Requirements (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Agent as may be necessary for Borrower
and the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (eD), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the Agent in
writing of its legal inability to do so.

 

(h)                                 The Agent shall deliver to Borrower on or
prior to the date on which it becomes the Agent under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower) an electronic
copy (or an original if requested by Borrower) of an executed IRS Form W-9.

 

(i)                                     If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this §4.4 (including by the
payment of additional amounts pursuant to this §4.4), it shall pay to the
indemnifying party an amount equal to

 

43

--------------------------------------------------------------------------------


 

such refund (but only to the extent of indemnity payments made under this §4.4 
with respect to the Taxes giving rise to such refund), net of all reasonable
third party out-of-pocket expenses (including Taxes) of such indemnified party
actually incurred and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it reasonably deems confidential) to the
indemnifying party or any other Person.

 

(j)                                    Each party’s obligations under this §4.4
shall survive the resignation or replacement of the Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(k)                                 In the event it is reasonably necessary to
determine the fair market value of the Commitments, Loans and/or other
obligations under the Loan Documents for purposes of Treasury Regulation
Section 1.1273-2(f), the Agent shall assist Borrower as reasonably requested in
connection with making such determination (including by using commercially
reasonable efforts to obtain quotes and sales prices for the Commitments, Loans
and/or other obligations), and the Agent shall promptly make any such
determination by Borrower available to the Lenders in accordance with Treasury
Regulation Section 1.1273-2(f)(9).

 

(l)                                     (f) The obligations of Borrower to the
Lenders under this Agreement shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances:  (i) any lack of validity or enforceability of this
Agreement or any of the other Loan Documents; (ii)  the existence of any claim,
set-off, defense or any right which Borrower or any of its Subsidiaries or
Affiliates may have at any time against the Lenders (other than the defense of
payment to the Lenders in accordance with the terms of this Agreement) or any
other Person; (iii)  the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(iv) the occurrence of any Default or Event of Default; and (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that such other circumstances or happenings shall not have
been the result of gross negligence or willful misconduct on the part of any
Lender, as determined by a court of competent jurisdiction.

 

§ 4.5                     Computations.  All computations of interest on the
Advances (other than Base Rate Advances at the prime rate, which shall be based
on a 365/366-day year as the case may be) and of other fees to the extent
applicable shall be based on a 360-day year and paid for the actual number
of days elapsed.  Except as otherwise provided in the definition of the term
“Interest Period” with respect to LIBOR Rate Advances, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.  The
Outstanding Advances as reflected on the records of the Agent from time to time
shall be considered prima facie evidence of such amount absent manifest error.

 

§ 4.6                     Suspension of LIBOR Rate Advances.  (a)  In the event
that, prior to the commencement of any Interest Period relating to any LIBOR
Rate Advances, the Agent shall determine that adequate and reasonable methods do
not exist for ascertaining LIBOR for such Interest Period, or the Agent shall
reasonably determine (or shall receive notice from the Required Lenders that
they have determined) that

 

44

--------------------------------------------------------------------------------


 

LIBOR will not accurately and fairly reflect the cost of the Lenders making or
maintaining LIBOR Rate Advances for such Interest Period, the Agent shall
forthwith give notice of such determination (which shall be conclusive and
binding on Borrower and the Lenders absent manifest error) to Borrower and the
Lenders.  In such event (a, unless an alternative rate of interest is selected
in accordance with clause (b) below, (i) any Loan Request with respect to a
LIBOR Rate Advance shall be automatically withdrawn and shall be deemed a
request

 

for a Base Rate Loan and (b) each LIBOR Rate Advance will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Advance, and the obligations of the Lenders to make LIBOR Rate Advances
shall be suspended until the Agent determines that the circumstances giving rise
to such suspension no longer exist, whereupon the Agent shall so notify Borrower
and the Lenders.

 

(b)                                 If at any time the Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a) have
not arisen but the supervisor for the administrator of the LIBOR Screen Rate or
a Governmental Authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which LIBOR Screen Rate shall no
longer be used for determining interest rates for loans, then the Agent and
Borrower shall endeavor to establish an alternate rate of interest (which shall
at no time be less than zero percent) to LIBOR that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable.  Notwithstanding
anything to the contrary in §27, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Agent shall not have received, within five (5) Business Days of the date
notice of such alternate rate of interest and a copy of such amendment is
provided to the Lenders, a written notice from the Majority Lenders stating that
such Majority Lenders object to such amendment.  Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
§4.6(b), only to the extent LIBOR Screen Rate for such Interest Period is not
available or published at such time on a current basis), (1) any notice of
conversion/continuation that requests the conversion of any Loan to, or
continuation of any Loan as, a LIBOR Rate Loan shall be ineffective and any such
Loan shall be converted to a Base Rate Loan on the last day of the then current
Interest Period applicable thereto and (2) if any Loan Request requests a LIBOR
Rate Loan, such Loan shall be made as Base Rate Loan.

 

§ 4.7                     Illegality.  Notwithstanding any other provisions
herein, if after the date hereof any law, regulation, treaty or directive shall
be enacted or the interpretation or application thereof shall make it unlawful,
or any central bank or other governmental authority having jurisdiction over a
Lender or its LIBOR Lending Office shall assert that it is unlawful, for any
Lender to make or maintain LIBOR Rate Advances, such Lender shall forthwith give
notice of such circumstances to the Agent and Borrower and thereupon (a) the
commitment of the Lenders to make LIBOR Rate Advances shall forthwith be
suspended and (b) the LIBOR Rate Advances then outstanding shall be converted
automatically to Base Rate Advances on the last day of each Interest Period
applicable to such LIBOR Rate Advances or within such earlier period as may be
required by law.  Notwithstanding the foregoing, before giving such notice, the
applicable Lender shall designate a different lending office if such designation
will void the need for giving such notice and will not, in the reasonable
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by Borrower hereunder.

 

§ 4.8                     Additional Interest.  If any LIBOR Rate Advance or any
portion thereof is repaid or is converted to a Base Rate Advance for any reason
on a date which is prior to the last day of the Interest Period applicable to
such LIBOR Rate Advance, or if repayment of the Advances has been accelerated as
provided in § 12.1, Borrower will pay to the Agent upon demand for the account
of the applicable Lenders in accordance with their respective Commitment
Percentages, in addition to any amounts of interest otherwise payable hereunder,
the Breakage Costs.  Borrower understands, agrees and acknowledges the
following:  (i) no Lender has any obligation to purchase, sell and/or match
funds in connection with the use of LIBOR as a basis for calculating the rate of
interest on a LIBOR Rate Advance; (ii) LIBOR is used merely as a reference in

 

45

--------------------------------------------------------------------------------


 

determining such rate; and (iii) Borrower has accepted LIBOR as a reasonable and
fair basis for calculating such rate and any Breakage Costs.  Borrower further
agrees to pay the Breakage Costs, if any, whether or not a Lender elects to
purchase, sell and/or match funds.

 

§ 4.9                     Additional Costs, Etc..  Notwithstanding anything
herein to the contrary, if after the date hereof any applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body charged with the administration or the interpretation
thereof and directives and instructions at any time or from time to time
hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:any Change in Law shall:

 

(a)                                 subject any Lender or the Agent to any tax,
levy, impost, duty, charge, fee, deductionTaxes or withholding of any nature
with respect to this Agreement, the other Loan Documents, such Lender’s
Commitment, or the Advances (other than taxes based upon or measured by the
gross receipts, income or profits of such Lender or the Agent or its franchise
tax), ora Letter of Credit or the Loans (other than for Indemnified Taxes, Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
Connection Income Taxes), or

 

(b)                                 materially change the basis of taxation
(except for changes in taxes on gross receipts, income or profits or its
franchise tax) of payments to any Lender of the principal of or the interest on
the Loan or any other amounts payable to any Lender under this Agreement or the
other Loan Documents, or

 

(c)                                  impose or increase or render applicable any
special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law and which are not
already reflected in any amounts payable by Borrower hereunder) against assets
held by, or deposits in or for the account of, or loans by, or commitments of an
office of any Lender, or

 

(d)                                 impose on any Lender or the Agent any other
conditions or requirements with respect to this Agreement, the other Loan
Documents, the Loan, such Lender’s Commitment, or any class of loans or
commitments of which any of the Advances or such Lender’s Commitment forms a
part; and the result of any of the foregoing is:

 

(i)                                     to increase the cost to any Lender of
making, funding, issuing, renewing, extending or maintaining the Loan or any
portion thereof or such Lender’s Commitment, or

 

(ii)                                  to reduce the amount of principal,
interest or other amount payable to any Lender or the Agent hereunder on account
of such Lender’s Commitment or the Loan, or

 

(iii)                               to require any Lender or the Agent to make
any payment or to forego any interest or other sum payable hereunder, the amount
of which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or the
Agent from Borrower hereunder,

 

then, and in each such case, Borrower will (and as to clauses (a) and (b) above,
subject to the provisions of § 4.4), within thirty (30) days of demand made by
such Lender or (as the case may be) the Agent at any time and from time to time
and as often as the occasion therefor may arise, pay to such Lender or the Agent
such additional amounts as such Lender or the Agent shall determine in good
faith to be sufficient to compensate such Lender or the Agent for such
additional cost, reduction, payment or foregone interest or other sum.  For the
avoidance of doubt, the provisions of this § 4.9 shall not apply with respect to
Taxes, which shall be

 

46

--------------------------------------------------------------------------------


 

governed by § 4.4(b) and § 4.4(c).  Without limiting the generality of the
foregoing provisions of this § 4.9, any change applicable to the banking
industry as a whole and lenders generally, and not solely to the Agent or a
Lender, based on:  (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each

 

case be deemed to have occurred “after the date hereof” or “after the date of
this Agreement” for purposes of this § 4.9.

 

§ 4.10              Capital Adequacy.  If after the date hereof any Lender
determines that (a) the adoption of or change in any law, rule or regulation
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any governmental authority
charged with the administration thereofas a result of a Change in Law, or
(b) compliance by such Lender or its parent bank holding company with any
directive of any such entity regarding capital adequacy or liquidity, has the
effect of reducing the return on such Lender’s or such holding company’s capital
as a consequence of such Lender’s commitment to make Advances to a level below
that which such Lender or holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Borrower thereof. 
Borrower agrees to pay to such Lender the amount of such reduction in the return
on capital as and when such reduction is determined, upon presentation by such
Lender of a statement of the amount setting forth the Lender’s calculation
thereof.  In determining such amount, such Lender may use any reasonable
averaging and attribution methods generally applied by such Lender.  Without
limiting the generality of the foregoing provisions of this § 4.10, any change
applicable to the banking industry as a whole and lenders generally, and not
solely to the Agent or a Lender, based on:  (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have occurred
‘after the date hereof’ or ‘after the date of this Agreement’ for purposes of
this § 4.10.

 

§ 4.11              Breakage Costs.  Borrower shall pay all Breakage Costs
required to be paid by it pursuant to this Agreement and incurred from time to
time by any Lender within fifteen (15) days from receipt of written notice from
the Agent.

 

§ 4.12              Default Interest; Late Charge.  Following the occurrence and
during the continuance of any Event of Default, and regardless of whether or not
the Agent or the Lenders shall have accelerated the maturity of the Loan, the
Loan shall bear interest payable on demand at a rate per annum equal to three
percent (3.0%) above the interest rate that would otherwise be in effect
hereunder (the “Default Rate”), until such amount shall be paid in full (after
as well as before judgment), or if any of such amounts shall exceed the maximum
rate permitted by law, then at the maximum rate permitted by law.  In addition,
Borrower shall pay a late charge equal to three percent (3.0%) of any amount of
interest and/or principal payable on the Loan or any other amounts payable
hereunder or under the other Loan Documents, which is not paid by Borrower
within ten (10) days of the date when due.

 

§ 4.13              Certificate.  A certificate setting forth any amounts
payable pursuant to § 4.8, § 4.9, § 4.10, § 4.11 or § 4.12 and a reasonably
detailed explanation of such amounts which are due, submitted by any Lender or
the Agent to Borrower, shall be presumptively correct in the absence of manifest
error.

 

§ 4.14              Limitation on Interest.  Notwithstanding anything in this
Agreement or the other Loan Documents to the contrary, all agreements between or
among Borrower, the Lenders and the Agent, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no

 

47

--------------------------------------------------------------------------------


 

contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to Borrower.  All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law.  This
section shall control all agreements between or among Borrower, the Lenders and
the Agent.

 

§ 4.15              Certain Provisions Relating to Increased Costs and
Defaulting Lenders.  If a Lender gives notice of the existence of the
circumstances set forth in § 4.7 or any Lender requests compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of § 4.4(b) (as a result of the imposition of withholding taxes on amounts paid
to such Lender under this Agreement), § 4.9 or § 4.10, then, such Lender, as
applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan to eliminate,
mitigate or reduce amounts that would otherwise be payable by Borrower under the
foregoing provisions, provided that such action would not be otherwise
materially prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; Borrower
agreeing to pay all reasonably incurred costs and expenses incurred by such
Lender in connection with any such action.  Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender (a) has given notice of the existence of
the circumstances set forth in § 4.7 or has requested payment or compensation
for any losses or costs to be reimbursed pursuant to any one or more of the
provisions of § 4.4(b) (as a result of the imposition of withholding taxes on
amounts paid to such Lender under this Agreement), § 4.9 or § 4.10 and following
the request of Borrower has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”) or (b) is a Defaulting
Lender, then, within thirty (30) days after such notice or request for payment
or compensation or such Lender became a Defaulting Lender, as applicable,
Borrower shall have the right as to such Affected Lender or Defaulting Lender,
as applicable, to be exercised by delivery of written notice delivered to the
Agent and the Affected Lender or Defaulting Lender, as applicable, to elect to
cause the Affected Lender or Defaulting Lender, as applicable, to transfer its
Commitment.  The Agent shall promptly notify the remaining Lenders that each of
such Lenders shall have the right, but not the obligation, to acquire a portion
of the Commitment, pro rata based upon their relevant Commitment Percentages, of
the Affected Lender or Defaulting Lender, as applicable (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by the Agent).  In the event that the
Lenders do not elect to acquire all of the Affected Lender’s or Defaulting
Lender’s Commitment, then the Agent shall endeavor to obtain a new Lender to
acquire such remaining Commitment.  Upon any such purchase of the Commitment of
the Affected Lender or Defaulting Lender, as applicable, the Affected Lender’s
or Defaulting Lender’s interest in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender or Defaulting Lender, as applicable, shall promptly execute all
documents reasonably requested to surrender and transfer such interest.  The
purchase price for the Affected Lender’s or Defaulting Lender’s Commitment shall
equal any and all amounts outstanding and owed by Borrower to the Affected
Lender or Defaulting Lender, as applicable, including principal, prepayment
premium or fee, and all accrued and unpaid interest or fees.

 

48

--------------------------------------------------------------------------------


 

SECTION 5

 

UNENCUMBERED ASSET POOL

 

§ 5.1                     Addition of Eligible Real Estate Assets.

 

(a) As of the Closing Date, the Unencumbered Assets shall consist of the
Existing Unencumbered Assets and Agent and Lenders acknowledge that the Eligible
Real Estate Qualification Documents have been delivered for such Eligible Real
Estate Assets.  After the Closing Date, Borrower shall have the right, subject
to the satisfaction by Borrower of the conditions set forth in this § 5.1, to
add Potential Unencumbered Assets to the Unencumbered Asset Pool.  Borrower from
time to time after the Closing Date may also request that certain Real Estate of
one or more Subsidiary GuarantorsPool Owners (collectively, the “Subsidiary
Guarantor Unencumbered Assets”) be included as an Eligible Real Estate Asset for
the purpose of increasing the Unencumbered Asset Pool Availability.  If Borrower
shall request that any Potential Unencumbered Assets or Subsidiary Guarantor
Unencumbered Asset be added to the “Revolver Unencumbered Asset Pool” or any
other borrowing base or asset pool under any other Unsecured Debt, it shall be
required to add such Potential Unencumbered Asset or Subsidiary Guarantor
Unencumbered Asset, as applicable, to the Unencumbered Asset Pool hereunder.  In
the event Borrower desires to add additional Potential Unencumbered Assets or
Subsidiary Guarantor Unencumbered Assets as aforesaid, Borrower shall provide
written notice to the Agent of such request (which the Agent shall promptly
furnish to the Lenders), together with all documentation and other information
reasonably required to permit the Agent to determine whether such Real Estate is
Eligible Real Estate.  Notwithstanding the foregoing, no Subsidiary Guarantor
Unencumbered Asset or Potential Unencumbered Asset shall be included in the
Unencumbered Asset Pool unless and until the following conditions precedent
shall have been satisfied:

 

(i)                                     such Subsidiary Guarantor Unencumbered
Asset or Potential Unencumbered Asset shall be Eligible Real Estate;

 

(ii)                                  the owner of any Subsidiary Guarantor
Unencumbered Asset (and any indirect owner of such Subsidiary Guarantor) shall
have executed a Joinder Agreement and satisfied the conditions of § 5.3;

 

(iii)                               Borrower or the owner of the Subsidiary
Guarantor Unencumbered Asset or Potential Unencumbered Asset, as applicable,
shall have executed and delivered to the Agent all Eligible Real Estate
Qualification Documents and a Compliance Certificate prepared using the
financial statements of Borrower most recently provided or required to be
provided to the Agent under § 6.4 or § 7.4; and

 

(iv)                              after giving effect to the inclusion of such
Subsidiary Guarantor Unencumbered Asset or Potential Unencumbered Asset, each of
the representations and warranties made by or on behalf of Loan Parties or any
of their respective Subsidiaries contained in this Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Agreement shall be true in all material respects both as of
the date as of which it was made and shall also be true as of the time of the
replacement or addition of Eligible Real Estate Assets, with the same effect as
if made at and as of that time (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing, and the Agent
shall have received a certificate of Borrower to such effect.

 

Notwithstanding the foregoing, in the event such Subsidiary Guarantor
Unencumbered Asset or Potential Unencumbered Asset does not qualify as Eligible
Real Estate, so long as the conditions set forth in clauses (ii), (iii) and
(iv) of this § 5.1 have been satisfied, such Subsidiary Guarantor Unencumbered
Asset or Potential Unencumbered Asset shall be included in the Unencumbered
Asset Pool and shall be deemed

 

49

--------------------------------------------------------------------------------


 

Eligible Real Estate so long as the Agent shall have received the prior written
consent of each of the Lenders to the inclusion of such Real Estate as an
Eligible Real Estate Asset.

 

(b) [Reserved].

 

§ 5.2                     Release of Eligible Real Estate Assets.  Provided no
Default or Event of Default shall have occurred hereunder and be continuing (or
would exist immediately after giving effect to the transactions contemplated by
this § 5.2), and if the conditions set forth in this § 5.2 are not met, upon
reasonable approval by the Required Lenders, the Agent shall release an Eligible
Real Estate Asset from the Unencumbered Asset Pool upon the request of Borrower
subject to and upon the following terms and conditions:

 

(a)                                 Borrower shall deliver to the Agent written
notice of its desire to obtain such release no later than ten (10) days prior to
the date on which such release is to be effected;

 

(b)                                 Borrower shall submit to the Agent with such
request a Compliance Certificate prepared using the financial statements of
Borrower most recently provided or required to be provided to the Agent under
§ 6.4 or § 7.4 adjusted in the best good faith estimate of Borrower to give
effect to the proposed release and demonstrating that no Default or Event of
Default with respect to the covenants referred to therein shall exist after
giving effect to such release;

 

(c)                                  Borrower shall pay all reasonable costs and
expenses of the Agent, if any, in connection with such release, including
without limitation, reasonable attorney’s fees;

 

(d)                                 Borrower shall pay to the Agent for the
account of the Lenders a release price, which payment shall be applied to reduce
the outstanding principal balance of the Loan as provided in § 3.4, in an amount
equal to the amount necessary, if any, to reduce the outstanding principal
balance of the Loan so that no violation of the covenant set forth in § 9.1
shall occur;

 

(e)                                  without limiting or affecting any other
provision hereof, any release of an Eligible Real Estate Asset will not cause
Borrower to be in violation of the covenants set forth in § 9.8; and

 

(f)                                   such Eligible Real Estate Asset has been
(or, contemporaneous with the release under this Agreement, will be) released
from the Revolver Unencumbered Asset Pool or any other borrowing base or asset
pool under any other Unsecured Debt.

 

§ 5.3                     Additional Subsidiary Guarantors.  InSubject to
§5.4(b), in the event that Real Estate of a Subsidiary of Borrower is included
in the Unencumbered Asset Pool in accordance with the terms hereof, Borrower
shall cause each such Subsidiary (and any entity having an interest in such
Subsidiary of Borrower) to execute and deliver to the Agent a Joinder Agreement,
and such Subsidiary (and any such entity) shall become a Subsidiary Guarantor
under the Guaranty.  For the avoidance of doubt, any Subsidiary or other such
entity which becomes an obligor pursuant to the Existing Credit Agreement or any
agreement evidencing other Unsecured Debt shall become a Subsidiary Guarantor
under the Guaranty.  Each such Subsidiary shall be specifically authorized, in
accordance with its respective organizational documents, to be a Guarantor under
the Guaranty.  Borrower shall further cause all representations, covenants and
agreements in the Loan Documents with respect to Guarantors to be true and
correct with respect to each such Subsidiary.  In connection with the delivery
of such Joinder Agreement, Borrower shall deliver to the Agent such
organizational agreements, resolutions, consents, opinions and other documents
and instruments as the Agent may reasonably require.

 

§ 5.4                     Release of Certain Subsidiary Guarantors.  (a)  In the
event that all Eligible Real Estate Assets owned by a Subsidiary Guarantor shall
have been released from the Unencumbered Asset Pool in

 

50

--------------------------------------------------------------------------------


 

accordance with the terms of this Agreement and from the Revolver Unencumbered
Asset Pool or any other borrowing base or asset pool under any other Unsecured
Debt, as applicable, in accordance with the terms of the Existing Credit
Agreement or any agreement evidencing other Unsecured Debt, as applicable, then
such Subsidiary Guarantor shall be released by the Agent from liability under
the Guaranty.

 

(b)                                 Upon the occurrence of the Investment Grade
Pricing Date, and provided that no Default or Event of Default exists, the Agent
shall promptly release any Subsidiary Guarantor from the Guaranty upon receipt
by the Agent of a certificate from an officer of Borrower certifying that such
Subsidiary Guarantor has not created, incurred, acquired, assumed, suffered to
exist and is not otherwise liable (whether as a borrower, co-borrower, guarantor
or otherwise) with respect to any Indebtedness that is Secured Recourse
Indebtedness or Consolidated Unsecured Debt (or simultaneously with the release
hereunder will be released from liability with respect to such Indebtedness). 
In the event that at any time after a Subsidiary Guarantor has been released
from the Guaranty or from its obligation to become a Subsidiary Guarantor
pursuant to this §5.4, such Subsidiary Guarantor becomes obligated on any
Indebtedness (other than ordinary course operating Indebtedness of such
Subsidiary Guarantor that is otherwise permitted under the terms hereof) or
Borrower ceases to have an Investment Grade Rating, such Subsidiary Guarantor
shall be reinstated and Borrower shall, within ten (10) Business Days (or such
later date as agreed by the Agent) after such occurrence, cause such Subsidiary
Guarantor required to become a Subsidiary Guarantor under §5.3 of this Agreement
to execute and deliver the documents required in said §5.3.  Notwithstanding the
foregoing, the foregoing provisions shall not apply to REIT, which may only be
released upon the written approval of the Agent and all of the Lenders.

 

SECTION 6

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to the Agent and the Lenders as follows, each
as of the Closing Date hereof, and as of the date of a request for a funding of
any Advance hereunder.

 

§ 6.1                     Corporate Authority, Etc.

 

(a)                                 Incorporation; Good Standing.  Borrower is a
Delaware limited partnership duly organized pursuant to its articles of
organization or formation filed with the Delaware Secretary of State, and is
validly existing and in good standing under the laws of Delaware.  Borrower
(i) has all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and is
duly authorized to do business in the jurisdictions where the Eligible Real
Estate Assets owned or leased by it are located and in each other jurisdiction
where a failure to be so qualified in such other jurisdiction could have a
Material Adverse Effect.

 

(b)                                 Subsidiaries.  Each of the Subsidiary
GuarantorsLoan Parties and each of the Subsidiaries of Loan Parties (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where an Eligible Real Estate
Asset owned or leased by it is located (to the extent required by applicable
law) and in each other jurisdiction where a failure to be so qualified could
have a Material Adverse Effect.

 

(c)                                  Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party and the transactions contemplated hereby and thereby (i) are
within the authority of such Loan Party, (ii) have been duly authorized by all
necessary proceedings on the part of such Loan Party, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Loan Party is subject or any judgment,
order, writ, injunction, license or permit applicable to such Loan Party, except
as would not

 

51

--------------------------------------------------------------------------------


 

reasonably be expected to result in a Material Adverse Effect, (iv) do not and
will not conflict with or constitute a default (whether with the passage of time
or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any material agreement or other material instrument binding upon, such Loan
PartyBorrower, any Subsidiary Guarantor or any of itstheir properties, (v) do
not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Loanany
Transaction Party other than the liens and encumbrances in favor of the Agent
contemplated by this Agreement and the other Loan Documents, and (vi) do not
require the approval or consent of any Person other than those already obtained
and delivered to the Agent or except as would not reasonably be expected to
result in a Material Adverse Effect.

 

(d)                                 Enforceability.  The execution and delivery
of this Agreement and the other Loan Documents to which any Loan Party is a
party are valid and legally binding obligations of such Loan Party enforceable
in accordance with the respective terms and provisions hereof and thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.

 

(e)                                  Foreign Assets Control.  ToNone of
Borrower, any Subsidiary Guarantor or, to the knowledge of Borrower, none of
Borrower, any Subsidiary Guarantor or any Affiliate of Borrower:  (i) is a
Sanctioned Person, or (ii) has any of its asserts in Sanctioned Entities, or
(iii) derives any of its operating income from investments in, or transactions
with, Sanctioned Persons or Sanctioned Entities.  To the knowledge of
Borrower,.  Borrower, the Subsidiary Guarantors and, to the knowledge of
Borrower, their respective officers, employees, directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  No Loan, use of the proceeds of any Loan, or other transactions
contemplated hereby will violate Anti-Corruption Laws or applicable Sanctions. 
Neither the making of the Loans nor the use of the proceeds thereof will violate
the Patriot Act, the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or successor statute thereto.  Borrower and its
Subsidiaries are in compliance in all material respects with the Patriot Act.

 

§ 6.2                     Governmental Approvals.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any
LoanTransaction Party is a party and the transactions contemplated hereby and
thereby do not require the approval or consent of, or filing or registration
with, or the giving of any notice to, any court, department, board, governmental
agency or authority other than those already obtained, in each case, except as
would not reasonably be expected to result in a Material Adverse Effect.

 

§ 6.3                     Title to Eligible Real Estate Assets.  Except as
indicated on Schedule 6.3 hereto or other adjustments that are not material in
amount, Subsidiary GuarantorsPool Owners directly or indirectly own or lease the
Eligible Real Estate Assets subject to no rights of others, including any
mortgages, leases pursuant to which Subsidiary GuarantorsPool Owners or any of
their Affiliates is the lessee, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.

 

§ 6.4                     Financial Statements.  REIT has furnished to the
Agent:  (a) the consolidated balance sheet of REIT and its Subsidiaries as of
the Balance Sheet Date and the related consolidated statement of income and cash
flow for the most recent period then ended (and available) certified by an
Authorized Officer or the chief financial or accounting officer of REIT, (b) as
of the Closing Date, an audited statement of Net Operating Income for each of
the Eligible Real Estate Assets for the period ending December 31, 2016the
Balance Sheet Date certified by the chief financial or accounting officer of
Borrower as fairly presenting the Net Operating Income for such parcels for such
periods, and (c) certain other financial information relating to Loan Parties
and the Real Estate (including, without limitation, the Eligible Real Estate
Assets).  Such balance sheet and statements have been prepared in accordance
with generally accepted accounting principles and fairly present the
consolidated financial condition of REIT and its Subsidiaries as of such dates
and the consolidated results of the operations of REIT and its Subsidiaries for
such periods.  The Agent and Lenders

 

52

--------------------------------------------------------------------------------


 

hereby acknowledge and agree that REIT’s most recent Form 10-Q will be utilized
for purposes of preparation of the Compliance Certificate as of the Closing
Date.

 

§ 6.5                     No Material Changes.  Since the Balance Sheet Date or
the date of the most recent financial statements delivered pursuant to § 7.4, as
applicable, there has occurred no materially adverse change in the financial
condition, or business of Loan Parties, and their respective Subsidiaries taken
as a whole as shown on or reflected in the consolidated balance sheet of REIT as
of the Balance Sheet Date, or its consolidated statement of income or cash flows
for the calendar year then ended, other than changes that have not and could not
reasonably be expected to have a Material Adverse Effect.  As of the date
hereof, except as set forth on Schedule 6.5 hereto, there has occurred no
materially adverse change in the financial condition, prospects, operations or
business activities of any of the Eligible Real Estate Assets from the condition
shown on the statements of income delivered to the Agent pursuant to § 6.4 other
than changes in the ordinary course of business that have not had any materially
adverse effect either individually or in the aggregate on the business operation
or financial condition of such Eligible Real Estate Asset.

 

§ 6.6                     Franchises, Patents, Copyrights, Etc..  Except as
could not reasonably be expected to have a Material Adverse Effect, Loan Parties
and their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.

 

§ 6.7                     Litigation.  Except as stated on Schedule 6.7, there
are no actions, suits, proceedings or investigations of any kind pending against
any LoanTransaction Party or any of their respective Subsidiaries before any
court, tribunal, arbitrator, mediator or administrative agency or board which
question the validity of this Agreement or any of the other Loan Documents, any
action taken or to be taken pursuant hereto or thereto or any lien, security
title or security interest created or intended to be created pursuant hereto or
thereto, or which could reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 6.7, there are no judgments, final
orders or awards outstanding against or affecting any LoanTransaction Party, any
of their respective Subsidiaries or any Eligible Real Estate Asset individually
or in the aggregate in excess of $1,000,000.

 

§ 6.8                     No Material Adverse Contracts, Etc..  No Loan
PartiesTransaction Party nor any of their respective Subsidiaries is subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is expected in the future to have a
Material Adverse Effect.  No LoanTransaction Party nor any of their respective
Subsidiaries is a party to any contract or agreement that has or could
reasonably be expected to have a Material Adverse Effect.

 

§ 6.9                     Compliance with Other Instruments, Laws, Etc..  No
LoanTransaction Party nor any of their respective Subsidiaries is in violation
of any provision of its charter or other organizational documents, bylaws, or
any agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

 

§ 6.10              Tax Status.  Except as would not reasonably be expected to
result in a Material Adverse Effect, each LoanTransaction Party and its
respective Subsidiaries (a) has made or filed all federal and state income and
all other Tax returns, reports and declarations required by any jurisdiction to
which it is subject or has obtained an extension for filing, (b) has paid prior
to delinquency all Taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings or for which any
LoanTransaction Party or their respective Subsidiaries, as applicable, has set
aside on its books provisions reasonably adequate for the payment of such Taxes,
and (c) has made provisions reasonably adequate for the payment of all accrued
Taxes not yet due and payable.  Except as would not reasonably be expected to
result in a Material Adverse Effect, there are no unpaid Taxes claimed by the
taxing authority of any jurisdiction to be

 

53

--------------------------------------------------------------------------------


 

due by LoanTransaction Parties or their respective Subsidiaries, the officers or
partners of such Person know of no basis for any such claim, and there are no
audits pending or to the knowledge of LoanTransaction Parties threatened with
respect to any Tax returns filed by LoanTransaction Parties or their respective
Subsidiaries.  The taxpayer identification number for Borrower is 90-0587133.

 

§ 6.11              No Event of Default.  No Default or Event of Default has
occurred and is continuing.

 

§ 6.12              Investment Company Act; EEA Financial Institution.  No
LoanTransaction Party nor any of their respective Subsidiaries is an “investment
company”, or an “affiliated company” or a “principal underwriter” of an
“investment company”, as such terms are defined in the Investment Company Act of
1940.  No Transaction Party is an EEA Financial Institution.

 

§ 6.13              Absence of UCC Financing Statements, Etc..  Except with
respect to Permitted Liens or as disclosed on the lien search reports delivered
to and approved by the Agent, to the best of Borrower’s knowledge, there is no
financing statement (but excluding any financing statements that may be filed
against any LoanTransaction Party without the consent or agreement of such
Persons), security agreement, chattel mortgage, real estate mortgage or other
document filed or recorded with any applicable filing records, registry, or
other public office, that purports to cover, affect or give notice of any
present or possible future lien on, or security interest or security title in,
any property of any LoanTransaction Party or rights thereunder.

 

§ 6.14              Setoff, Etc..  The Unencumbered Asset Pool is not subject to
any setoff, claims, withholdings or other defenses by any LoanTransaction Party
or any of its Subsidiaries or Affiliates or, to the best knowledge of Borrower,
any other Person other than Permitted Liens.

 

§ 6.15              Certain Transactions.  Except as disclosed on Schedule 6.15
hereto, none of the partners, officers, trustees, managers, members, directors,
or employees of any LoanTransaction Party is, nor shall any such Person become,
a party to any transaction with any LoanTransaction Party (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to
LoanTransaction Parties than those that would be obtained in a comparable
arms-length transaction.

 

§ 6.16              Employee Benefit Plans.  Except as would not reasonably be
expected to have a Material Adverse Effect, each LoanTransaction Party and each
ERISA Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.  Except as would not reasonably be expected to have a Material
Adverse Effect, neither any Loan Party nor any ERISA Affiliate has (a) sought a
waiver of the minimum funding standard under § 412 of the Code in respect of any
Multiemployer Plan or Guaranteed Pension Plan or (b) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.  Neither any LoanTransaction Party nor any ERISA
Affiliate has failed to make any contribution or payment to any Multiemployer
Plan or Guaranteed Pension Plan, or made any amendment to any Multiemployer Plan
or Guaranteed Pension Plan, which has resulted or would reasonably be expected
to result in the imposition of a Lien.  To the knowledge of Borrower, none of
the Eligible Real Estate Assets constitutes a “plan asset” of any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.

 

54

--------------------------------------------------------------------------------


 

§ 6.17              Disclosure.  All of the representations and warranties made
by or on behalf of Loan Parties in this Agreement and the other Loan Documents
or any document or instrument delivered to the Agent or the Lenders pursuant to
or in connection with any of such Loan Documents are true and correct in all
material respects.  All information contained in this Agreement, the other Loan
Documents or otherwise furnished to or made available to the Agent or the
Lenders by or on behalf of any Loan Party is and will be true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not materially misleading when taken as a whole.  The written
information, reports and other papers and data with respect to LoanTransaction
Parties, any Subsidiary or the Eligible Real Estate Assets (other than
projections and estimates) furnished to the Agent or the Lenders in connection
with this Agreement or the obtaining of the Commitments of the Lenders hereunder
was, at the time so furnished, correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by Borrower’s counsel
(although Borrower has no reason to believe that the Agent and the Lenders may
not rely on the accuracy thereof) or (b) budgets, projections and other
forward-looking speculative information prepared in good faith by Loan Parties
(except to the extent the related assumptions were when made manifestly
unreasonable).

 

§ 6.18              Trade Name; Place of Business.  No Loan Party uses any trade
name and conducts business under any name other than its actual name set forth
in the Loan Documents or “CoreSite(s)”.  The principal place of business of Loan
Parties is 1001 17th Street, Suite 500, Denver, Colorado, 80202.

 

§ 6.19              Regulations T, U and X.  No portion of the Loan is to be
used for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.  No
LoanTransaction Party is engaged, nor will it engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

 

§ 6.20              Environmental Compliance.  Except as set forth on
Schedules 6.20(d) or as specifically set forth in any written environmental site
assessment reports provided to the Agent on or before the date hereof, or in the
case of Eligible Real Estate Asset acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent, if any, makes the following representations and warranties:

 

(a)                                 No Loan Party, none of their respective
Subsidiaries, nor to the knowledge and belief of Borrower, any operator of the
Real Estate, nor any tenant or operations thereon, is in violation, or alleged
violation, of any Environmental Law, which violation could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 No Loan Party nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any federal, state or local governmental authority, (i) that it has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that
any Hazardous Substance(s) which it has generated, transported or disposed of
have been found at any site at which a federal, state or local agency or other
third party has conducted, or has demanded that any Loan Party or any of their
respective Subsidiaries conduct, a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising

 

55

--------------------------------------------------------------------------------


 

out of any third party’s incurrence of costs, expenses, losses or damages of any
kind whatsoever in connection with the release of Hazardous Substances, which in
the case of clauses (i) through (iii) above could reasonably be expected to have
a Material Adverse Effect.

 

(c)                                  To the knowledge of Borrower, (i) no
portion of the Real Estate is used for the handling, processing, storage or
disposal of Hazardous Substances except in compliance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real Estate
except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by Loan
Parties, their respective Subsidiaries or, the tenants and operators of their
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in the ordinary course of LoanTransaction Parties’ or their
tenants’ and operators’ business and in compliance with applicable Environmental
Laws; (iii) there has been no past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (other than in reasonable quantities to the extent
necessary in the ordinary course of operation of LoanTransaction Parties’, their
tenants’ or operators’ business and, in any event, in compliance with all
Environmental Laws) (a “Release”) or threatened Release of Hazardous Substances
on, upon, into or from the Eligible Real Estate Assets, which Release would have
a material adverse effect on the value of such Real Estate or could reasonably
be expected to have a Material Adverse Effect; (iv) there have been no Releases
on, upon, from or into any real property in the vicinity of any of the Real
Estate which, through soil or groundwater contamination, may have come to be
located on, and which could be reasonably anticipated to have a Material Adverse
Effect; and (v) any Hazardous Substances that have been generated on any of the
Real Estate have been transported off site in accordance with all applicable
Environmental Laws and in a manner that could not reasonably be expected to have
a Material Adverse Effect.

 

(d)                                 Except as set forth on Schedule 6.20(d) or
for such matters that shall be complied with as of the Closing Date, by virtue
of the transactions set forth herein and contemplated hereby, or to the
effectiveness of any other transactions contemplated hereby, none of Loan
Parties, their respective Subsidiaries nor the Real Estate will become subject
to any applicable Environmental Law requiring the performance of environmental
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement pursuant to
applicable Environmental Laws.

 

(e)                                  There are no existing or closed sanitary or
solid waste landfills, or hazardous waste treatment, storage or disposal
facilities on or, to Borrower’s actual knowledge, affecting the Real Estate
except where such existence could not reasonably be expected to have a Material
Adverse Effect.

 

(f)                                   No LoanTransaction Party has received any
written notice from any party that any use, operation, or condition of
LoanTransaction Parties’ business on any Real Estate has caused any adverse
condition on any other property that could reasonably be expected to result in a
claim under applicable Environmental Law that would have a Material Adverse
Effect, nor does any LoanTransaction Party have actual knowledge of any existing
facts or circumstances that could reasonably be expected to form the basis for
such a claim.

 

§ 6.21              Subsidiaries; Organizational Structure. 
Schedule 6.21(a) sets forth, as of the date hereof and after giving effect to
the reorganization previously disclosed to the Agent, all of the Subsidiaries of
Borrower, the form and jurisdiction of organization of each of the Subsidiaries,
and the owners of the direct and indirect ownership interests therein. 
Schedule 6.21(b) sets forth, as of the date hereof, all of the Unconsolidated
Subsidiaries of Borrower and its Subsidiaries, the form and jurisdiction of
organization of each of the Unconsolidated Subsidiaries, Borrower’s or its
Subsidiary’s ownership interest therein and the other

 

56

--------------------------------------------------------------------------------


 

owners of the applicable Unconsolidated Subsidiary.  No Person owns any legal,
equitable or beneficial interest in any of the Persons set forth on Schedules
6.21(a) and 6.21(b) except as set forth on such Schedules.

 

§ 6.22              Leases.  LoanTransaction Parties have delivered to the Agent
true and complete copies of the Leases and any amendments thereto relating to
each Eligible Real Estate Asset required to be delivered as a part of the
Eligible Real Estate Qualification Documents as of the date hereof.  An accurate
and complete Rent Roll in all material respects as of the date of inclusion of
each Eligible Real Estate Asset in the Unencumbered Asset Pool with respect to
all Leases of any portion of the Eligible Real Estate Asset has been provided to
the Agent.  The Leases previously delivered to the Agent as described in the
preceding sentence constitute as of the date thereof the sole agreements
relating to leasing or licensing of space at such Eligible Real Estate Asset and
in the Building relating thereto.  No tenant under any Lease is entitled to any
free rent, partial rent, rebate of rent payments, credit, offset or deduction in
rent, including, without limitation, lease support payments or lease buy-outs,
except as reflected in such Leases or such Rent Roll.  Except as set forth in
Schedule 6.22, the Leases reflected therein are, as of the date of inclusion of
the applicable Eligible Real Estate Asset in the Unencumbered Asset Pool, in
full force and effect in accordance with their respective terms, without any
payment default or any other material default thereunder, nor are there any
defenses, counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and except as reflected in Schedule 6.22, no LoanTransaction Party
has given or made, any notice of any payment or other material default, or any
claim, which remains uncured or unsatisfied, with respect to any of the Leases,
and to the best of the knowledge and belief of Borrower, there is no basis for
any such claim or notice of default by any tenant which would result in a
Material Adverse Effect.  Borrower knows of no condition which with the giving
of notice or the passage of time or both would constitute a default on the part
of (i) any tenant with respect to the material terms under a Lease or (ii) the
respective LoanTransaction Party as landlord under the Lease, in either case,
that would, in the aggregate with any other defaults under Leases for the
applicable Eligible Real Estate Asset, adversely affect more than five percent
(5%) of the base rent generated by such Eligible Real Estate Asset.  No security
deposit or advance rental or fee payment has been made by any lessee or licensor
under the Leases except as may be specifically designated in the Leases.  No
property other than the Eligible Real Estate Asset which is the subject of the
applicable Lease is necessary to comply with the material requirements
(including, without limitation, parking requirements) contained in such Lease.

 

§ 6.23              Property.  To the best of Borrower’s knowledge, all of the
Eligible Real Estate Assets, and all major building systems located thereon, are
structurally sound, in good condition and working order and free from material
defects, subject to ordinary wear and tear, except for such portion of such Real
Estate which is not occupied by any tenant and which may not be in final working
order pending final build-out of such space or except as where such defects have
not had and could not reasonably be expected to have a Material Adverse Effect. 
All of the other Real Estate of LoanTransaction Parties and their respective
Subsidiaries is structurally sound, in good condition and working order, subject
to ordinary wear and tear, except for such portion of such Real Estate which is
not occupied by any tenant or where such defects have not had and could not
reasonably be expected to have a Material Adverse Effect.  Each of the Eligible
Real Estate Assets, and the use and operation thereof, is in material compliance
with all applicable federal and state law and governmental regulations and any
local ordinances, orders or regulations, including, without limitation, laws,
regulations and ordinances relating to zoning, building codes, subdivision, fire
protection, health, safety, handicapped access, historic preservation and
protection, wetlands, tidelands, and Environmental Laws except in cases that
would not reasonably cause a Material Adverse Effect.  All water, sewer,
electric, gas, telephone and other utilities necessary for the use and operation
of the Eligible Real Estate Asset are installed to the property lines of the
Eligible Real Estate Asset through dedicated public rights of way or through
perpetual private easements and, except in the case of drainage facilities, are
connected to the Building located thereon with valid permits and are adequate to
service the Building in material compliance with applicable law.  The streets
abutting the Eligible Real Estate Asset are dedicated and accepted public roads,
to which the Eligible Real Estate Asset has direct access or are perpetual
private ways (with direct access to public roads) to which the Eligible Real
Estate Asset has direct access.  There are no unpaid or outstanding real estate
or other taxes or assessments on or against any of the Eligible Real Estate
Assets which are payable by any LoanTransaction Party (except only real estate
or other taxes or assessments, that are not yet delinquent or are being
protested as

 

57

--------------------------------------------------------------------------------


 

permitted by this Agreement).  Each Eligible Real Estate Asset owned by a
LoanTransaction Party in fee is separately assessed for purposes of real estate
tax assessment and payment.  There are no unpaid or outstanding real estate or
other taxes or assessments on or against any other property of LoanTransaction
Parties or any of their respective Subsidiaries which are payable by any of such
Persons in any material amount (except only real estate or other taxes or
assessments, that are not yet delinquent or are being protested as permitted by
this Agreement).  There are no pending, or to the knowledge of Borrower
threatened or contemplated, eminent domain proceedings against any of the
Eligible Real Estate Assets.  None of the Eligible Real Estate Assets is now
damaged in any material respects as a result of any fire, explosion, accident,
flood or other casualty.  No LoanTransaction Party has received any outstanding
notice from any insurer or its agent requiring performance of any material work
with respect to any of the Eligible Real Estate Assets or canceling or
threatening to cancel any policy of insurance, and each of the Eligible Real
Estate Assets complies with the material requirements of all of LoanTransaction
Parties’ insurance carriers.  Except as listed on Schedule 6.23, LoanTransaction
Parties have no Management Agreements for any of the Eligible Real Estate
Assets.  No person or entity has any right or option to acquire any Eligible
Real Estate Asset or any Building thereon or any portion thereof or interest
therein, except for certain tenants pursuant to the terms of their Leases with
Subsidiary GuarantorsPool Owners.

 

§ 6.24              Brokers.  No Loan Party nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loan contemplated hereunder.

 

§ 6.25              Other Debt.  No LoanTransaction Party is in default of the
payment of any Indebtedness or the performance of any material obligation under
any related agreement, mortgage, deed of trust, security agreement, financing
agreement or indenture to which any of them is a party involving Indebtedness
individually or in the aggregate in excess of (x) any Indebtedness which is
recourse to Borrower or any of the Subsidiary GuarantorsPool Owners (including,
without limitation, Secured Recourse Indebtedness) totaling in excess of
$25,000,000 or (y) Non-Recourse Indebtedness of Borrower or any of the
Subsidiary GuarantorsPool Owners totaling in excess of $50,000,000.  No
LoanTransaction Party is a party to or bound by any agreement, instrument or
indenture that may require the subordination in right or time or payment of any
of the Obligations to any other indebtedness or obligation of any
LoanTransaction Party.  Schedule 6.25 hereto sets forth all agreements,
mortgages, deeds of trust, financing agreements or other material agreements
binding upon LoanTransaction Parties or their respective properties and entered
into by LoanTransaction Parties as of the date of this Agreement with respect to
any Indebtedness of LoanTransaction Parties, and LoanTransaction Parties have
provided the Agent with true, correct and complete copies thereof.

 

§ 6.26              Solvency.  As of the Closing Date and after giving effect to
the transactions contemplated by this Agreement and the other Loan Documents,
including all Advances made or to be made hereunder, no LoanTransaction Party is
insolvent on a balance sheet basis such that the sum of such Person’s assets
exceeds the sum of such Person’s liabilities, each LoanTransaction Party is able
to pay its debts as they become due, and each LoanTransaction Party has
sufficient capital to carry on its business.

 

§ 6.27              No Bankruptcy Filing.  No LoanTransaction Party is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against any LoanTransaction Party.

 

§ 6.28              No Fraudulent Intent.  Neither the execution and delivery of
this Agreement or any of the other Loan Documents nor the performance of any
actions required hereunder or thereunder is being undertaken by any Loan Party
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.

 

§ 6.29              Transaction in Best Interests of Loan Parties;
Consideration.  The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of each Loan Party. The

 

58

--------------------------------------------------------------------------------


 

direct and indirect benefits to inure to Loan Parties pursuant to this Agreement
and the other Loan Documents constitute substantially more than “reasonably
equivalent value” (as such term is used in Section 548 of the Bankruptcy Code)
and “valuable consideration,” “fair value,” and “fair consideration,” (as such
terms are used in any applicable state fraudulent conveyance law), in exchange
for the benefits to be provided by Loan Parties pursuant to this Agreement and
the other Loan Documents, and but for the willingness of each Subsidiary
Guarantor to be a guarantor of the Loan, Borrower would be unable to obtain the
financing contemplated hereunder which financing will enable Loan Parties to
have available financing to conduct and expand their business.

 

§ 6.30              OFAC.  No Loan PartyNeither REIT, nor any of its
Subsidiaries, nor, to the knowledge of Borrower, any director, officer or
employee thereof, is an individual or entity that is, or is owned or controlled
directly by any individual or entity that (i) is (or will be) a person with whom
any Lender is restricted from doing business under OFAC (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such personsSanctioned Person, (ii) is (or will be) located, organized or
resident, or has its assets located, in a Designated Jurisdiction, (iii) is (or
will be) engaged in any transaction with any Sanctioned Person or any Person who
is located, organized or resident in any Designated Jurisdiction to the extent
that such transactions would violate Sanctions, or (iv) is violating or will be
violating any Anti-Money Laundering Law in any material respect.  No Loan, nor
the proceeds from any Loan, has been used, directly or knowingly indirectly, or
has otherwise been made available to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business with any Sanctioned
Person, or in any other manner that will result in a violation by any Loan Party
or Subsidiary thereof, or any Lender or the Agent, of Sanctions.  Each of the
Loan Parties and its Subsidiaries, and, to the knowledge of the Loan Parties,
each director, officer, employee, and agent of the Loan Parties and each such
Subsidiary, is in compliance with the Anti-Corruption Laws in all material
respects.  The Loan Parties have implemented and maintain in effect policies and
procedures reasonably designed to promote and achieve compliance with the
Anti-Corruption Laws and applicable Sanctions.  In addition, BorrowerLoan
Parties hereby agreesagree to provide to the Lenders any additional information
that a Lender reasonably deems necessary from time to time in order to ensure
compliance with all applicable laws concerning money laundering and similar
activities.

 

SECTION 7

 

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, so long as the Loan or any Note is
outstanding or any Lender has any obligation to make any Advance of the Loan:

 

§ 7.1                     Punctual Payment.  Borrower shall, and shall cause
each other Loan Party to, duly and punctually pay or cause to be paid the
principal and interest on the Loan and all interest and fees provided for in
this Agreement, all in accordance with the terms of this Agreement and the
Notes, as well as all other sums owing pursuant to the Loan Documents in
accordance with the terms hereof.

 

§ 7.2                     Maintenance of Office.  Borrower shall, and shall
cause each other Loan Party to, maintain its respective chief executive offices
at 1001 17th Street, Suite 500, Denver, Colorado, 80202, or at such other place
in the United States of America as Borrower shall designate upon prompt written
notice to the Agent and the Lenders, where notices, presentations and demands to
or upon Borrower in respect of the Loan Documents may be given or made.

 

§ 7.3                     Records and Accounts.  Borrower shall, and shall cause
each other Loan Party to, keep, and cause each of their respective Subsidiaries
to keep, true and accurate records and books of account in which full, true and
correct entries will be made in accordance with GAAP (in each case, in all
material

 

59

--------------------------------------------------------------------------------


 

respects).  Borrower shall not and shall not permit any other Loan Party to,
without the prior written consent of the Agent, not to be unreasonably withheld,
(x) make any material change to the accounting policies/principles used by such
Person in preparing the financial statements and other information described in
§ 6.4 or § 7.4, or (y) change its fiscal year.  The Agent and the Lenders
acknowledge that REIT’s fiscal year is a calendar year.

 

§ 7.4                     Financial Statements, Certificates and Information. 
Borrower shall, and (if applicable) shall cause each other Loan Party to,
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders:

 

(a)                                 within five (5) days of the filing of REIT’s
Form 10-K with the SEC, if applicable, but in any event not later than one
hundred twenty (120) days after the end of each calendar year, the audited
Consolidated balance sheet of REIT and its Subsidiaries at the end of such year,
and the related audited consolidated statements of income, changes in capital
and cash flows for such year, setting forth in comparative form the figures for
the previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, together with a certification by an Authorized
Officer or the chief financial officer or accounting officer of REIT that the
information contained in such financial statements fairly presents in all
material respects the financial position of REIT and its Subsidiaries, and
accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a member firm of KPMG International Cooperative or another
nationally recognized accounting firm reasonably approved by the Agent;

 

(b)                                 within five (5) days of the filing of REIT’s
Form 10-Q with the SEC, if applicable, but in any event not later than sixty
(60) days after the end of each calendar quarter of each year, copies of the
unaudited consolidated balance sheet of REIT and its Subsidiaries, as at the end
of such quarter, and the related unaudited consolidated statements of income and
cash flows for the portion of REIT’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP, together with a certification by an
Authorized Officer or the chief financial officer or accounting officer of REIT
that the information contained in such financial statements fairly presents in
all material respects the financial position of REIT and its Subsidiaries on the
date thereof (subject to year-end adjustments);

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a statement
(a “Compliance Certificate”) certified by an Authorized Officer or the chief
financial officer or chief accounting officer of REIT in the form of Exhibit E
hereto (or in such other form as the Agent may approve from time to time)
setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in § 9 setting
forth reconciliations to reflect changes in GAAP since the Balance Sheet Date,
with the Compliance Certificate for the quarter ending DecemberMarch 31,
20162018 being prepared by REIT on a good faith estimated basis.  REIT shall
submit with the Compliance Certificate an Unencumbered Asset Pool Certificate in
the form of Exhibit D attached hereto pursuant to which REIT shall calculate the
amount of the Unencumbered Asset Pool Availability as of the end of the
immediately preceding calendar quarter.  All income, expense and value
associated with Real Estate or other Investments disposed of during any quarter
will be eliminated from calculations, where applicable.  The Compliance
Certificate shall be accompanied by copies of the statements of Net Operating
Income for such calendar quarter for each of the Eligible Real Estate Assets,
prepared on a basis consistent with the statements furnished to the Agent prior
to the date hereof and otherwise in form and substance reasonably satisfactory
to the Agent, together with a certification by an Authorized Officer or the
chief financial officer or chief accounting officer of REIT that the information
contained in such statement fairly presents in all material respects Net
Operating Income of the Eligible Real Estate Assets for such periods;

 

(d)                                 simultaneously with the delivery of the
financial statements referred to in clause (a) above, the statement of all
contingent liabilities involving amounts of $10,000,000 or more

 

60

--------------------------------------------------------------------------------


 

of Loan Parties and their Subsidiaries which are not reflected in such financial
statements or referred to in the notes thereto (including, without limitation,
all guaranties, endorsements and other contingent obligations in respect of the
indebtedness of others, and obligations to reimburse the issuer in respect of
any letters of credit);

 

(e)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, (i) a Rent
Roll for each of the Eligible Real Estate Assets and a summary thereof in form
reasonably satisfactory to the Agent as of the end of each calendar quarter
(including the fourth calendar quarter in each year), together with a listing of
each tenant that has taken occupancy of such Eligible Real Estate Asset during
each calendar quarter (including the fourth calendar quarter in each year), and
(ii) a copy of each material Lease or material amendment to any material Lease
entered into with respect to an Eligible Real Estate Asset during such calendar
quarter (including the fourth calendar quarter in each year);

 

(f)                                   simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, to the extent
not included in public filings by or on behalf of REIT, and upon request by the
Agent, a statement (i) listing the material Real Estate owned by Loan Parties
and their Subsidiaries (or in which Loan Parties or their Subsidiaries own an
interest) and stating the location thereof, the date acquired and the
acquisition cost, (ii) listing the Indebtedness of Loan Parties and their
Subsidiaries (excluding Indebtedness of the type described in § 8.1(b)-(e)),
which statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
recourse or non-recourse, and (iii) listing the properties of Loan Parties and
their Subsidiaries which are Development Properties and providing a brief
summary of the status of such development;

 

(g)                                  contemporaneously with the filing or
mailing thereof, copies of all material of a financial nature, reports or proxy
statements sent to the owners of Borrower or REIT;

 

(h)                                 to the extent requested by the Agent, copies
of all annual federal income tax returns and amendments thereto of Loan Parties;

 

(i)                                     promptly upon the filing hereof, copies
of any registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and any annual, quarterly
or monthly reports and other statements and reports which Borrower or REIT shall
file with the SEC;

 

(j)                                    to the extent requested by the Agent,
evidence reasonably satisfactory to the Agent of the timely payment of all real
estate taxes for the Eligible Real Estate Assets;

 

(k)                                 not later than January 31 of each year, a
budget and business plan for Loan Parties and their Subsidiaries for such
calendar year; and

 

(l)                                     from time to time such other financial
data and information in the possession of Loan Parties or their respective
Subsidiaries (including without limitation auditors’ management letters, status
of litigation or investigations against Loan Parties and any settlement
discussions relating thereto, property inspection and environmental reports and
information as to zoning and other legal and regulatory changes affecting Loan
Parties) as the Agent may reasonably request.

 

Any material to be delivered pursuant to this §7.4 (collectively, “Information
Materials”) may be delivered electronically directly to the Agent or made
available to the Agent pursuant to an accessible website and the Lenders
provided that such material is in a format reasonably acceptable to the Agent,
and such material shall

 

61

--------------------------------------------------------------------------------


 

be deemed to have been delivered to the Agent and the Lenders upon the Agent’s
receipt thereof or access to the website containing such material.  The Agent
shall distribute any such information to the Lenders after receipt thereof, and
may do so by electronic form in the same manner as provided in this §7.4.  Upon
the request of the Agent, Borrower shall, and shall cause each other Loan Party
to, deliver paper copies thereof to the Agent and the Lenders.  Borrower
authorizes the Agent and the Arrangers to disseminate any such materials through
the use of Intralinks, SyndTrak or any other electronic information
dissemination system, and Borrower releases the Agent provided that such system
is secure and access thereto is protected by a password that is only disclosed
to the Lenders (an “Electronic System”).  Any such Electronic System is provided
“as is” and “as available.”  The Agent and each Arranger do not warrant the
adequacy of any Electronic System and expressly disclaim liability for errors or
omissions in any notice, demand, communication, information or other material
provided by or on behalf of Borrower that is distributed over or by any such
Electronic System (“Communications”).  No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by the Agent or any Arranger
in connection with the Communications or the Electronic System.  In no event
shall the Agent, any Arranger or any of their directors, officers, employees,
agents or attorneys have any liability to Borrower or any Guarantor, any Lender
or any other Person for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s, the Agent’s or any Arranger’s transmission of Communications through
the Electronic System, and the Loan Parties release Agent, the Arrangers and the
Lenders from any liability in connection therewith.

 

§ 7.5                     Notices.

 

(a)                                 Defaults.  Borrower shall, and shall cause
each other Loan Party to, promptly upon becoming aware of same notify the Agent
in writing of the occurrence of any Default or Event of Default, which notice
shall describe such occurrence with reasonable specificity.  If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which any Loan Party or any of their respective Subsidiaries is
a party or obligor, whether as principal or surety, and such default would
permit the holder of such note or obligation or other evidence of indebtedness
to accelerate the maturity thereof, which acceleration would either cause a
Default or have a Material Adverse Effect, Borrower shall, and shall cause each
other Loan Party to, forthwith give written notice thereof to the Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
default.

 

(b)                                 Environmental Events.  Borrower shall, and
shall cause each other Loan Party to, give notice to the Agent within ten
(10) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that any Loan
Party or any of their respective Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in the case
of either clauses (i) — (iii) above could reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  Notification of Claims Against the
Unencumbered Asset Pool.  Borrower shall, and shall cause each other Loan Party
to, give notice to the Agent in writing within five (5) Business Days of
becoming aware of any material setoff, claims (including, with respect to the
Eligible Real Estate Asset, environmental claims or any claims or notices of
default by any Loan Party under any ground lease or Leased Asset), withholdings
or other defenses to which any of the Eligible Real Estate Assets are subject,
to the extent the same would result in a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

(d)                                 Notice of Litigation and Judgments. 
Borrower shall, and shall cause each other Loan Party to, give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing affecting any Loan Party or any
of their respective Subsidiaries or to which any Loan Party or any of their
respective Subsidiaries is or is to become a party involving an uninsured claim
against any Loan Party or any of its respective Subsidiaries that could
reasonably be expected to have a Material Adverse Effect and stating the nature
and status of such litigation or proceedings.  Borrower shall, and shall cause
each other Loan Party to, give notice to the Agent, in writing, in form and
detail reasonably satisfactory to the Agent and each of the Lenders, within
ten (10) days of any judgment not covered by insurance, whether final or
otherwise, against any Loan Party or any of their respective Subsidiaries in an
amount in excess of $1,000,000.

 

(e)                                  ERISA.  Borrower shall, and shall cause
each other Loan Party to, give notice to the Agent within ten (10) Business Days
after Loan Parties or any ERISA Affiliate (i) give or are required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan, or know
that the plan administrator of any such plan has given or is required to give
notice of any such reportable event; (ii) have received a notice from the
trustee of a Multiemployer Plan of complete or partial withdrawal liability
under Title IV of ERISA; or (iii) receive any notice from the PBGC under
Title IV or ERISA of an intent to terminate or appoint a trustee to administer
any such plan, in each case if such event or occurrence would reasonably be
expected to have a Material Adverse Effect.

 

(f)                                   Existing Credit Agreement.  Within two
(2) Business Days of any increase in the Revolving Loans or the Letter of Credit
Liabilities, Borrower will give notice thereof to the Agent in writing.

 

(g)                                  Notification of Lenders.  Within five
(5) Business Days after receiving any notice under this § 7.5, the Agent will
forward a copy thereof to each of the Lenders, together with copies of any
certificates or other written information that accompanied such notice.

 

§ 7.6                     Existence; Maintenance of Properties.

 

(a)                                 Borrower shall, and shall cause each other
Loan Party to, preserve and keep in full force and effect its legal existence in
the jurisdiction of its incorporation or formation.  Borrower shall, and shall
cause each other Loan Party to, preserve and keep in full force all of its
rights and franchises, the preservation of which is necessary to the conduct of
its business.  Borrower shall cause REIT to at all times comply with all
requirements and applicable laws and regulations necessary to maintain REIT
Status and shall continue to receive REIT Status.  Borrower shall cause the
common stock of REIT to at all times be listed for trading and be traded on the
New York Stock Exchange or another national exchange approved by the Agent,
unless otherwise consented to by the Required Lenders.  Borrower shall continue
to own directly or indirectly one hundred percent (100%) of the Subsidiary
GuarantorsPool Owners, subject to the terms and provisions hereof.

 

(b)                                 Borrower shall, and shall cause each other
LoanTransaction Party to, (i) cause all of its properties used or useful in the
conduct of its business or the business of its Subsidiaries to be maintained and
kept in good condition, repair and working order (ordinary wear and tear
excepted) and supplied with all necessary equipment, and (ii) cause to be made
all necessary repairs, renewals, replacements, betterments and improvements
thereof in all cases in which the failure to do so would cause a Material
Adverse Effect, and (iii) diligently perform and observe in all material
respects all of the terms, covenants, and conditions of any ground lease or
lease related to a Leased Asset which is an Eligible Real Estate Asset.

 

§ 7.7                     Insurance.  Borrower shall, and shall cause each other
LoanTransaction Party to, at its expense, procure and maintain for the benefit
of Loanthe Transaction Parties, insurance policies issued by such insurance
companies, in such amounts, in such form and substance, and with such coverages,

 

63

--------------------------------------------------------------------------------


 

endorsements, deductibles and expiration dates as are commercially reasonable,
taking into consideration the property size, use, and location that a
commercially prudent lender would require covering each Eligible Real Estate
Asset.

 

§ 7.8                     Taxes.  Borrower shall, and shall cause each other
Loan Party and their respective Subsidiaries to, duly pay and discharge, or
cause to be paid and discharged, all taxes, assessments and other governmental
charges imposed upon them or upon the Eligible Real Estate Assets or the other
Real Estate, sales and activities, or any part thereof, or upon the income or
profits therefrom that if unpaid might by law become a lien or charge upon any
of its property or other Liens affecting any of the Eligible Real Estate Assets
or other property of Loan Parties, or, with respect to their respective
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, provided that any such tax, assessment, charge or levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings which shall suspend the collection thereof with
respect to such property, neither such property nor any portion thereof or
interest therein would be in any danger of sale, forfeiture or loss by reason of
such proceeding and such Loan Party or any such Subsidiary shall have set aside
on its books adequate reserves in accordance with GAAP; and provided, further,
that forthwith upon the commencement of proceedings to foreclose any lien that
may have attached as security therefor, such Loan Party or any such Subsidiary
either (i) will provide a bond issued by a surety reasonably acceptable to the
Agent and sufficient to stay all such proceedings or (ii) if no such bond is
provided, will pay each such tax, assessment, charge or levy.

 

§ 7.9                     Inspection of Properties and Books.  Borrower shall,
and shall cause each other Loan Party and their respective Subsidiaries to,
permit the Agent and the Lenders, at Loan Parties’ expense and upon reasonable
prior notice, to visit and inspect any of the properties of Loan Parties or any
of their respective Subsidiaries (subject to the rights of tenants under their
Leases, and the Agent and Lender agree to use commercially reasonable efforts
not to interfere with such rights) during normal business hours, to examine the
books of account of Loan Parties and their respective Subsidiaries (and to make
copies thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of Loan Parties and their respective Subsidiaries with, and to be
advised as to the same by, their respective officers, partners or members, all
at such reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, Loan Parties shall not be required to pay for such
visits and inspections more often than once in any twelve (12) month period. 
The Lenders shall use good faith efforts to coordinate such visits and
inspections so as to minimize the interference with and disruption to the normal
business operations of Loan Parties and their respective Subsidiaries.

 

§ 7.10              Compliance with Laws, Contracts, Licenses, and Permits. 
Borrower shall, and shall cause each other Loan Party and their respective
Subsidiaries to, comply in all respects with (i) all applicable laws (including
without limitation Anti-Corruption Laws and applicable Sanctions) and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (ii) the provisions of its corporate charter,
partnership agreement, limited liability company agreement or declaration of
trust, as the case may be, and other charter documents and bylaws, (iii) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (iv) all applicable decrees, orders, and judgments, and
(v) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except where a failure to so comply with any of clauses (i) through (v) could
not reasonably be expected to have a Material Adverse Effect.  If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that Loan Parties or their respective Subsidiaries may fulfill any of its
obligations hereunder, Borrower shall, and shall cause each other Loan Party or
such Subsidiary to immediately take or cause to be taken all reasonable steps
necessary to obtain such authorization, consent, approval, permit or license and
furnish the Agent and the Lenders with evidence thereof.  Borrower shall, and
shall cause each other Loan Party to, develop and implement such programs,
policies and procedures as are necessary to comply with the Patriot Act and
shall promptly advise the Agent in writing in the event that Loan Parties shall
determine that any investors in Loan Parties are in violation of such act.

 

64

--------------------------------------------------------------------------------


 

§ 7.11              Further Assurances.  Borrower shall, and shall cause each
other Loan Party and their respective Subsidiaries to, cooperate with the Agent
and the Lenders and execute such further instruments and documents as the
Lenders or the Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

 

§ 7.12              Management.  Borrower shall, and shall cause each other Loan
Party to, upon request provide the Agent copies of (i) any future Management
Agreements entered into with respect to any additional Eligible Real Estate
Asset added to the Unencumbered Asset Pool and (ii) any replacements of or
material amendments to the Management Agreements provided to the Agent on or
prior to the date hereof.

 

§ 7.13              Intentionally Omitted.

 

§ 7.14              Business Operations.  Borrower shall, and shall cause each
other Loan Party and their respective Subsidiaries to, operate their respective
businesses in substantially the same manner and in substantially the same fields
and lines of business as such business is now conducted and in compliance with
the terms and conditions of this Agreement and the Loan Documents.  Borrower
will not, and will not permit any Loan Party or any Subsidiary to, directly or
indirectly, engage in any line of business other than the ownership, operation
and development of Data Center Properties or businesses incidental thereto.

 

§ 7.15              Registered Servicemark.  Without prior written notice to the
Agent, none of the Eligible Real Estate Assets shall be owned or operated by
Loan Parties under any registered or protected trademark, tradename, servicemark
or logo (other than the “CoreSite(s)” name and the “CoreSite(s)” logo).

 

§ 7.16              Ownership of Real Estate.  Without the prior written consent
of the Agent, all Eligible Real Estate Assets and all interests (whether direct
or indirect) of Borrower or REIT in any real estate assets now owned or leased
or acquired or leased after the date hereof shall be owned or leased directly by
Borrower or a Wholly Owned Subsidiary of Borrower; provided, however that
Borrower shall be permitted to own or lease interests in Real Estate through
non-Wholly Owned Subsidiaries and Unconsolidated Affiliates as permitted by
§ 8.3(m).

 

§ 7.17              Intentionally Omitted.

 

§ 7.18              Ownership RestrictionsRestrictions.  REIT will at all times
own not less than thirty three percent (33%) of the economic, voting and
beneficial interest in Borrower and shall be the sole general partner of
Borrower.

 

§ 7.19              Plan Assets.  Borrower shall, and shall cause each other
Loan Party to, do, or cause to be done, all things necessary to ensure that none
of the Eligible Real Estate Assets will be deemed to be Plan Assets at any time.

 

§ 7.20              Intentionally Omitted.

 

§ 7.21              Intentionally Omitted.

 

§ 7.22              REIT Covenants.  Borrower shall cause REIT to comply with
the following covenants:

 

(a)                                 REIT will have as its sole business purpose
owning ownership interests of Borrower, performing duties as the general partner
of Borrower, and making equity investments in such operating partnership and
doing and performing any and all acts and things in service of the foregoing
(including, for the avoidance of doubt, owning ownership interests in CoreSite,
L.L.C.), and shall not engage in any business or activities other than those
described in this §7.22(a);

 

65

--------------------------------------------------------------------------------


 

(b)                                 REIT shall promptly contribute or otherwise
downstream to Borrower any net assets received by REIT from third parties
(including, without limitation, the proceeds from any Equity Offering);

 

(c)                                  REIT will not make or permit to be made, by
voluntary or involuntary means, any transfer or encumbrance of its interest in
Borrower, or any dilution of its interest in Borrower; provided, however, that
the interests of REIT in Borrower may be diluted as a direct result of the
acquisition by Borrower or its Subsidiaries of additional Real Estate, either by
acquiring title to such Real Estate directly in the name of Borrower or any such
Subsidiary or by acquiring direct or indirect ownership interests in a
partnership, corporation or limited liability company that owns directly such
Real Estate (subject in all respects to compliance by Borrower and its
Subsidiaries with the terms of this Agreement), the sales price of which is paid
in whole or in part by the issuance of additional interests in Borrower so long
as REIT at all times complies with § 7.18 hereof; and provided, further, that
this paragraph shall not apply to any Employee Benefit Plan of REIT or any unit
redemptions of Borrower by The Carlyle Group; and

 

(d)                                 REIT shall not dissolve, liquidate or
otherwise wind up its business, affairs or assets.

 

SECTION 8

 

NEGATIVE COVENANTS

 

Borrower covenants and agrees that, so long as the Loan or any Note is
outstanding or any of the Lenders has any obligation to make any Advance of the
Loan:

 

§ 8.1                     Restrictions on Indebtedness.  Borrower shall not, and
shall not permit any other LoanTransaction Party to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

 

(a)                                 Indebtedness to the Lenders arising under
any of the Loan Documents;

 

(b)                                 current liabilities of LoanTransaction
Parties incurred in the ordinary course of business but not incurred through
(i) the borrowing of money, or (ii) the obtaining of credit except for credit on
an open account basis customarily extended and in fact extended in connection
with normal purchases of goods and services;

 

(c)                                  Indebtedness in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of § 7.8;

 

(d)                                 Indebtedness in respect of judgments only to
the extent, for the period and for an amount not resulting in an Event of
Default;

 

(e)                                  endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business;

 

(f)                                   Indebtedness of Borrower in connection
with completion and similar guaranties in an aggregate amount at any one time
not in excess of the greater of (i) $175,000,000 or (ii) fifteen percent (15%)
of the Gross Asset Value;

 

66

--------------------------------------------------------------------------------


 

(g)           Otherother Indebtedness of Borrower, REIT or any of their
Subsidiaries (other than any Subsidiary GuarantorPool Owner), provided that none
of such Persons shall incur any of the Indebtedness described in this
§ 8.1(g) unless it shall have provided to the Agent prior written notice of the
proposed incurrence of such Indebtedness, a statement that the borrowing will
not cause a Default or Event of Default and a Compliance Certificate
demonstrating that Loan Parties will be in compliance with the covenants
referred to therein after giving effect to the incurrence of such Indebtedness;

 

(h)           Derivatives Contracts (including Approved Derivatives Contracts)
reasonably acceptable to the Agent sufficient to ensure Loan Parties’ compliance
with § 9.7;

 

(i)            the Revolver Loans; and

 

(j)            the Senior Notes.

 

(k) Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g) above shall have any of the Eligible Real
Estate Assets or any interest therein or any direct or indirect ownership
interest in any Subsidiary GuarantorPool Owner as collateral, a borrowing base,
asset pool or any similar form of credit support for such Indebtedness (provided
that the foregoing shall not preclude Subsidiaries of Borrower (other than a
Subsidiary GuarantorPool Owner) from incurring Indebtedness subject to the terms
of this §8.1 or recourse to the general credit of Borrower) and (ii) none of the
Subsidiary GuarantorsPool Owners, Borrower or REIT shall create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness (including, without limitation, pursuant to any conditional or
limited guaranty or indemnity agreement creating liability with respect to usual
and customary exclusions from the non-recourse limitations governing the
Non-Recourse Indebtedness of any Person, or otherwise) other than Indebtedness
described in §8.1(a)-(j) above.

 

§ 8.2       Restrictions on Liens, Etc..  Borrower shall not, and shall not
permit any other LoanTransaction Party to, (a) create or incur or suffer to be
created or incurred or to exist any lien, security title, encumbrance, mortgage,
pledge, negative pledge (aside from any negative pledge in relation to the
Existing Credit Agreement or any agreement evidencing other Unsecured Debt, as
applicable) charge, restriction or other security interest of any kind upon any
of their respective property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom; (b) transfer any of
their property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) suffer to exist
for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against any of them that if unpaid
could by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever over any of their general creditors; (d) sell, assign,
pledge or otherwise transfer any accounts, contract rights, general intangibles,
chattel paper or instruments, with or without recourse; or (e) incur or maintain
any obligation (aside from any negative pledge in relation to the Existing
Credit Agreement or any agreement evidencing other Unsecured Debt, as
applicable) to any holder of Indebtedness of any of such Persons which prohibits
the creation or maintenance of any lien securing the Obligations (collectively,
“Liens”); provided that notwithstanding anything to the contrary contained
herein, LoanTransaction Parties may create or incur or suffer to be created or
incurred or to exist:

 

(i)            (A) Liens not yet due or payable on properties to secure taxes,
assessments and other governmental charges (excluding any Lien imposed pursuant
to any of the provisions of ERISA or pursuant to any Environmental Laws) or
claims for labor, material or supplies incurred in the ordinary course of
business in respect of obligations not then delinquent or not otherwise required
to be paid or discharged under the terms of this Agreement or any of the other
Loan Documents and (B) Liens on assets other than (I) the Unencumbered Asset
Pool and (II) any direct or indirect interest of Borrower or any

 

67

--------------------------------------------------------------------------------


 

Subsidiary of Loan Parties in any other Loan Party in respect of judgments
permitted by § 8.1(d);

 

(ii)           deposits or pledges made in connection with, or to secure payment
of, workers’ compensation, unemployment insurance, old age pensions or other
social security obligations or any letters of credit or Derivatives Contracts
under or in connection with the Existing Credit Agreement;

 

(iii)          Liens consisting of (A) mortgage liens on Real Estate (including
the rents, issues and profits therefrom), other than Real Estate that
constitutes an Eligible Real Estate Asset or any interest therein (including the
rents, issues and profits therefrom), securing Indebtedness which is permitted
by § 8.1(g) or (B) liens consisting of pledges of security interests in the
ownership interests of any Subsidiary which is not a LoanTransaction Party or
the direct or indirect owner of an interest in a LoanTransaction Party securing
Indebtedness which is permitted by § 8.1(g);

 

(iv)          encumbrances on any Eligible Real Estate Asset consisting of
easements, rights of way, zoning restrictions, restrictions on the use of real
property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which a LoanTransaction Party is a party,
purchase money security interests and other liens or encumbrances, which do not
individually or in the aggregate have a Material Adverse Effect;

 

(v)           the rights of tenants or subtenants under Leases in the ordinary
course of business;

 

(vi)          any option, contract or other agreement to sell an asset provided
such sale is otherwise permitted by this Agreement;

 

(vii)         with respect to any Leased Asset, any (x) reversionary interest or
title of lessor or sublessor under the applicable Lease or (y) Lien, easement,
restriction or encumbrance to which the interest or title of such lessor or
sublessor may be subject; and

 

(viii)        Liens in favor of the Agent and the Lenders under the Loan
Documents to secure the Obligations.

 

Notwithstanding anything in this Agreement to the contrary, (x) no Loan
PartyPool Owner shall create or incur or suffer to be created or incurred or to
exist any Lien other than Liens contemplated in §§ 8.2(i), (iv), (v), (vi),
(vii) and (viii) and (y) REIT shall not create or suffer to be created or
incurred or to exist any Lien other than Liens contemplated in § 8.2(i)(A).

 

§ 8.3       Restrictions on Investments.  Borrower shall not, and shall not
permit any other Loan PartyPool Owner to, make or permit to exist or to remain
outstanding any Investment except Investments in:

 

(a)           marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by Borrower
or any Subsidiary GuarantorPool Owner;

 

(b)           marketable direct obligations of any of the following:  Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

 

68

--------------------------------------------------------------------------------


 

(c)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;

 

(d)           securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s or by
S&P at not less than “P 1” if then rated by Moody’s, and not less than “A 1”, if
then rated by S&P;

 

(e)           mortgage-backed securities guaranteed by the Government National
Mortgage Association, the Federal National Mortgage Association or the Federal
Home Loan Mortgage Corporation and other mortgage-backed bonds which at the time
of purchase are rated by Moody’s or by S&P at not less than “Aa” if then rated
by Moody’s and not less than “AA” if then rated by S&P, such investment, when
aggregated with the Investments set forth in § 8.3(k),  not to exceed
five percent (5%) of Gross Asset Value;

 

(f)            repurchase agreements having a term not greater than ninety
(90) days and fully secured by securities described in the foregoing
subsection (a), (b) or (e) with banks described in the foregoing
subsection (c) or with financial institutions or other corporations having total
assets in excess of $500,000,000;

 

(g)           shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing
subsections (a) through (f) and have total assets in excess of $50,000,000;

 

(h)           the acquisition of fee interests or long-term ground lease
interests by Borrower or any Subsidiary GuarantorPool Owner in (i) Real Estate
which is utilized for income-producing Data Center Properties located in the
continental United States or the District of Columbia and businesses and
investments incidental thereto, and (ii) subject to the restrictions set forth
in this § 8.3, the acquisition of Land Assets to be developed for the foregoing
purposes and Development Properties to be used for the purposes set forth in
§ 8.3(h)(i);

 

(i)            Investments by Borrower in wholly-owned Subsidiaries of Borrower;

 

(j)            Investments in Land Assets, provided that the aggregate
Investment therein shall not exceed the greater of (i) fiveseven and one half
percent (57.5%) of Gross Asset Value or (ii) $45,000,000;

 

(k)           Investments in mortgages or notes receivable not to exceed
five percent (5%) of Gross Asset Value;

 

(l)            Investments in Development Projects, provided that the aggregate
Investment therein shall not exceed twenty-fivethirty percent (2530%) of the
Gross Asset Value;

 

(m)          Investments in non-wholly owned Subsidiaries and Unconsolidated
Affiliates, provided that the aggregate Investment therein shall not exceed
twenty percent (20%) of Gross Asset Value;

 

(n)           Investments in assets located outside the United States, provided
that the aggregate Investment therein shall not exceed ten percent (10%) of the
Gross Asset Value;

 

69

--------------------------------------------------------------------------------


 

(o)           Investments (i) in equipment which will be incorporated into the
development of Data Center Properties, (ii) with utility companies to bring
critical power to Data Center Properties, and (iii) with fiber optic companies
to bring fiber optics to Data Center Properties.

 

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Borrower and Subsidiary GuarantorsPool Owners in the Investments
described in § 8.3(j)-(n) exceed thirty-five percent (35%) of Gross Asset Value
at any time.

 

For the purposes of this § 8.3, the Investment of Borrower or Subsidiary
GuarantorsPool Owners in any non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates will equal (without duplication) the sum of (i) such Person’s pro
rata share of their Unconsolidated Affiliate’s Investment in Land Assets; plus
(ii) such Person’s pro rata share of any other Investments valued at the GAAP
book value.

 

§ 8.4       Merger, Consolidation.  Borrower shall not, and shall not permit any
other LoanTransaction Party to, become a party to any dissolution, liquidation,
disposition of all or substantially all of its assets or business, merger,
reorganization, consolidation or other business combination or agree to effect
any asset acquisition, stock acquisition or other acquisition individually or in
a series of transactions which may have a similar effect as any of the
foregoing, in each case without the prior written consent of the Required
Lenders except for (i) the merger or consolidation of one or more of the
Subsidiaries of Borrower (other than any Subsidiary that is a Subsidiary
GuarantorPool Owner) with and into Borrower (it being understood and agreed that
in any such event Borrower will be the surviving Person) and (ii) the merger or
consolidation of two or more Subsidiaries of Borrower; provided that no such
merger or consolidation shall involve any Subsidiary that is a Subsidiary
GuarantorPool Owner.

 

§ 8.5       Sale and Leaseback.  Borrower shall not, and shall not permit any
other Loan Party to, enter into any arrangement, directly or indirectly, whereby
any Loan Party shall sell or transfer any Real Estate owned by it in order that
then or thereafter Borrower shall lease back such Real Estate without the prior
written consent of the Agent, such consent not to be unreasonably withheld.

 

§ 8.6       Compliance with Environmental Laws.  Borrower shall not, and shall
not permit any other LoanTransaction Party to, do any of the following:  (a) use
any of the Real Estate or any portion thereof as a facility for the handling,
processing, storage or disposal of Hazardous Substances, except for quantities
of Hazardous Substances used in the ordinary course of LoanTransaction Parties’
or their tenants’ business and in material compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in material compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate except in material compliance
with Environmental Laws, (d) conduct any activity at any Real Estate or use any
Real Estate in any manner that could reasonably be expected to cause a Release
of Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which might give
rise to liability under CERCLA or any other Environmental Law, or (e) directly
or indirectly transport or arrange for the transport of any Hazardous Substances
(except in material compliance with all Environmental Laws), except as any such
use, generation, conduct or other activity described in clauses (a) to (e) of
this § 8.6 could not reasonably be expected to have a Material Adverse Effect.

 

Borrower shall, and shall cause each other LoanTransaction Party to:

 

(i)            in the event of any change in applicable Environmental Laws
governing the assessment, release or removal of Hazardous Substances, take all
reasonable action as required by such Environmental Laws (including, without
limitation, the conducting of engineering tests at the sole expense of
LoanTransaction Parties) to confirm that no Hazardous Substances are or ever
were Released or disposed of on the Eligible Real Estate Assets in violation of
applicable Environmental Laws; and

 

70

--------------------------------------------------------------------------------


 

(ii)           if any Release or disposal of Hazardous Substances which
LoanTransaction Parties may be legally obligated to contain, correct or
otherwise remediate or which may otherwise expose such LoanTransaction Parties
to liability shall occur or shall have occurred on any Eligible Real Estate
Asset (including without limitation any such Release or disposal occurring prior
to the acquisition or leasing of such Eligible Real Estate Asset by
LoanTransaction Parties), the relevant LoanTransaction Party shall, after
obtaining knowledge thereof, cause the prompt containment and removal of such
Hazardous Substances and remediation of the Eligible Real Estate Asset in
material compliance with all applicable Environmental Laws; provided, that each
LoanTransaction Party shall be deemed to be in compliance with Environmental
Laws for the purpose of this clause (ii) so long as it or a responsible third
party with sufficient financial resources is taking reasonable action to
remediate or manage such event or has taken and is diligently pursuing a
challenge to any such alleged legal obligation through appropriate
administrative or judicial proceedings.

 

§ 8.7       Distributions.

 

(a) Borrower shall not pay any Distribution to the partners, members or other
owners of Borrower, and REIT shall not pay any Distribution to its shareholders,
if such Distribution is in excess of the amount which (i) when added to the
amount of all other Distributions paid in the same calendar quarter and (A) the
preceding calendar quarters from the date of this Agreement or (B) the preceding
three (3) calendar quarters (whichever is less), would exceed ninety-five
percent (95%) of such Person’s Funds from Operations for such period; provided
that (x) the limitations contained in this § 8.7(a) shall not preclude Borrower
from making Distributions each year to its owners, pro rata in accordance with
percentage interests, such that the amount received by REIT is sufficient to
cover (i) the liability of REIT for Taxes plus (ii) an amount equal to the
greater of:  (1) the amount estimated by REIT in good faith after reasonable
diligence to be necessary to permit REIT to distribute to its shareholders with
respect to any calendar year (whether made during such year or after the end
thereof) 100% of the “real estate investment trust taxable income” of REIT
within the meaning of Section 857(b)(2) of the Code, determined without regard
to deductions for dividends paid and the exclusions set forth in Sections
857(b)(2)(C), (D), (E) and (F) of the Code but including therein all net capital
gains and net recognized built-in gains within the meaning of Treasury
Regulations Section 1.337(d)-6 or Treasury Regulations Section 1.337(d)-7
(whether or not such gains might otherwise be excluded or excludable therefrom);
or (2) the amount that is estimated by REIT in good faith after reasonable
diligence to be necessary either to maintain REIT Status of REIT (if REIT
exists) or to enable REIT to avoid the incurrence of any tax for any calendar
year that could be avoided by reason of a distribution by REIT to its
shareholders, with such distributions to be made as and when determined by REIT,
whether during or after the end of the relevant calendar year; and (y) REIT
shall be allowed to pay Distributions of the amount received pursuant to this §
8.7(a) to its shareholders.

 

(a)           (b) In the event that an Event of Default shall have occurred and
be continuing, Borrower shall make no Distributions, and REIT shall not pay any
Distribution to its shareholders, other than, if REIT exists and has elected
REIT Status, Distributions pro rata in accordance with percentage interests to
the owners of Borrower such that REIT receives an amount that is estimated by
REIT in good faith after reasonable diligence to be necessary either to maintain
REIT Status of REIT under the Code for any calendar year, or to enable REIT to
avoid the payment of any tax for any calendar year that could be avoided by
reason of a distribution by REIT to its shareholders, with such distributions to
be made as and when determined by REIT, whether during or after the end of the
relevant tax year and REIT shall be allowed to make Distributions of such
amounts to its shareholders.

 

(b)           (c) Notwithstanding the foregoing, at any time when an Event of
Default under § 12.1(a), (b), (h), (i) or (j) shall have occurred or the
maturity of the Obligations has been accelerated, Borrower shall not, and shall
not permit REIT to, make any Distributions whatsoever, directly or indirectly.

 

§ 8.8       Asset Sales.  Except for the transactions described on Schedule 8.8
hereto, Borrower shall not, and shall not permit any other LoanTransaction Party
to, sell, transfer or otherwise dispose of any

 

71

--------------------------------------------------------------------------------


 

material asset other than pursuant to a bona fide arm’s length transaction. 
Borrower shall not, and shall not permit any other LoanTransaction Party to,
sell, transfer or otherwise dispose of any Real Estate in one transaction or a
series of transactions during any four (4) consecutive fiscal quarters in excess
of an amount equal to thirty-five percent (35%) of Gross Asset Value, except as
the result of a condemnation or casualty and except for the granting of
Permitted Liens, as applicable, without the prior written consent of the Agent
and the Required Lenders.

 

§ 8.9       Intentionally Omitted.

 

§ 8.10     Restriction on Prepayment of Indebtedness.  Borrower shall not, and
shall not permit any other LoanTransaction Party to, (a) prepay, redeem,
defease, purchase or otherwise retire the principal amount, in whole or in part,
of any Indebtedness other than the Obligations or the obligations under the
Existing Credit Agreement or any agreement evidencing other Unsecured Debt, as
applicable, after the occurrence of any Event of Default; provided, that the
foregoing shall not prohibit (x) the prepayment of Indebtedness which is
financed solely from the proceeds of a new loan which would otherwise be
permitted by the terms of § 8.1; and (y) the prepayment, redemption, defeasance
or other retirement of the principal of Indebtedness secured by Real Estate
which is satisfied solely from the proceeds of a sale of the Real Estate
securing such Indebtedness; and (b) modify any document evidencing any
Indebtedness (other than the Obligations) to accelerate the maturity date of
such Indebtedness after the occurrence of an Event of Default.

 

§ 8.11     Zoning and Contract Changes and Compliance.  Borrower shall not, and
shall not permit any other LoanTransaction Party to, initiate or consent to any
zoning reclassification of any Eligible Real Estate Asset or seek any variance
under any existing zoning ordinance or use or permit the use of any Eligible
Real Estate Asset in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation.  Borrower shall not, and shall not permit any other
LoanTransaction Party to, initiate any change in any laws, requirements of
governmental authorities or obligations created by private contracts and Leases
which now or hereafter may materially adversely affect the ownership, occupancy,
use or operation of any Eligible Real Estate Asset.

 

§ 8.12     Derivatives Contracts.  Borrower shall not, and shall not permit any
other LoanTransaction Party to, contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for Derivatives Contracts made in the
ordinary course of business and not prohibited pursuant to § 8.1.

 

§ 8.13     Transactions with Affiliates.  Borrower shall not, and shall not
permit any other LoanTransaction Party to, permit to exist or enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (but not including any
Subsidiary of Borrower), except (i) transactions in connection with the
Management Agreements, (ii) transactions set forth on Schedule 6.15 attached
hereto and (iii) transactions pursuant to the reasonable requirements of the
business of such Person and upon fair and reasonable terms which are no less
favorable to such Person than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

§ 8.14     Management Fees.  Borrower shall not, and shall not permit any other
LoanTransaction Party to, pay, or permit to be paid, any management fees or
other payments under any Management Agreement for any Eligible Real Estate Asset
to any manager that is an Affiliate of any LoanTransaction Party in the event
that a Default or Event of Default shall have occurred and be continuing.

 

§ 8.15     §8.15      Sanctions; Anti-Corruption Laws.  Borrower shall not, and
shall not permit any other Loan Party to, directly or knowingly indirectly,
(a) use the proceeds of any Loan, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether

 

72

--------------------------------------------------------------------------------


 

 as Lender, Arranger, Agent, or otherwise) of Sanctions, or (b) use the proceeds
of any Loan in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.

 

SECTION 9

 

FINANCIAL COVENANTS

 

Borrower covenants and agrees that, so long as the Loan or any Note is
outstanding or any Lender has any obligation to make any Advance of the Loan, in
the event that Borrower shall not be in compliance with any of the following
covenants, Borrower shall, within thirty (30) days after knowledge thereof
(except as to § 9.1, which shall be governed by the cure period set forth in
§ 3.2), prepay the Loan in an amount that is necessary or take such other action
as may be necessary to comply with the financial covenants set forth below:

 

§ 9.1       Unencumbered Asset Pool.  The outstanding principal balance of all
Unsecured Debt shall not be greater than the Unencumbered Asset Pool
Availability.

 

§ 9.2       Consolidated Total Indebtedness to Gross Asset Value.  Consolidated
Total Indebtedness shall not exceed sixty percent (60%) of Gross Asset Value;
provided that for a period of up to two (2) fiscal quarters following a Material
Acquisition, Consolidated Total Indebtedness shall not exceed a maximum of
sixty-five percent (65%) of Gross Asset Value.

 

§ 9.3       Secured Debt to Gross Asset Value.  Secured Debt shall not exceed
forty percent (40%) of Gross Asset Value.

 

§ 9.4       Secured Recourse Indebtedness to Gross Asset Value.  Secured
Recourse Indebtedness shall not exceed fifteen percent (15%) of Gross Asset
Value; provided that, at any such time as Borrower has received an Investment
Grade Rating, the foregoing covenant shall be of no further force and effect and
Borrower shall not be required to comply therewith.

 

§ 9.5       Adjusted Consolidated EBITDA to Consolidated Fixed Charges.  The
ratio of Adjusted Consolidated EBITDA determined for the most recently ended
calendar quarter to Consolidated Fixed Charges for the most recently ended
calendar quarter annualized, shall not be less than 1.701.50 to 1.0.

 

§ 9.6       Minimum Consolidated Tangible Net Worth.  Borrower’s Consolidated
Tangible Net Worth shall not be less than the sum of
(i) $1,277,009,816.002,274,892,911, plus (ii) eightyseventy-five percent (8075%)
of the sum of (A) any additional Net Offering Proceeds after
January 3December 31, 20132017, plus (B) the value of interests in Borrower or
interests in REIT issued upon the contribution of assets to Borrower or its
Subsidiaries after January 3December 31, 20132017 (with such value determined at
the time of contribution).

 

§ 9.7 Unhedged Variable Rate Debt.  Unhedged Variable Rate Debt of Loan Parties
and their respective Subsidiaries shall not exceed thirty percent (30%) of Gross
Asset Value; provided that, at any such time as Borrower has received an
Investment Grade Rating, the foregoing covenant shall be of no further force and
effect and Borrower shall not be required to comply therewith.

 

§ 9.8 Unencumbered Asset Pool.  In addition, at all times, the Unencumbered
Asset Pool Availability shall be determined from at least three (3) Eligible
Real Estate Assets having a Gross Asset Value of not less than $150,000,000;
provided however, this minimum $150,000,000 Gross Asset Value amount shall be
reduced on a pro rata basis with the termination of any portion of the aggregate
Commitment.

 

73

--------------------------------------------------------------------------------


 

SECTION 10

 

CLOSING CONDITIONS

 

The obligation of each Lender to make an Advance on the Closing Date shall be
subject to the satisfaction of the following conditions precedent:

 

§ 10.1     Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect.  The Agent shall have received a fully executed counterpart of
each such document.

 

§ 10.2     Certified Copies of Organizational Documents.  The Agent shall have
received from each Loan Party a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized and in which
the Eligible Real Estate Assets are located and a duly authorized officer,
partner or member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of such Loan Party, as applicable, and its
qualification to do business, as applicable, as in effect on such date of
certification.

 

§ 10.3     Resolutions.  All action on the part of each Loan Party, as
applicable, necessary for the valid execution, delivery and performance by such
Person of each Loan Document to which such Person is or is to become a party
shall have been duly and effectively taken, and evidence thereof reasonably
satisfactory to the Agent shall have been provided to the Agent.

 

§ 10.4     Incumbency Certificate; Authorized Signers.  The Agent shall have
received from each Loan Party an incumbency certificate, dated as of the Closing
Date, signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party.  The Agent shall have also received from
each Loan Party a certificate, dated as of the Closing Date, signed by a duly
authorized representative of such Loan Party and giving the name and specimen
signature of each Authorized Officer who shall be authorized (in the case of
Borrower) to make Loan Requests and Conversion/Continuation Requests and (in the
case of each Loan Party) to give notices and to take other action on behalf of
Loan Parties under the Loan Documents.

 

§ 10.5     Opinion of Counsel.  The Agent shall have received an opinion
addressed to the Lenders and the Agent and dated as of the Closing Date from
counsel to Loan Parties in form and substance reasonably satisfactory to the
Agent.

 

§ 10.6     Payment of Fees.  Loan Parties shall have paid to the Agent the fees
payable to the Agent or any Lender pursuant to § 4.2.

 

§ 10.7     Insurance.  If requested by the Agent, the Agent shall have received
certificates evidencing all policies of insurance as required by this Agreement
or the other Loan Documents.

 

§ 10.8     Performance; No Default.  Loan Parties shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by them on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

 

§ 10.9     Representations and Warranties.  The representations and warranties
made by Loan Parties in the Loan Documents or otherwise made by or on behalf of
Loan Parties and their respective Subsidiaries in connection therewith or after
the date thereof shall have been true and correct in all material respects when
made and shall also be true and correct in all material respects on the Closing
Date.

 

74

--------------------------------------------------------------------------------


 

§ 10.10  Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require, including all
documentation required by any Lender to satisfy the requirements of § 6.30.

 

§ 10.11  Eligible Real Estate Qualification Documents.  The Eligible Real Estate
Qualification Documents for each Eligible Real Estate Asset included in the
Unencumbered Asset Pool as of the Closing Date shall have been delivered to the
Agent at Loan Parties’ expense and shall be in form and substance reasonably
satisfactory to the Agent.

 

§ 10.12  Compliance Certificate.  The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating pro forma
compliance with each of the covenants calculated therein based upon REIT’s most
recent Form 10-Q.  Further, such Compliance Certificate shall include within the
calculation of Net Operating Income any Eligible Real Estate Assets which have
been owned for less than a calendar quarter, and shall be based upon financial
data and information with respect to Eligible Real Estate Assets as of the end
of the most recent calendar month as to which data and information is available.

 

§ 10.13  [Reserved].

 

§ 10.14  Consents.  The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the

 

consummation of the transactions contemplated by this Agreement and the other
Loan Documents have been obtained.

 

§ 10.15  Other.  The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

SECTION 11

 

CONDITIONS TO ALL ADVANCES

 

The obligation of each Lender to make an Advance on the Closing Date and any
subsequent Advance shall also be subject to the satisfaction of the following
conditions precedent:

 

§ 11.1     Prior Conditions Satisfied.  All conditions set forth in § 10 shall
continue to be satisfied as of the date upon which any Advance is to be made.

 

§ 11.2     Representations True; No Default.  Each of the representations and
warranties made by or on behalf of LoanTransaction Parties or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Advance, with the same effect as if made at and as of that
time, except to the extent of changes resulting from transactions permitted by
the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date), and no Default or Event of
Default shall have occurred and be continuing.

 

75

--------------------------------------------------------------------------------


 

§ 11.3     Borrowing Documents.  The Agent shall have received a fully completed
Loan Request for such Advance and the other documents and information
(including, without limitation, a Compliance Certificate; provided, however,
that the calculation of Gross Asset Value in such Compliance Certificate need
only contain the Gross Asset Value calculation submitted to the Agent in the
most recent quarterly Compliance Certificate delivered pursuant to § 7.4(c),
subject to any adjustments necessary to reflect any newly acquired or sold Real
Estate since the date of such quarterly Compliance Certificate) as required by
§ 2.7.

 

SECTION 12

 

EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§ 12.1     Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

 

(a)           Borrower shall fail to pay any principal of the Loan when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

(b)           Borrower shall fail to pay any interest on the Loan within
five (5) days of the date that the same shall become due and payable or any fees
or other sums due hereunder (other than any voluntary prepayment) or under any
of the other Loan Documents within ten (10) days after notice from the Agent,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;

 

(c)           Borrower shall fail to comply with the covenant contained in § 9.1
and such failure shall continue uncured after written notice thereof shall have
been given to Loan Parties by the Agent as provided in § 3.2;

 

(d)           Borrower shall fail to perform any other term, covenant or
agreement contained in (i) §8.15 and such failure continues for thirty (30) days
after written notice thereof shall have been given to the Loan Parties by the
Agent, or (ii) § 9.2, § 9.3, § 9.4, § 9.5, or § 9.6, § 9.7 or § 9.8 and such
failure under this clause (d)(ii) shall continue for the thirty (30) day cure
period provided in the preamble to Article 9 after written notice thereof shall
have been given to Loan Parties by the Agent as provided in the preamble to
Article 9;

 

(e)           any Loan Party shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents which they are
required to perform (other than those specified in the other subclauses of this
§ 12 (including, without limitation, § 12.2 below) or in the other Loan
Documents), and such failure shall continue for thirty (30) days after Loan
Parties’ receipt from the Agent of written notice thereof, and in the case of a
default that cannot be cured within such thirty (30) day period despite Loan
Parties’ diligent efforts but is susceptible of being cured within ninety
(90) days of Loan Parties’ receipt of the Agent’s original notice, then Loan
Parties shall have such additional time as is reasonably necessary to effect
such cure, but in no event in excess of ninety (90) days from Loan Parties’
receipt of the Agent’s original notice;

 

(f)            any material representation or warranty made by or on behalf of
Loan Parties or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for an Advance, or in any other document or instrument delivered pursuant to or
in connection with the Loan, any Advance, this Agreement, or any of the

 

76

--------------------------------------------------------------------------------


 

other Loan Documents shall prove to have been false in any material respect upon
the date when made or deemed to have been made or repeated;

 

(g)           any LoanTransaction Party shall fail to pay when due (including,
without limitation, at maturity), or within any applicable period of notice and
grace, any principal, interest or other amount on account of any obligation for
borrowed money or credit received or other Indebtedness, or shall fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or other Indebtedness and the holder or holders thereof or of
any obligations issued thereunder have accelerated the maturity thereof;
provided that the events described in §12.1(g) shall not constitute an Event of
Default unless such failure to perform, together with other failures to perform
as described in §12.1(g), involve singly or in the aggregate obligations for
(x) any Indebtedness which is recourse to Borrower or any of the Subsidiary
GuarantorsPool Owners (including, without limitation, Secured Recourse
Indebtedness) totaling in excess of $25,000,000 or (y) Non-Recourse Indebtedness
of Borrower or any of the Subsidiary GuarantorsPool Owners totaling in excess of
$50,000,000;

 

(h)           any LoanTransaction Party or REIT, (i) shall make an assignment
for the benefit of creditors, or admit in writing its general inability to pay
or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver for it or any substantial part of its assets, (ii) shall
commence any case or other proceeding relating to it under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, or
(iii) shall take any action to authorize or in furtherance of any of the
foregoing;

 

(i)            a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any LoanTransaction Party
or REIT or any substantial part of the assets of any thereof, or a case or other
proceeding shall be commenced against any such Person under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, and
any such Person shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within ninety (90) days following the filing or commencement
thereof;

 

(j)            a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any LoanTransaction Party or REIT or adjudicating any
such Person, bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of any
such Person in an involuntary case under federal bankruptcy laws as now or
hereafter constituted;

 

(k)           there shall remain in force, undischarged, unsatisfied and
unstayed, for more than sixty (60) days one or more uninsured or unbonded final
judgments against Borrower or any Subsidiary GuarantorPool Owner that, either
individually or in the aggregate, exceed $50,000,000;

 

(l)            any of the Loan Documents shall be canceled, terminated, revoked
or rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Required Lenders, or any
action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of any Loan
Party, or any court or any other governmental or regulatory authority or agency
of competent jurisdiction shall make a determination, or issue a judgment,
order, decree or ruling, to the effect that any one or more of the Loan
Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;

 

77

--------------------------------------------------------------------------------


 

(m)          any dissolution, termination, partial or complete liquidation,
merger or consolidation of any LoanTransaction Party shall occur or any sale,
transfer or other disposition of the assets of any LoanTransaction Party shall
occur other than as permitted under the terms of this Agreement or the other
Loan Documents;

 

(n)           with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and such event reasonably would be expected to result
in liability of any LoanTransaction Party to pay money to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $25,000,000 and one of
the following shall apply with respect to such event:  (x) such event in the
circumstances occurring reasonably would be expected to result in the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

 

(o)           any Change of Control shall occur; or

 

(p)           an Event of Default under any of the other Loan Documents shall
occur;

 

then, and upon any such Event of Default, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to Loan Parties declare all
amounts owing with respect to this Agreement, the Notes and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by Borrower; provided that in the event of any
Event of Default specified in § 12.1(h), § 12.1(i) or § 12.1(j), all such
amounts shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent.

 

§ 12.2     Certain Cure Periods; Limitation of Cure Periods.

 

(a)           Notwithstanding anything contained in § 12.1 to the contrary,
(i) no Event of Default shall exist hereunder upon the occurrence of any failure
described in § 12.1(b) in the event that Loan Parties cure such Default within
five (5) Business Days after the date such payment is due, provided that no such
cure period shall apply to any payments due upon the maturity of the Notes, and
(ii) no Event of Default shall exist hereunder upon the occurrence of any
failure described in § 12.1(e) in the event that, if such Default consists of
the failure to provide insurance as required by § 7.7, Loan Parties cure such
Default within fifteen (15) days following receipt of written notice of such
Default or with respect to the occurrence of any other failure described in
§ 12.1(e) in the event such failure shall continue for thirty (30) days after
Loan Parties’ receipt from the Agent of written notice thereof, and in the case
of a default that cannot be cured within such thirty (30) day period despite
Loan Parties’ diligent efforts but is susceptible of being cured within ninety
(90) days of Loan Parties’ receipt of the Agent’s original notice, then Loan
Parties shall have such additional time as is reasonably necessary to effect
such cure, but in no event in excess of ninety (90) days from Loan Parties’
receipt of the Agent’s original notice, provided that the provisions of this
clause (ii) shall not pertain to any default consisting of a failure to comply
with § 8.1, § 8.2, § 8.3, § 8.4, § 8.7, § 8.8, or § 8.14, or to any Default
excluded from any provision of cure of defaults contained in any other of the
Loan Documents.

 

(b)           In the event that there shall occur any Default that affects only
certain Eligible Real Estate Assets or the owner(s) thereof (if such owner is a
Subsidiary GuarantorPool Owner), then Loan Parties may elect to cure such
Default (so long as no other Default or Event of Default would arise as a
result) by electing to have the Agent remove such Eligible Real Estate Asset
from the calculation of Unencumbered Asset Pool  Availability and by reducing
the outstanding principal amount of the Loan by the amount of the Unencumbered
Asset Pool  Availability attributable to such Eligible Real Estate Asset, in
which event such

 

78

--------------------------------------------------------------------------------


 

removal and reduction shall be completed within thirty (30) days after receipt
of notice of such Default from the Agent or the Required Lenders.

 

§ 12.3     Termination of Commitments.  If any one or more Events of Default
specified in § 12.1(h), § 12.1(i) or § 12.1(j) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit and the Commitments hereunder shall automatically terminate and the
Lenders shall be relieved of all obligations to make Advances to Borrower, and
all Obligations shall be deemed automatically accelerated and declared due and
payable in full.  If any other Event of Default shall have occurred, the Agent
may, and upon the election of the Required Lenders shall, by notice to Loan
Parties, terminate the obligation to make Advances to Borrower and accelerate
the Obligations as provided in § 12.1 above.  No termination under this § 12.3
shall relieve Loan Parties of their obligations to the Lenders arising under
this Agreement or the other Loan Documents.

 

§ 12.4     Remedies.  To the extent permitted by applicable law, in case any one
or more Events of Default shall have occurred and be continuing, and whether or
not the Lenders shall have accelerated the maturity of the Loan pursuant to
§ 12.1, the Agent on behalf of the Lenders may, and upon the consent of the
Required Lenders shall, proceed to protect and enforce their rights and remedies
under this Agreement, the Notes and/or any of the other Loan Documents by suit
in equity, action at law or other appropriate proceeding, including to the full
extent permitted by applicable law the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents, the
obtaining of the ex parte appointment of a receiver, and, if any amount shall
have become due, by declaration or otherwise, the enforcement of the payment
thereof.  No remedy herein conferred upon the Agent or the holder of any Note is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.  Notwithstanding the provisions of this Agreement providing that the
Loan may be evidenced by multiple Notes in favor of the Lenders, the Lenders
acknowledge and agree that only the Agent may exercise any remedies arising by
reason of a Default or Event of Default.  If any Loan Party fails to perform any
agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, the Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by the Agent in
connection therewith, shall be payable by Loan Parties upon demand and shall
constitute a part of the Obligations and shall if not paid within thirty
(30) days after demand bear interest at the rate for overdue amounts as set
forth in this Agreement.  In the event that all or any portion of the
Obligations is collected by or through an attorney-at-law, Loan Parties shall
pay all costs of collection including, but not limited to, reasonable attorney’s
fees.

 

§ 12.5     Distribution of Collateral Proceeds.  In the event that, following
the occurrence and during the continuance of any Event of Default, any monies
are received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the assets of Loan
Parties, such monies shall be distributed for application as follows:

 

(a)           First, to the payment of, or (as the case may be) the
reimbursement of the Agent for or in respect of, all reasonable out-of-pocket
costs, expenses, disbursements and losses which shall have been paid, incurred
or sustained by the Agent in accordance with the terms of the Loan Documents in
connection with the collection of such monies by the Agent, for the exercise,
protection or enforcement by the Agent of all or any of the rights, remedies,
powers and privileges of the Agent or the Lenders under this Agreement or any of
the other Loan Documents or in support of any provision of adequate indemnity to
the Agent against any taxes or liens which by law shall have, or may have,
priority over the rights of the Agent or the Lenders to such monies;

 

79

--------------------------------------------------------------------------------


 

(b)           Second, to all other Obligations (including any interest, expenses
or other obligations incurred after the commencement of a bankruptcy) in the
following order:

 

(i)            to any other fees and expenses due to the Lenders under the Loan
Documents until paid in full;

 

(ii)           to the payment of accrued and unpaid interest on the Loan, for
the ratable benefit of the Lenders, until paid in full;

 

(iii)          payments of unpaid principal of the Advances and amounts
constituting obligations under any Approved Derivatives Contract, to be paid to
the Lenders and/or any counterparty under an Approved Derivatives Contract,
equally and ratably in accordance with the respective amounts thereof then due
and owing to such Persons until paid in full;

 

(iv)          to payment of all other amounts due under any of the Loan
Documents to be applied for the ratable benefit of the Agent and/or the Lenders
until paid in full.

 

(c)           Third, the excess, if any, shall be returned to Loan Parties or to
such other Persons as are entitled thereto.

 

SECTION 13

 

SETOFF

 

During the continuance of any Event of Default, any deposits (general or
specific, time or demand, provisional or final, regardless of currency,
maturity, or the branch where such deposits are held) or other sums credited by
or due from any Lender or any Affiliate thereof to Borrower and any securities
or other property of Borrower in the possession of such Lender or any Affiliate
may, without notice to Borrower (any such notice being expressly waived by
Borrower) but with the prior written approval of the Agent, be applied to or set
off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of Borrower to such Lender.  Each of the Lenders agrees
with each other Lender that if such Lender shall receive from Borrower, whether
by voluntary payment, exercise of the right of setoff, or otherwise, and shall
retain and apply to the payment of the Note or Notes held by such Lender any
amount in excess of its ratable portion of the payments received by all of the
Lenders with respect to the Notes held by all of the Lenders, such Lender will
make such disposition and arrangements with the other Lenders with respect to
such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender receiving in respect of
the Notes held by it its proportionate payment as contemplated by this
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Lender, such disposition and arrangements shall be rescinded
and the amount restored to the extent of such recovery, but without interest.

 

Notwithstanding the foregoing, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of § 14.16 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Agent and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have.

 

80

--------------------------------------------------------------------------------


 

SECTION 14

 

THE AGENT

 

§ 14.1     Authorization.  The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent and all other powers not specifically reserved to the Lenders, together
with such powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent.  The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an agency or fiduciary relationship.  The
Agent shall act as the contractual representative of the Lenders hereunder, and
notwithstanding the use of the term “Agent”, it is understood and agreed that
the Agent shall not have any fiduciary duties or responsibilities to any Lender
by reason of this Agreement or any other Loan Document and is acting as an
independent contractor, the duties and responsibilities of which are limited to
those expressly set forth in this Agreement and the other Loan Documents.  Loan
Parties and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

 

§ 14.2     Employees and Agents.  The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents.  The Agent may
utilize the services of such Persons as the Agent may reasonably determine, and
all reasonable fees and expenses of any such Persons shall be paid by Loan
Parties.

 

§ 14.3     No Liability.  Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable for (a) any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Agent or such other
Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by the Agent with the consent or at the request of the
Required Lenders (or such larger percentage of Lenders as may be required
hereunder).  The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the Agent
for the account of the Lenders, unless the Agent has received notice from a
Lender or Loan Parties referring to the Loan Documents and describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default”.

 

§ 14.4     No Representations.  The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of Loan Parties or any of their respective Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any of the other Loan Documents
(except that the Agent shall confirm receipt of the items required to be
delivered to it in §§ 10 and 11 hereof).  The Agent shall not be bound to
ascertain whether any notice, consent, waiver or request delivered to it by Loan
Parties or any holder of any of the Notes shall have been duly authorized or is
true, accurate and complete.  The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to

 

81

--------------------------------------------------------------------------------


 

the Lenders, with respect to the creditworthiness or financial condition of Loan
Parties or any of their respective Subsidiaries, or the value of the
Unencumbered Asset Pool or any other assets of Loan Parties or any of their
respective Subsidiaries.  Each Lender acknowledges that it has, independently
and without reliance upon the Agent or any Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any Lender, based upon such information and documents as it deems appropriate at
the time, continue to make its own credit analysis and decisions in taking or
not taking action under this Agreement and the other Loan Documents.  The
Agent’s Special Counsel has only represented the Agent and RBC in connection
with the Loan Documents and the only attorney client relationship or duty of
care is between the Agent’s Special Counsel and the Agent or RBC.  Each Lender
has been independently represented by separate counsel on all matters regarding
the Loan Documents.

 

§ 14.5     Payments.

 

(a)           A payment by Loan Parties to the Agent hereunder or under any of
the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender.  The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents.  In
the event that the Agent fails to distribute such amounts within one Business
Day as provided above, the Agent shall pay interest on such amount at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then until such time as such Lender is no
longer a Defaulting Lender, each payment of Borrower hereunder shall be applied
in accordance with §14.16.

 

(b)           If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

 

§ 14.6     Holders of Notes.  Subject to the terms of § 18, the Agent may deem
and treat the payee of any Note as the absolute owner or purchaser thereof for
all purposes hereof until it shall have been furnished in writing with a
different name by such payee or by a subsequent holder, assignee or transferee.

 

§ 14.7     Indemnity.  The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, reasonable expenses
(including any expenses for which the Agent has not been reimbursed by Borrower
as required by § 15 and without limiting Borrower’s obligation to do so), and
liabilities of every nature and character arising out of or related to this
Agreement, the Notes, or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Agent’s actions taken
hereunder or thereunder, except to the extent that any of the same shall be
directly caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods.  The agreements in this § 14.7 shall survive the
payment of all amounts payable under the Loan Documents.

 

§ 14.8     The Agent as Lender.  In its individual capacity, RBC shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Advances made by it, and as the holder of any of the Notes as
it would have were it not also the Agent.

 

82

--------------------------------------------------------------------------------


 

§ 14.9     Resignation.  The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and Loan Parties. 
The Required Lenders may remove the Agent from its capacity as Agent in the
event of the Agent’s gross negligence or willful misconduct or, to the extent
permitted by Legal Requirements, if the Person serving as Agent is a Defaulting
Lender pursuant to clause (d) or clause (e) of the definition thereof.  Upon any
such resignation, or removal, the Required Lenders, subject to the terms of
§ 18.1, shall have the right to appoint as a successor Agent any Lender or any
bank whose senior debt obligations are rated not less than “A” or its equivalent
by Moody’s or not less than “A” or its equivalent by S&P and which has a net
worth of not less than $500,000,000; provided that any such replacement Agent
shall have a Commitment Percentage of not less than ten percent (10%).  Unless a
Default or Event of Default shall have occurred and be continuing, such
successor Agent shall be reasonably acceptable to Loan Parties.  If no successor
Agent shall have been appointed and shall have accepted such appointment within
thirty (30) days after the retiring Agent’s giving of notice of resignation or
the Required Lender’s removal of the Agent, then the retiring or removed Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be any
Lender or any financial institution whose senior debt obligations are rated not
less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.  Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from its duties and obligations
hereunder as the Agent.  After any retiring Agent’s resignation or removal, the
provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Agent.  Upon any change in the Agent under this
Agreement, the resigning or removed Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning or removed Agent.

 

§ 14.10  Duties in the Case of Enforcement.  In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders.  Without limiting the generality of the foregoing, if
the Agent reasonably determines payment is in the best interest of all the
Lenders, the Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary to be incurred, and the Agent shall promptly thereafter
notify the Lenders of such action.  Each Lender shall, within thirty (30) days
of request therefor, pay to the Agent its Commitment Percentage of the
reasonable costs incurred by the Agent in taking any such actions hereunder to
the extent that such costs shall not be promptly reimbursed to the Agent by Loan
Parties (and without limiting Loan Parties’ obligation to do so) within such
period with respect to the Eligible Real Estate Assets.  The Required Lenders
may direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, except to the extent that any of the same shall be directly caused
by the Agent’s willful misconduct or gross negligence as finally determined by a
court of competent jurisdiction after the expiration of all applicable appeal
periods, provided that the Agent need not comply with any such direction to the
extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.

 

§ 14.11  Bankruptcy.  In the event a bankruptcy or other insolvency proceeding
is commenced by or against any Loan Party with respect to the Obligations, the
Agent shall have the sole and exclusive right to file and pursue a joint proof
claim on behalf of all Lenders.  Any votes with respect to such

 

83

--------------------------------------------------------------------------------


 

claims or otherwise with respect to such proceedings shall be subject to the
vote of the Required Lenders or all of the Lenders as required by this
Agreement.

 

§ 14.12  Intentionally Omitted.

 

§ 14.13  Reliance by Agent.  The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of an Advance,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance.  The Agent may consult with legal counsel (who may be counsel
for Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

§ 14.14  Approvals.  If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders or
the Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of  approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof.  To
the extent that any Lender does not approve any recommendation of the Agent,
such Lender shall in such notice to the Agent describe the actions that would be
acceptable to such Lender.  If consent is required for the requested action, any
Lender’s failure to respond to a request for Directions within the required time
period shall be deemed to constitute a Direction to take such requested action. 
In the event that any recommendation is not approved by the requisite number of
Lenders and a subsequent approval on the same subject matter is requested by the
Agent, then for the purposes of this paragraph each Lender shall be required to
respond to a request for Directions within five (5) Business Days of receipt of
such request.  The Agent and each Lender shall be entitled to assume that any
officer of the other Lenders delivering any notice, consent, certificate or
other writing is authorized to give such notice, consent, certificate or other
writing unless the Agent and such other Lenders have otherwise been notified in
writing.

 

§ 14.15  Loan Parties Not Beneficiary.  Except for the provisions of § 14.9
relating to the appointment of a successor Agent, the provisions of this § 14
are solely for the benefit of the Agent and the Lenders, may not be enforced by
Loan Parties, and except for the provisions of § 14.9, may be modified or waived
without the approval or consent of Loan Parties.

 

§ 14.16  Defaulting Lenders.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Legal Requirements:

 

(i)            That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in § 27.

 

(ii)           Any payment of principal, interest, fees or other amounts
received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Agent by that Defaulting Lender pursuant to § 13), shall
be applied at such time or times as may be determined by the Agent as follows: 
first, to

 

84

--------------------------------------------------------------------------------


 

the payment of any amounts owing by that Defaulting Lender to the Agent
hereunder; second, as Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Advances in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, if so determined by the Agent and
Loan Parties, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists or non-defaulting Lenders have been paid in full all
amounts then due, to the payment of any amounts owing to Loan Parties as a
result of any judgment of a court of competent jurisdiction obtained by Loan
Parties against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Advance in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Advance was made at a time when the conditions set forth in
§ 11 were satisfied or waived, such payment shall be applied solely to pay the
Advances of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Advances of that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)          [Intentionally Omitted].

 

(iv)          [Intentionally Omitted].

 

(b)           (v) During any period that a Lender is a Defaulting Lender, Loan
Parties may, by giving written notice thereof to the Agent, such Defaulting
Lender, and the other Lenders, demand that such Defaulting Lender assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of § 18.1, with Loan Parties being obligated to pay the applicable
assignment fee due under § 18.2 in the event same is not paid by the Defaulting
Lender, provided further that the amount of such fee shall be deducted from any
payments to be made to the Defaulting Lender under this § 14.16(a)(v).  No party
hereto shall have any obligation whatsoever to initiate any such replacement or
to assist in finding an Eligible Assignee.  In addition, any Lender who is not a
Defaulting Lender may, but shall not be obligated to, in its sole discretion,
acquire the face amount of all or a portion of such Defaulting Lender’s
Commitment via an assignment subject to and in accordance with the provisions of
§ 18.1.  No such assignment shall be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient with any applicable amounts held pursuant to the immediately
preceding subsection (ii), upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Loan Parties and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) such Defaulting Lender’s full pro rata
share of all Advances.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under any Legal Requirement without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(c)           If a Lender is a Defaulting Lender because it has failed to make
timely payment to the Agent of any amount required to be paid to the Agent
hereunder (without giving effect to any notice or cure periods), in addition to
other rights and remedies which the Agent or Borrower may have under the

 

85

--------------------------------------------------------------------------------


 

immediately preceding provisions or otherwise, the Agent shall be entitled
(i) to collect interest from such Defaulting Lender on such delinquent payment
for the period from the date on which the payment was due until the date on
which the payment is made at the Federal Funds Effective Rate, (ii) to withhold
or setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest.  Any amounts received by the
Agent in respect of a Defaulting Lender’s Loans shall be applied as set forth in
§14.16(a)(ii).

 

§ 14.17  (b) Defaulting Lender Cure.  If Loan Parties and the Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein that Lender will, to the extent applicable,
purchase that portion of outstanding Advances of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loan to be
held on a pro rata basis by the Lenders in accordance with their Commitment
Percentage (without giving effect to § 14.16(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Loan Parties while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

§ 14.18  Certain ERISA Matters.  (a)  Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the Agent and each Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Borrower or any other Loan Party, that at least one of the following
is and will be true:

 

(i)            such Lender is not using “plan assets” of one or more Benefit
Plans in connection with the Advances or the Commitments,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Commitments and this Agreement, or

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Obligations of such Lender in respect of the Advances, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Obligations of such Lender in respect of the Advances,
the Commitments and this Agreement.

 

86

--------------------------------------------------------------------------------


 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender, such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of each
Agent and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of Borrower or any other Loan Party,
that:

 

(i)            none of the Agent, the Arrangers or their respective Affiliates
is a fiduciary with respect to the assets of such Lender (including in
connection with the reservation or exercise of any rights by any Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

 

(ii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Obligations of such Lender in respect of the Advances,
the Commitments and this Agreement is independent (within the meaning of 29 CFR
§ 2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that has under management or control, total assets
of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(A)-(E),

 

(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Obligations of such Lender in respect of the Advances,
the Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies,

 

(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Advances, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)           no fee or other compensation is being paid by such Lender or any
of its Affiliates or agents directly to the Agent, any Arranger or any of their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Advances, the Commitments or this Agreement.

 

The Agent and each Arranger hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Advances, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Advances or the Commitments for an
amount less than the amount being paid for an interest in the Advances or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including, without limitation, structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

87

--------------------------------------------------------------------------------


 

SECTION 15

 

EXPENSES

 

Borrower agrees to pay, (a) to the extent incurred by Agent (a) the reasonable
costs of producing and reproducing this Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (b) all engineer’s fees,
environmental reviews and the reasonable fees, expenses and disbursements of the
counsel to the Agent and any local counsel to the Agent incurred in connection
with the preparation, administration, or interpretation of the Loan Documents
and other instruments mentioned herein, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (c) all other reasonable out
of pocket fees, expenses and disbursements (other than Taxes unless such payment
is otherwise required pursuant to the terms of this Agreement) of the Agent
incurred by the Agent in connection with the preparation or interpretation of
the Loan Documents and other instruments mentioned herein, the addition or
substitution of additional Eligible Real Estate Assets, the review of leases,
the making of each Advance hereunder, and the third party out-of-pocket costs
and expenses incurred in connection with the syndication of the Commitments
pursuant to § 18 hereof, and (d) without duplication, all out-of-pocket expenses
(including reasonable attorneys’ fees and costs, and the fees and costs of
appraisers, engineers, investment bankers or other experts retained by any
Lender or the Agent) incurred by any Lender or the Agent in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against Loan Parties or the administration thereof after the occurrence of a
Default or Event of Default and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to the Agent’s or any
of the Lenders’ relationship with Loan Parties (provided that any attorneys’
fees and costs pursuant to this clause (d) shall be limited to those incurred by
the Agent and one other counsel with respect to the Lenders as a group and an
additional counsel in the event of an actual or perceived conflict of interest),
(e) all reasonable out-of-pocket fees, expenses and disbursements (including
reasonable attorneys’ fees and costs) which may be incurred by the Agent in
connection with the execution and delivery of this Agreement and the other Loan
Documents (without duplication of any of the items listed above), and (f) all
expenses relating to the use of Intralinks, SyndTrak or any other similar system
for the dissemination and sharing of documents and information in connection
with the Loan.  The covenants of this § 15 shall survive the repayment of the
Loan and the termination of the obligations of the Lenders hereunder.

 

SECTION 16

 

INDEMNIFICATION

 

Borrower agrees to indemnify and hold harmless the Agent, the Lenders and the
Arrangers and each director, officer, employee, agent and Affiliate thereof and
Person who controls the Agent or any Lender or the Arrangers against any and all
claims, actions and suits, whether groundless or otherwise, and from and against
any and all liabilities, losses, damages and expenses of every nature and
character arising out of or relating to any claim, action, suit or litigation
arising out of this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation,
(a) any and all claims for brokerage, leasing, finders or similar fees which may
be made relating to the Eligible Real Estate Assets or the Loan by parties
claiming by or through Loan Parties, (b) any condition of the Eligible Real
Estate Assets or any other Real Estate, (c) any actual or proposed use by Loan
Parties of the proceeds of any of the Advances, (d) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of Loan Parties, (e) Loan Parties entering into or performing this Agreement or
any of the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Eligible Real Estate Assets or any other Real Estate, (g) with
respect to Loan Parties and their respective properties and assets the violation
of any Environmental Law, the Release or threatened Release of any Hazardous
Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), and (h) to the extent used by Loan Parties, any use of Intralinks,
SyndTrak or any other system for the dissemination and sharing of documents and
information, in

 

88

--------------------------------------------------------------------------------


 

each case including, without limitation, the reasonable fees and disbursements
of counsel incurred in connection with any such investigation, litigation or
other proceeding; provided, however, that Borrower shall not be obligated under
this § 16 or otherwise to indemnify any Person for liabilities arising from such
Person’s own gross negligence or willful misconduct as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods. 
In litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel (and an additional
counsel in the event of an actual or perceived conflict of interest) and, in
addition to the foregoing indemnity, Borrower agrees to pay promptly the
reasonable fees and expenses of such counsel.  No person indemnified hereunder
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.  If, and to the extent that the obligations of Borrower under this § 16
are unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law.  The provisions of this § 16 shall survive the
repayment of the Loan and the termination of the obligations of the Lenders
hereunder.  Notwithstanding the foregoing, the provisions of this Section 16
shall not apply with respect to Taxes, other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.

 

 

SECTION 17

 

SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of Loan Parties or any of their respective
Subsidiaries pursuant hereto or thereto shall be deemed to have been relied upon
by the Lenders and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Lenders of
any Advances, as herein contemplated, and shall continue in full force and
effect so long as any amount due under this Agreement or the Notes or any of the
other Loan Documents remains outstanding or any Lender has any obligation to
make any Advance.  The indemnification obligations of Loan Parties provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein.  All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of Loan Parties or any of their respective Subsidiaries pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

 

SECTION 18

 

ASSIGNMENT AND PARTICIPATION

 

§ 18.1     Conditions to Assignment by Lenders.  Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loan at the time owing to it and the Notes held by it); provided that (a) the
Agent and, unless an Event of Default has occurred and is continuing at the time
of any such assignment, Borrower, shall have each given its respective prior
written consent to such assignment, which consent in each case shall not be
unreasonably withheld or delayed, and shall not be required if such assignment
is to an Approved Fund, an existing Lender or a Lender Affiliate, (b) each such
assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Commitment in the event an interest in the Loan is assigned, (c) the parties
to such assignment shall execute and deliver to the Agent, for recording in the
Register (as hereinafter defined) an Assignment and Acceptance Agreement in the
form of Exhibit F annexed hereto, together with any Notes subject to such
assignment, (d) in no event shall any assignment be to any Person controlling,
controlled by or under common control with, or which is not

 

89

--------------------------------------------------------------------------------


 

otherwise free from influence or control by, any Loan Party or REIT, (e) such
assignee shall acquire an interest in the Loan of not less than $5,000,000 and
integral multiples of $1,000,000 in excess thereof (or if less, the remaining
portion of the Loan held by the assignor), unless waived by the Agent, and so
long as no Default or Event of Default exists hereunder, Borrower, (f) in no
event shall any assignment be to a natural person, and (g) no assignment shall
be permitted without the prior written consent of the Agent until the earlier of
the date (i) which is thirty (30) days after the Closing Date, or (ii) that the
Agent shall have notified the Lenders that syndication of the Commitments
hereunder has been completed.  Upon execution, delivery, acceptance and
recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in § 18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment.  In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not otherwise free from influence
or control by, Loan Parties and REIT.

 

§ 18.2     Register.  The Agent shall maintain on behalf of Loan Parties a copy
of each assignment delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentages of and principal amount of and interest on the Loan
owing to the Lenders from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and Loan Parties, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Loan Parties and the Lenders at
any reasonable time and from time to time upon reasonable prior notice.  Upon
each such recordation, the assigning Lender agrees to pay to the Agent a
registration fee in the sum of $3,500, which the Agent may, in its sole
discretion, elect to waive in the case of any assignment.

 

§ 18.3     New Notes.  Upon its receipt of an Assignment and Acceptance
Agreement executed by the parties to such assignment, together with each Note
subject to such assignment, the Agent shall record the information contained
therein in the Register.  Within five (5) Business Days after receipt of notice
of such assignment from the Agent, Borrower, at its own expense, shall execute
and deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder.  Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes.  The surrendered Notes shall be canceled and returned to
Borrower.

 

§ 18.4     Participations.  Any Lender may at any time, without the consent of,
or notice to, Loan Parties or the Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or Loan Parties or any Loan
Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the portion of the Loan owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Loan Parties, the Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification

 

90

--------------------------------------------------------------------------------


 

described in § 27(a), (b), (c) or (h) that affects such Participant.  Loan
Parties agree that each Participant shall be entitled to the benefits of §§ 4.4,
4.9 and 4.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to § 18.1; provided a Participant shall not be
entitled to receive any greater payment under §§ 4.9 and 4.10 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
§ 13 as though it were a Lender, provided such Participant agrees to be subject
to § 13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each Participant’s
interest in the Loan or other Obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitment, the Loan or its other Obligations under any Loan Document) to
any Person, except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations, proposed
Section 1.163-5(b) of the United States Treasury Regulations and any amended,
replacement or successor authority.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

 

§ 18.5     Pledge by Lender.  Notwithstanding any other provision set forth in
this Agreement, any Lender may at any time create a security interest in all or
any portion of its rights under this Agreement (including, without limitation,
the Advances owing to it and the Note or Notes held by it, if any), including in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System or the central bank of any country in
which such Lender is organized.  No such pledge or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.

 

§ 18.6     No Assignment by Borrower.  Borrower shall not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each of the Lenders.

 

§ 18.7     Disclosure.  Each of the Agents, the Arrangers and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and provided further that such Persons who are not
employees of such Affiliate are advised of the provision of this §18.7 and sign
a confidentiality agreement reasonably acceptable to Loan Parties), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, it
being understood that in the event that Agents, Arrangers and Lenders are
requested or required by law or regulations to disclose any of the Information,
they shall provide Loan Parties with prompt written notice, unless such notice
is prohibited by law, of any such request or requirement so that Loan Parties
may seek a protective order or other appropriate remedy, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to a confidentiality agreement containing provisions at least as
restrictive as those of this Section, (i) to any assignee of or Participant in,
or any prospective assignee of or participant in, any of its rights or
obligations under this Agreement and (ii) to any actual or prospective party (or
its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives, provided that such
Persons who are

 

91

--------------------------------------------------------------------------------


 

not employees of such prospective party are also advised of the provision of
this §18.7 and sign a confidentiality agreement reasonably acceptable to Loan
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to Loan Parties and their obligations, this Agreement or
payments hereunder, (g) to any rating agency, (h) to the CUSIP Service Bureau or
any similar organization, (i) with the consent of Borrower, (j) to external
auditors as may be required by a Lender’s policies or policies of any
governmental or quasi governmentalquasi-governmental entity affecting a Lender,
or (k) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this § 18.7 or (ii) becomes available to the Agent,
such Arranger or such Lender or any of their respective Affiliates on a
non-confidential basis from a source other than any Loan Party or any of their
Subsidiaries without the Agent, such Arranger or such Lender or any of their
respective Affiliates having knowledge that a duty of confidentiality to Loan
Parties or any of their Subsidiaries has been breached.  In addition, the Agent,
Arrangers and Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agent, Arrangers
and Lenders in connection with the administration of this Agreement, the other
Loan Documents, and the Commitments. For purposes of this Section, “Information”
means all information that any Loan Party furnishes to the Agent, any Arranger
or any Lender in writing designated as confidential, but does not include any
such information that is or becomes generally available to the public other than
by way of a breach of the confidentiality provisions of this § 18.7 or that is
or becomes available to the Agent, such Arranger or such Lender from a source
other than Loan Parties, the Agent, the Arranger or any Lender and not in
violation of any confidentiality agreement with respect to such information that
is actually known to the Agent, such Arranger or such Lender.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

§ 18.8     Titled Agents.  The Titled Agents shall not have any additional
rights or obligations under the Loan Documents, except for those rights, if any,
as a Lender.

 

§ 18.9     Mandatory Assignment.  In the event Borrower requests that any
amendment, modification or waiver be made to this Agreement or any of the other
Loan Documents which request is approved by the Agent but is not approved by one
or more of the Lenders or such Lender fails to respond within ten (10) days
after the first date on which such consent was solicited in writing from the
Lenders by the Agent (any such non-consenting or non-responding Lender shall
hereafter be referred to as the “Non-Consenting Lender”), then, within thirty
(30) days after the expiration of such ten (10) day period (or, if earlier,
Borrower’s receipt of notice of such disapproval by such Non-Consenting Lender),
Borrower shall have the right as to such Non-Consenting Lender, to be exercised
by delivery of written notice delivered to the Agent and the Non-Consenting
Lender within thirty (30) days of the earlier of expiration of such period or
receipt of such notice, to elect to cause the Non-Consenting Lender to transfer
all of its interests, rights and obligations under this Agreement (including all
of its Commitment Percentage and Commitment and the same portion of the Loan at
the time owing to it and the Notes held by it) (collectively, the “Transferred
Interest”) to a Lender or a Replacement Lender.  The Agent shall promptly (but
in any event, no later than five (5) Business Days after receipt of such notice
from Borrower) notify the remaining Lenders (each such notice, the “Lender Offer
Notice”) that each of such Lenders shall have the right, but not the obligation,
to acquire a portion of the Transferred Interest, pro rata based upon their
relevant Commitment Percentages, of the Non-Consenting Lender (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by the Agent).  In the event that the
Lenders do not elect to acquire all of the Non-Consenting Lender’s Transferred
Interest within ten (10) Business Days of receipt of the Lender Offer Notice,
then Borrower may endeavor to find a new Lender or Lenders to acquire such
remaining portion of the Transferred Interest, such Lender or Lenders to be
subject to the approval of the Agent, such approval not to be unreasonably
withheld (such Lender, the “Replacement Lender”).  Upon any such purchase of the
Transferred Interest of the Non-Consenting Lender, the Non-Consenting Lender’s
interests in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Non-Consenting Lender
shall promptly execute and deliver any and all documents reasonably requested by
the Agent to surrender and transfer such Transferred Interest, including,
without limitation, an Assignment and Acceptance

 

92

--------------------------------------------------------------------------------


 

Agreement and such Non-Consenting Lender’s original Note (if any). 
Notwithstanding anything in this § 18.10 to the contrary, any Lender or other
Lender assignee acquiring some or all of the Transferred Interest of the
Non-Consenting Lender must consent to the proposed amendment, modification or
waiver.  The purchase price to be paid by the acquiring Lenders for the
Non-Consenting Lender’s Transferred Interest shall equal the principal owed to
such Non-Consenting Lender, and Borrower shall pay to such Non-Consenting Lender
in addition thereto and as a condition to such sale any and all other amounts
outstanding and owed by Loan Parties to the Non-Consenting Lender hereunder or
under any of the other Loan Documents, including all accrued and unpaid interest
or fees which would be owed to such Non-Consenting Lender hereunder or under any
of the other Loan Documents if the Loan were to be repaid in full on the date of
such purchase of the Non-Consenting Lender’s Transferred Interest.  No
registration fee under § 18.2 shall be required in connection with such
assignment.  If such Non-Consenting Lender does not execute and deliver to the
Agent a duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement within a period of time deemed reasonable
by the Agent (but in any event, no later than five (5) Business Days) after the
later of (i) the date on which the Replacement Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (ii) the date on
which the Non-Consenting Lender receives all payments required to be paid to it
by this § 18.10, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and Borrower shall be entitled (but not obligated)
to execute and deliver such Assignment and Acceptance and/or such other
documentation on behalf of such assigning Lender.

 

SECTION 19

 

NOTICES

 

Each notice, demand, election or request (hereinafter in this § 19 referred to
as “Notice”) must be in writing and shall be deemed to have been properly given
or served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, and addressed as follows:

 

If to the Agent or RBC:

 

Royal Bank of Canada
20 King Street, 4th Floor
Toronto, Ontario M5H 1C4

Attn:  Manager, Agency Services Group
Telecopy No.:  (416) 842-4023

 

With a copy to:

 

Shearman & Sterling LLP
599 Lexington Avenue
New York, New York  10022

Attn:  Malcolm K. Montgomery, Esq. 
Telecopy No.:  (646) 848-7587

 

If to Loan Parties:

 

CoreSite L.P.
1001 17th Street, Suite 500

Denver, CO  80202

Attn:       Mr. Adam Post

Telecopy No.:  (855) 232-0594

 

93

--------------------------------------------------------------------------------


 

CoreSite L.P.
1001 17th Street, Suite 500

Denver, CO  80202

Attn:       General Counsel

Telecopy No.:  (855) 232-0594

 

With a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attn:  Dara Denberg, Esquire

 

With a copy to:

 

Latham & Watkins LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC 20004-1304
Attn:  Jeffrey R. Chenard, Esquire

 

to any Lender which is a party hereto, at the address for such Lender set forth
on its signature page hereto, and to any Lender which may hereafter become a
party to this Agreement, at such address as may be designated by such Lender. 
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent. 
By giving at least fifteen (15) days prior Notice thereof, Loan Parties, a
Lender or the Agent shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses and each
shall have the right to specify as its address any other address within the
United States of America.  For purposes of this Agreement, delivery by Agent or
any Lender of any notice to Borrower shall constitute delivery of such notice to
all Loan Parties.

 

SECTION 20

 

RELATIONSHIP

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to Loan Parties or their respective Subsidiaries arising out of
or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and the Agent, and Loan Parties is solely that of a lender and
borrower or guarantor, as applicable, and nothing contained herein or in any of
the other Loan Documents shall in any manner be construed as making the parties
hereto partners, joint ventures or any other relationship other than lender and
borrower or guarantor.

 

SECTION 21

 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

 

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401.  BORROWER, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT

 

94

--------------------------------------------------------------------------------


 

FOR THE ENFORCEMENT OF THIS AGREEMENT SHALL BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE AND COUNTY OF NEW YORK (INCLUDING ANY FEDERAL COURT
SITTING THEREIN) SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF.  BORROWER, THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE ANY OBJECTION ANY OF THEM
MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.  BORROWER, THE AGENT AND
THE LENDERS FURTHER AGREE THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN § 19 HEREOF.  NOTWITHSTANDING
THE FOREGOING, IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL
COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR
ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY ASSETS OF BORROWER EXIST AND
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN § 19 HEREOF.

 

SECTION 22

 

HEADINGS

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

SECTION 23

 

COUNTERPARTS

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.  Delivery of an executed counterpart of a signature
page to this Agreement by telecopier or by email with a pdf or similar
attachment shall be effective as delivery of an original executed counterpart of
this Agreement.

 

SECTION 24

 

ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in § 27.

 

95

--------------------------------------------------------------------------------


 

SECTION 25

 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

 

EACH OF BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.  BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS § 25.  BORROWER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS § 25 WITH LEGAL COUNSEL AND THAT
BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

SECTION 26

 

DEALINGS WITH LOAN PARTIES

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with Loan Parties and their respective Subsidiaries or any of their Affiliates
regardless of the capacity of the Agent or the Lender hereunder.  The Lenders
acknowledge that, pursuant to such activities, RBC or its Affiliates may receive
information regarding such Persons (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them.

 

SECTION 27

 

CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

§ 27.1     Amendments Generally.  Except as otherwise expressly provided in this
Agreement, any consent or approval required or permitted by this Agreement may
be given, and any term of this Agreement or of any other instrument related
hereto or mentioned herein may be amended, and the performance or observance by
Borrower of any terms of this Agreement or such other instrument or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Required Lenders, which consent, approval
or waiver (as applicable), or other action permitted to be taken by the Required
Lenders hereunder, shall be binding on the Agent (subject to §14.10) and the
Lenders.  Notwithstanding the foregoing, no such amendment, waiver or consent
shall result in:  (a) a reduction in the rate of interest on the Notes (other
than a reduction or waiver of default interest) without the written consent of
each Lender entitled to receive such amount; provided, however, that for the
avoidance of doubt, an amendment to any financial covenant hereunder (or any
defined term used therein), even if the effect of such amendment would be to
reduce the rate of interest on any Advance, shall require the consent of the
Required Lenders; (b) an increase in the amount of

 

96

--------------------------------------------------------------------------------


 

the Commitment of any Lender without the written consent of such Lender; (c) a
forgiveness, reduction, or waiver of the principal of any unpaid Advance or any
interest thereon or fee payable under the Loan Documents due to the Lenders (or
any of them) (other than a reduction or waiver of default interest) without the
written consent of each Lender entitled to receive such payment; provided,
however, that for the avoidance of doubt, an amendment to any financial covenant
hereunder (or any defined term used therein), even if the effect of such
amendment would be to reduce the rate of interest on any Advance or reduce any
fee payable hereunder, shall require the written consent of the Required
Lenders; (d) a change in the amount of any fee payable to a Lender hereunder
without the written consent of each Lender entitled to receive such payment;
(e) the postponement of any date fixed for any payment of principal of or
interest on the Loan or fee payable under the Loan Documents due to the Lenders
(or any of them) without the written consent of each Lender entitled to receive
such payment; (f) an extension of the Maturity Date with respect to the
Commitment and Advances of any Lender without the written consent of such
Lender; (g) a change in the manner of distribution of any payments to the
Lenders or the Agent without the written consent of each Lender directly and
adversely affected thereby; (h) the release of Borrower or any Subsidiary
Guarantor except as otherwise provided in §5.2 or §5.4; (i) an amendment of the
definition of Required Lenders or of any requirement for consent by all of the
Lenders without the written consent of all Lenders; (j) any modification to
require a Lender to fund a pro rata share of a request for an advance of the
Loan made by Borrower other than based on its Commitment Percentage without the
written consent of all Lenders; (k) an amendment to this § 27 without the
written consent of all Lenders; (l) an amendment or modification to the
definition of Unencumbered Asset Pool Availability (or any defined term
referenced therein) which would result in an increase in availability derived
from Leased Assets without the written consent of all Lenders; or (m) an
amendment of any provision of this Agreement or the Loan Documents which
requires the approval of all of the Lenders or the Required Lenders to require a
lesser number of Lenders to approve such action without the written consent of
all Lenders.  The provisions of § 14 may not be amended without the written
consent of the Agent.  No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon.  No course of dealing
or delay or omission on the part of the Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

§ 27.2     Technical Amendments.  Notwithstanding anything to the contrary in
this Agreement, including this §27, this Agreement may be amended by Borrower
and the Agent to provide for any Commitment Increase in the manner contemplated
by §2.11.  Notwithstanding anything to the contrary in this §27, if the Agent
and Borrower have jointly identified an ambiguity, omission, mistake or defect
in any provision of this Agreement or an inconsistency between provisions of
this Agreement, the Agent and Borrower shall be permitted to amend such
provision or provisions to cure such ambiguity, omission, mistake, defect or
inconsistency so long as to do so would not materially adversely affect the
interests of the Lenders.  Any such amendment shall become effective without any
further action or consent of any of other party to this Agreement.  The Agent
shall provide a copy of each such amendment to the Lenders promptly after
execution thereof.

 

§ 27.3     Revolver Provisions.  The provisions in §§ 5.1 through 5.4, § 6,
§§ 7.2 through 7.22, § 8, § 9 and § 12.1 of this Agreement, including, in each
case, any associated definitions in § 1.1, contain essentially the same
provisions with respect to REIT, Loan Parties and their Subsidiaries as those
contained in §§ 5.1 through 5.4, § 6,  §§ 7.2 through 7.22, § 8, § 9 and § 12.1
of the Existing Credit Agreement and in the associated definitions in the
Existing Credit Agreement (the “Revolver Provisions”).  In the event that there
is (x) an approval by the “Required Lenders” (as defined in the Existing Credit
Agreement) of the addition of Eligible Real Estate in the calculation of
Unencumbered Asset Pool Value which does not meet one or more of

 

97

--------------------------------------------------------------------------------


 

the Unencumbered Property conditions set forth in § 5.1, or (y) a proposal to
modify, waive or restate, or request a consent or approval with respect to, the
Revolver Provisions (including any associated definitions) of the Existing
Credit Agreement in writing (which may include a written waiver of an existing
actual or potential default or event of default that is intended to be
eliminated by such modification, restatement or waiver) (each of the foregoing
in clauses (x) and (y), a “Proposed Modification”), then (A) any Lender under
this Agreement shall be deemed to have automatically approved the Proposed
Modification hereunder of any corresponding Revolver Provisions contained in
this Agreement for purposes of determining if the requisite approvals hereunder
have been obtained if such Lender or an Affiliate of such Lender approved the
Proposed Modification under the Existing Credit Agreement in its capacity as a
“Lender” under the Existing Credit Agreement and (B) in the case that the
Lenders under this Agreement described in clause (A) above constitute the
Required Lenders hereunder, then simultaneously with the agreement to or
granting of such Proposed Modification under the Existing Credit Agreement, this
Agreement shall be deemed modified or restated, or such waiver, consent or
approval granted, in a manner consistent with the Proposed Modifications under
the Existing Credit Agreement, unless such modification, restatement, waiver,
consent or approval requires the consent of each Lender or each Lender directly
and adversely affected thereby under the terms of this § 27.  If requested by
Borrower or the Agent, Borrower, REIT, Loan Parties and each approving Lender
(including any Lender deemed to have approved pursuant to this § 27) shall
execute and deliver a written amendment to, restatement of, or waiver, consent
or approval under, this Agreement memorializing such modification, restatement,
waiver, consent or approval.

 

SECTION 28

 

SEVERABILITY

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

SECTION 29

 

TIME OF THE ESSENCE

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of Loan Parties under this Agreement and the other Loan Documents.

 

SECTION 30

 

NO UNWRITTEN AGREEMENTS

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

 

SECTION 31

 

REPLACEMENT NOTES

 

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity

 

98

--------------------------------------------------------------------------------


 

agreement reasonably satisfactory to Borrower or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, Borrower
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.

 

SECTION 32

 

NO THIRD PARTIES BENEFITED

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of Loan Parties, the Lenders, the Agent and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. 
All conditions to the performance of the obligations of the Agent and the
Lenders under this Agreement, including the obligation to make Advances, are
imposed solely and exclusively for the benefit of the Agent and the Lenders and
no other Person shall have standing to require satisfaction of such conditions
in accordance with their terms or be entitled to assume that the Agent and the
Lenders will refuse to make Advances in the absence of strict compliance with
any or all thereof and no other Person shall, under any circumstances, be deemed
to be a beneficiary of such conditions, any and all of which may be freely
waived in whole or in part by the Agent and the Lenders at any time if in their
sole discretion they deem it desirable to do so.  In particular, the Agent and
the Lenders make no representations and assume no obligations as to third
parties concerning the quality of the construction by Loan Parties or any of
their Subsidiaries of any development or the absence therefrom of defects.

 

SECTION 33

 

PATRIOT ACT

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies Loan
Parties, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify Loan
Parties in accordance with the Patriot Act.

 

99

--------------------------------------------------------------------------------


 

SECTION 34

 

[INTENTIONALLY OMITTEDINTENTIONALLY OMITTED.]

 

SECTION 35

 

[INTENTIONALLY OMITTED]

 

SECTION 36

 

[INTENTIONALLY OMITTED]

 

SECTION 37

 

[INTENTIONALLY OMITTED]

 

SECTION 38

 

ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the writedown and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(i)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(ii)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(A)          a reduction in full or in part or cancellation of any such
liability;

 

(B)          a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(C)          the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Balance of page intentionally left blank.]

 

100

--------------------------------------------------------------------------------


 

ANNEX B

 

[Attached.]

 

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED GUARANTY AMENDS, RESTATES AND REPLACES IN ITS
ENTIRETY THAT CERTAIN AMENDED AND RESTATED GUARANTY GIVEN BY CORESITE REALTY
CORPORATION AND CERTAIN OF ITS AFFILIATES AND SUBSIDIARIES IN FAVOR OF ROYAL
BANK OF CANADA AS ADMINISTRATIVE AGENT DATED JUNE 15, 2016

 

SECOND AMENDED AND RESTATED GUARANTY

 

THIS SECOND AMENDED AND RESTATED GUARANTY dated as of April 19, 2017 (this
“Guaranty”), executed and delivered by each of the undersigned (together with
any other Person that may join in this Guaranty from time to time as an
“Additional Subsidiary Guarantor” pursuant to Section 22, each a “Guarantor”,
and collectively, the “GuarantorGuarantors”), in favor of (a) ROYAL BANK OF
CANADA, in its capacity as Administrative Agent (the “Agent”) for the Lenders
under that certain Amended and Restated Term Loan Agreement, dated as of
April 19, 2017, by and among CORESITE L.P., a Delaware limited partnership
(“Borrower”), the financial institutions party thereto and their assignees in
accordance therewith (the “Lenders”), and the Agent, (as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms, the “Loan Agreement”) and (b) the Lenders. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Loan Agreement.

 

WHEREAS, pursuant to the Loan Agreement, the Lenders have made available to
Borrower certain financial accommodations on the terms and conditions set forth
in the Loan Agreement;

 

WHEREAS, Borrower and each Guarantor, through separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent and the Lenders through their
collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to Borrower under the Loan Agreement and, accordingly, each Guarantor
is willing to guarantee Borrower’s obligations to the Agent and the Lenders on
the terms and conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby jointly and severally and
absolutely and unconditionally guaranties the due and punctual payment and
performance of all of the following when due (collectively referred to as the
“Obligations”):  (a) all indebtedness and obligations owing by Borrower to any
of the Lenders or the Agent under or in connection with the Loan Agreement and,
any other Loan Document and any Approved Derivatives Contract, including,
without limitation, the repayment of all principal of the Loans made by the
Lenders to Borrower under the Loan Agreement and the payment of all interest,
fees, charges, reasonable attorneys’ fees and other amounts payable to any
Lender or the Agent thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; and (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders or the Agent
in the enforcement of any of the foregoing or any obligation of each

 

--------------------------------------------------------------------------------


 

Guarantor hereunder;provided, however, that “Obligations” shall not include any
indebtedness or obligations constituting Excluded Swap Obligations (as defined
in the Loan Agreement).

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Lenders and the Agent shall not be obligated or
required before enforcing this Guaranty against any Guarantor:  (a) to pursue
any right or remedy the Lenders or the Agent may have against Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of Borrower, any
other Guarantor or any other Person; or (c) to make demand of Borrower, any
other Guarantor or any other Person.  In this connection, each Guarantor hereby
waives its right to require any holder of the Obligations to take action against
Borrower as provided by any legal requirement of any Governmental Authority.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Obligations
will be paid in accordance with the terms of the documents evidencing the same,
regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than the full and final payment and
performance of the Obligations), including, without limitation, the following
(whether or not each Guarantor consents thereto or has notice thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Obligations; (ii) any change in the time, place or manner of
payment of all or any portion of the Obligations; (iii) any amendment or waiver
of, or consent to the departure from or other indulgence with respect to, the
Loan Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Loan Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;

 

(b)           any lack of validity or enforceability of the Loan Agreement, any
of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Obligations or any assignment or transfer
of any of the foregoing;

 

(c)           any settlement or compromise of any of the Obligations or any
liability of any other party with respect to the Obligations, or any
subordination of the payment of the Obligations to the payment of any other
liability of Borrower;

 

(d)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to any
other Guarantor, Borrower or any other Person, or any action taken with respect
to this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;

 

(e)           any failure of the Agent or any Lender to assert any claim or
demand or to enforce or exercise any right or remedy against any Loan Party
under the provisions of the Loan Agreement, any other Loan Document or otherwise
or against any other party with respect to any of the Obligations;

 

(f)            (e) any act or failure to act by Borrower or any other Person
which may adversely affect any Guarantor’s subrogation rights, if any, against
Borrower to recover payments made under this Guaranty;

 

--------------------------------------------------------------------------------


 

(g)           (f) any application of sums paid by Borrower or any other Person
with respect to the liabilities of Borrower to the Agent or the Lenders,
regardless of what liabilities of Borrower remain unpaid;

 

(h)           (g) any defect, limitation or insufficiency in the borrowing
powers of Borrower or in the exercise thereof; or

 

(i)            any change in the corporate existence, structure or ownership of
Borrower or any other Loan Party;

 

(j)            any statement, representation or warranty made or deemed made by
or on behalf of Borrower, any Guarantor or any other Loan Party under any Loan
Document or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

 

(k)           (h) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any Guarantor hereunder.

 

Section 4.  Action with Respect to Obligations.  The Lenders and the Agent may
in accordance with the Loan Agreement, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3 and may otherwise:  (a) amend, modify, alter or supplement the terms
of any of the Obligations, including, but not limited to, extending or
shortening the time of payment of any of the Obligations or the interest rate
that may accrue on any of the Obligations; (b) amend, modify, alter or
supplement the Loan Agreement or any other Loan Document; (c) release any Person
liable in any manner for the payment or collection of the Obligations;
(d) exercise, or refrain from exercising, any rights against Borrower or any
other Person (including, without limitation, any other Guarantor); and (e) apply
any sum, by whomsoever paid or however realized, to the Obligations in such
order as the Lenders or the Agent shall elect in accordance with the Loan
Agreement.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by Borrower
with respect to or in any way relating to such Guarantor in the Loan Agreement
and the other Loan Documents, as if the same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which
Borrower is to cause such Guarantor to comply with under the terms of the Loan
Agreement or any other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
applicable law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Obligations.  Each Guarantor agrees that this
Guaranty and each Guarantor’s obligations hereunder shall continue to be
effective or be reinstated, as the case may be, with respect to any Obligations
if at any time payment of any such Obligations is rescinded or returned or
otherwise must be restored by the Agent and/or the Lenders upon the insolvency,
bankruptcy or reorganization of

 

--------------------------------------------------------------------------------


 

Borrower or Guarantor or otherwiseotherwise, and in such case, each Guarantor’s
obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.

 

Section 10.  Subrogation.  Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and each Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against Borrower.

 

Section 11.  Payments Free and Clear.  All sums payable by any Guarantor
hereunder shall be made free and clear of and without deduction for any tax or
other charge; provided that if any Guarantor shall be required by applicable law
to deduct any taxes or other charge from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Agent or any Lender (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made; (ii) such Guarantor
shall make such deductions and (iii) such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

Section 12.  Set-off.  Each Guarantor hereby grants to Agent, on behalf of the
Lenders, a security interest in and lien on all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by Agent to or for the credit or the account of such Guarantor. 
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, the Agent and each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final but excluding any funds held by Borrower on behalf
of tenants or other third parties) at any time held and other obligations at any
time owing by such LenderPerson to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Guaranty held by the Agent or such Lender then due
and payable.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of Borrower or any other Guarantor to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from Borrower or any other Guarantor (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing.  If an Event of Default shall
have occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full.

 

Section 14.  Acknowledgement of Benefits; Contribution; Avoidance Provisions.

 

(a)           Acknowledgement of Benefits.  Each Guarantor acknowledges that it
has received, or will receive, significant financial and other benefits, either
directly or indirectly, from the proceeds of the Loan made by the Lenders to
Borrower pursuant to the Loan Agreement; that the benefits received by each
Guarantor are reasonably equivalent consideration for such Guarantor’s execution
of this Guaranty; and that such benefits include, without limitation, the access
to capital afforded to Borrower pursuant to the Loan Agreement from which the
activities of such Guarantor will be supported, as applicable. Each Guarantor is
executing this Guaranty and the other Loan Documents in consideration of those
benefits received by it. This Guaranty is independent of (and shall not be
limited by) any other guaranty now existing or hereafter given.  Further, each
Guarantor’s liability under this Guaranty is in addition to any and all other
liability such Guarantor may have in any other capacity, including without
limitation, any other credit facilities or guaranties between and among the
Agent, the Lenders and such Guarantor in connection with Borrower.

 

--------------------------------------------------------------------------------


 

(b)           Contribution.  Each Guarantor hereby agrees that, in connection
with payments made hereunder, such Guarantor shall have a right of contribution
from each other Guarantor of the Loan in accordance with applicable law.  Such
contribution rights shall be subordinate and subject in right of payment to the
Obligations until such time as the Obligations have been indefeasibly and
irrevocably paid in full, and none of the Guarantors shall exercise any such
contribution rights until the Obligations have been indefeasibly and irrevocably
paid in full.

 

(c)           Section 14.   Avoidance Provisions.  It is the intent of each
Guarantor, the Agent and the Lenders that in any Proceeding, eachsuch
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Agent and the
Lenders) to be avoidable or unenforceable against such Guarantor in such
Proceeding as a result of applicable law, including without limitation,
(a) Section 548 of the Bankruptcy Code of 1978, as amended (the “Bankruptcy
Code”) and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise.  The applicable laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent and the Lenders) shall be
determined in any such Proceeding are referred to as the “Avoidance
Provisions.”  Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, as of the time any of the
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of any Guarantor to the Agent and the Lenders), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor nor any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of Borrower, of the other
Guarantors and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or any
Lender shall have any duty whatsoever to advise such Guarantor of information
regarding such circumstances or risks.

 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401.

 

Section 17.  Jurisdiction; VenueJURISDICTION; VENUE; JURY WAIVER.

 

(a)           EACH OF THE GUARANTORS AND THE AGENT AGREE THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS GUARANTY SHALL BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN).  EACH OF THE GUARANTORS AND THE AGENT FURTHER ACCEPT, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS GUARANTY AND (ii) WAIVE ANY OBJECTION ANY OF THEM
MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.  EACH OF THE GUARANTORS
AND THE AGENT FURTHER AGREE THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON ANY GUARANTOR BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 25 OF THIS
GUARANTY.  IN ADDITION TO THE COURTS OF THE STATE OF

 

--------------------------------------------------------------------------------


 

NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT MAY BRING ACTION(S) FOR
ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY ASSETS OF ANY GUARANTOR EXIST AND
EACH OF THE GUARANTORS CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS
AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON IT BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 25 OF THIS GUARANTY.

 

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the state and federal
courts in New York, New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
State or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Guaranty shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Guaranty or any other Loan Document
against the Guarantor or its properties in the courts of any jurisdiction.

 

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (a) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(b)           (c) WAIVER OF JURY TRIAL.  EACH PARTY HERETOOF THE GUARANTORS AND
THE AGENT HEREBY WAIVES, ITS RIGHT TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW,A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS GUARANTY, THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.  EACH GUARANTOR HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORTCLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR
ANY DAMAGES OTHER THEORY)THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  EACH PARTY
HERETOGUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTYTHE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTYTHE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERWAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVEAGENT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENTGUARANTY AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION. 17.  EACH GUARANTOR
ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS SECTION 17 WITH LEGAL
COUNSEL AND THAT EACH GUARANTOR AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND
VOLUNTARY ACT.

 

--------------------------------------------------------------------------------


 

Section 18.  Loan Accounts.  The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of the Obligations or otherwise, the
entries in such account shall be binding upon each Guarantor as to the
outstanding amount of such Obligations and the amounts paid and payable with
respect thereto absent manifest error.  The failure of the Agent to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent
or the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.

 

Section 20.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to a Guarantor shall be deemed to include thesuch Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding.  The Lenders and the
Agent may, in accordance with the applicable provisions of the Loan Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder.  Each Guarantor hereby consents to the delivery by the
Agent or any Lender to any assignee, transferee or participant of any financial
or other information regarding Borrower or any Guarantor.  No Guarantor may not
assign or transfer its obligations hereunder to any Person.

 

Section 21.   Amendments.  This Guaranty may not be amended except as provided
in the Loan Agreement.

 

Section 21.  Amendments.  No amendment, modification, termination, or waiver of
any provision of this Guaranty, and no consent to any departure by any Guarantor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by the Agent and each Guarantor or
Guarantors with respect to whom such waiver, amendment or modification is to
apply in accordance with the Loan Agreement.  Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it was given.  This Guaranty shall be construed as a separate agreement
with respect to each Guarantor and may be amended, modified, supplemented,
waived or released with respect to any Guarantor without the approval of any
other Guarantor and without affecting the obligations of any other Guarantor
hereunder.

 

Section 22.  Additional Subsidiary Guarantors.  The initial Guarantors hereunder
shall be each of the Subsidiaries of Borrower that are signatories hereto, which
are listed on Schedule I attached hereto. From time to time after the date
hereof, additional Subsidiaries of the Borrower may become parties hereto as
additional Guarantors (each an “Additional Subsidiary Guarantor”) by executing a
Guaranty Joinder Agreement in the form of Exhibit A attached hereto. Upon
delivery of any such Guaranty Joinder Agreement to the Agent, notice of which is
hereby waived by the other Guarantors, each such Additional Subsidiary Guarantor
shall be a Guarantor hereunder and shall be a party hereto as if such Additional
Subsidiary Guarantor were an original signatory hereof. Each Guarantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, or by
any election by the Agent not to cause any Subsidiary of Borrower to become an
Additional Subsidiary Guarantor hereunder.

 

Section 23.  Release of Guarantors.  Each applicable Guarantor shall be released
from its obligations under this Guaranty as and when provided in Section 5.4 of
the Loan Agreement.  Upon Borrower’s request, Agent shall confirm the release of
any applicable Guarantor by the execution of a Release of Guarantor in the form
of Exhibit B attached hereto.  Each Guarantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the release
of any other Guarantor hereunder.

 

--------------------------------------------------------------------------------


 

Section 24.  Section 22.   Payments.  All payments made by Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the place and time provided for in the Loan Agreement on the date
three (3) Business Days after written demand therefor to Guarantor by the Agent.

 

Section 25.  Section 23.   Notices.  All notices, requests and other
communications hereunder shall be in writing and shall be given as provided in
the Loan Agreement.  Each Guarantor’s address for notice is set forth below its
signature hereto.

 

Section 26.  Section 24.   Severability.  In case any provision of this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 27.  Section 25.   Headings.  Section headings used in this Guaranty are
for convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Section 26.   Delivery. Delivery of an executed signature page to
this Agreement by telecopier or by email with a pdf or similar attachment shall
be effective as delivery of an original executed Agreement.

 

Section 29.  Section 27.   Definitions.

 

a)            For the purposes of this Guaranty, “Proceeding” means any of the
following:  (i) a voluntary or involuntary case concerning any Guarantor shall
be commenced under the Bankruptcy Code or any other applicable bankruptcy laws;
(ii) a custodian (as defined in the Bankruptcy Code or any other applicable
bankruptcy laws) is appointed for, or takes charge of, all or any substantial
part of the property of any Guarantor; (iii) any other proceeding under any
applicable law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up or composition for adjustment of debts, whether now
or hereafter in effect, is commenced relating to any Guarantor; (iv) any
Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief or other
order approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

(a)           (b) Terms not otherwise defined herein are used herein with the
respective meanings given them in the Loan Agreement.

 

Section 30.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “OBLIGATIONS” AND ALL OF THE OTHER
OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

CORESITE REALTY CORPORATION, a

 

Maryland corporation

 

 

 

 

 

 

By:

 

 

 

Name: Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

CORESITE REAL ESTATE 70 INNERBELT, L.L.C., a Delaware limited liability company

 

 

 

CORESITE REAL ESTATE 900 N. ALAMEDA, L.P., a Delaware limited partnership

 

By:

CORESITE REAL ESTATE 900 N. Alameda

 

GP, L.L.C., a Delaware limited liability company, its general partner

 

 

 

CORESITE REAL ESTATE 2901 CORONADO, L.P., a Delaware limited partnership

 

By:

CORESITE REAL ESTATE 2901 CORONADO

 

GP, L.L.C., a Delaware limited liability company, its general partner

 

 

 

CORESITE REAL ESTATE 1656 MCCARTHY, L.P., a Delaware limited partnership

 

By:

CORESITE REAL ESTATE 1656 MCCARTHY

 

GP, L.L.C., a Delaware limited liability company, its general partner

 

 

 

CORESITE REAL ESTATE 427 S. LASALLE, L.L.C., a Delaware limited liability
company

 

 

 

CORESITE REAL ESTATE 2972 STENDER, L.P., a Delaware limited partnership,

 

By

CORESITE REAL ESTATE 2972 STENDER

 

GP, L.L.C., a Delaware limited liability company, its general partner

 

 

 

CORESITE REAL ESTATE 12100 SUNRISE VALLEY DRIVE L.L.C., a Delaware limited
liability company

 

CORESITE REAL ESTATE 2115 NW 22ND STREET, L.L.C., a Delaware limited liability
company

 

 

 

CORESITE ONE WILSHIRE, L.L.C., a Delaware limited liability company

 

 

 

CORESITE REAL ESTATE 55 S. MARKET STREET, L.L.C., a Delaware limited liability
company

 

[Signature Page to Term Loan Guaranty]

 

--------------------------------------------------------------------------------


 

 

By:

 

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal and Secretary](2)

 

--------------------------------------------------------------------------------

(2)  Borrower to update.

 

[Signature Page to Term Loan Guaranty]

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

 

 

CoreSite, L.P.

 

1001 17th Street, Suite 500

 

Denver, CO 80202

 

Attn: Mr. Adam Post

 

Telecopy No.: (877) 549-5851

 

 

 

CoreSite, L.P.

 

1001 17th Street, Suite 500

 

Denver, CO 80202

 

Attn: General Counsel

 

Telecopy No.: (855) 232-0594

 

 

With a copy to:

 

 

 

Latham & Watkins LLP

 

885 Third Avenue

 

New York, NY 10022

 

Attn: Dara DenbergJames I. Hisiger, Esquire

 

Telecopy No.: (212) 751-4864

 

 

 

With a copy to:

 

Latham & Watkins LLP

 

555 Eleventh Street, NW, Suite 1000

 

Washington, DC 20004-1304

 

Attn: Jeffrey R. Chenard, Esquire

 

Telecopy No.: (202) 637-2201

 

[Signature Page to Term Loan Guaranty]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

INITIAL GUARANTORS

 

1.     CoreSite Realty Corporation, a Maryland corporation

 

2.     CoreSite Real Estate 70 Innerbelt, L.L.C., a Delaware limited liability
company

 

3.     CoreSite Real Estate 900 N. Alameda, L.P., a Delaware limited partnership

 

4.     CoreSite Real Estate 2901 Coronado, L.P., a Delaware limited partnership

 

5.     CoreSite Real Estate 1656 McCarthy, L.P., a Delaware limited partnership

 

6.     CoreSite Real Estate 427 S. LaSalle, L.L.C., a Delaware limited liability
company

 

7.     CoreSite Real Estate 2972 Stender, L.P., a Delaware limited partnership

 

8.     CoreSite Real Estate 12100 Sunrise Valley Drive L.L.C., a Delaware
limited liability company

 

9.     CoreSite Real Estate 2115 NW 22nd Street, L.L.C., a Delaware limited
liability company

 

10.  CoreSite One Wilshire, L.L.C., a Delaware limited liability company

 

11.  CoreSite Real Estate 55 S. Market Street, L.L.C. , a Delaware limited
liability company

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTY JOINDER AGREEMENT

 

Date:             ,    

 

To:          Royal Bank of Canada, as Agent

 

Ladies and Gentlemen:

 

This Guaranty Joinder Agreement is made and delivered pursuant to Section 22 of
that certain Second Amended and Restated Guaranty, dated as of June 15, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Guaranty”), by CoreSite Realty Corporation, a Maryland
corporation, and certain of its subsidiaries party thereto, in favor of Royal
Bank of Canada, as Agent.  All capitalized terms used in this Guaranty Joinder
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Guaranty.

 

Each of                        ([the][each, an] “Additional Subsidiary
Guarantor”) hereby confirms, represents and warrants to the Agent and the
Lenders that the Additional Subsidiary Guarantor is a Subsidiary of Borrower.

 

By executing and delivering this Guaranty Joinder Agreement, [the][each]
Additional Subsidiary Guarantor, as provided in Section 22 of the Guaranty,
hereby becomes a party to the Guaranty as a Guarantor thereunder with the same
force and effect as if originally named therein as a Guarantor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder.

 

Effective as of the date of this Guaranty Joinder Agreement, [the][each]
Additional Subsidiary Guarantor confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Guaranty.  [The][Each] Additional Subsidiary Guarantor hereby represents and
warrants that each of the representations and warranties contained in Section 5
of the Guaranty is true and correct on and as the date hereof as if made on and
as of such date, except to the extent any such representation or warranty
(including any such representation or warranty contained in the Loan Agreement)
was expressly made as of an earlier date, in which case such representation or
warranty was true and correct as of such earlier date.

 

This Guaranty Joinder Agreement shall constitute a Loan Document under the Loan
Agreement.

 

THIS GUARANTY JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty Joinder
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

 

[ADDITIONAL SUBSIDIARY GUARANTOR]

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF RELEASE OF GUARANTOR

 

In witness whereof, the undersigned Agent, for itself and on behalf of each of
the Lenders (as defined in the Guaranty (as defined below)), hereby releases and
discharges                     from any and all obligations and liabilities of
                   to the Agent and the Lenders under that certain Second
Amended and Restated Guaranty dated as of June 15, 2016, executed by CoreSite
Realty Corporation, a Maryland corporation, and certain of its subsidiaries
party thereto, described therein in favor of the Agent and the Lenders defined
therein (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Guaranty”)

 

 

ROYAL BANK OF CANADA, as Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------